EXHIBIT 10.6

     
(AHCCCS LOGO) [c23961c2396101.gif]
  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT

             
1. AMENDMENT NUMBER:
16
  2. CONTRACT NO.:
YH09-0001-07   3. EFFECTIVE DATE OF CONTRACT:
October 1, 2011   4. PROGRAM
DHCM — ACUTE

5. CONTRACTOR’S NAME AND ADDRESS:
PURPOSE OF AMENDMENT: To renew the contract for the term October 1, 2011 through
September 30, 2012 and to amend Sections B, C, D, E and J.

  7.  
THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS:

  A.  
Section B contains revised Capitation Rates and extends the contract term from
October 1, 2011 through September 30, 2012. (See attached rate sheet.)

  B.  
Section C has numerous definitions revised see Section C for specific revisions.

  C.  
Section D has been revised: 1) to match the ALTCS RFP where appropriate, 2) to
address benefit changes, 3) for technical corrections and 4) to
revised/clarifying language. Refer to Section D individual paragraphs for
details.

  D.  
Section E, Contract Terms and Conditions contains revisions to paragraphs (¶):
¶4-Contract Interpretation, ¶23-Non-Discrimination, ¶38-Cooperation With Other
Contractors.

  E.  
Section J, Attachments, Attachment A-Minimum Subcontractor Provisions has been
removed from the Contract and placed on the AHCCCS website

  F.  
Section J, Attachment B. Minimum Network Standards requirements for Pinal and
Gila Counties were updated.

  G.  
Section J, Attachments, Attachment F, Periodic Reporting Requirements contains
revisions where reporting requirements have changed. Additionally, the
Suspension and Modification listing has been updated.

     
NOTE: Please sign, date, and return executed file by E-Mail to:
  Mark Held at Mark.Held@azahcccs.gov
Sr. Procurement Specialist
AHCCCS Contracts and Purchasing
and P.J. Schoenstene at
pj.schoenstene@azahcccs.gov

8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.
IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

     
9. SIGNATURE OF AUTHORIZED REPRESENTATIVE:
  10. SIGNATURE OF AHCCCSA CONTRACTING OFFICER:
 
   
/s/ Nancy Novick
  /s/ Michael Veit
 
   
TYPED NAME: Nancy Novick
  TYPED NAME: MICHAEL VEIT
TITLE: Chief Executive Officer
  TITLE: CONTRACTS & PURCHASING ADMINISTRATOR
 
 
DATE: September 9, 2011
  DATE: August 30, 2011

CYE ‘12 Acute Care Contract
10/01/11

 

 



--------------------------------------------------------------------------------



 



Contract/RFP No. YH09-0001
TABLE OF CONTENTS

         
SECTION A: CONTRACT
    1  
 
       
SECTION B: CAPITATION RATES
    6  
 
       
SECTION C: DEFINITIONS
    9  
 
       
SECTION D: PROGRAM REQUIREMENTS
    19  
 
       
INTRODUCTION
    19  
1. TERM OF CONTRACT AND OPTION TO RENEW
    19  
2. ELIGIBILITY CATEGORIES
    21  
3. ENROLLMENT AND DISENROLLMENT
    23  
4. ANNUAL ENROLLMENT CHOICE
    25  
5. ENROLLMENT AFTER CONTRACT AWARD
    25  
6. AUTO-ASSIGNMENT ALGORITHM
    26  
7. AHCCCS MEMBER IDENTIFICATION CARDS
    26  
8. MAINSTREAMING OF AHCCCS MEMBERS
    26  
9. TRANSITION OF MEMBERS
    27  
10. SCOPE OF SERVICES
    28  
11. SPECIAL HEALTH CARE NEEDS
    38  
12. BEHAVIORAL HEALTH SERVICES
    38  
13. AHCCCS GUIDELINES, POLICIES AND MANUALS
    41  
14. MEDICAID SCHOOL BASED CLAIMING PROGRAM (MSBC)
    41  
15. PEDIATRIC IMMUNIZATIONS AND THE VACCINES FOR CHILDREN PROGRAM
    42  
16. STAFF REQUIREMENTS AND SUPPORT SERVICES
    42  
17. WRITTEN POLICIES, PROCEDURES AND JOB DESCRIPTIONS
    46  
18. MEMBER INFORMATION
    47  
19. SURVEYS
    48  
20. CULTURAL COMPETENCY
    49  
21. MEDICAL RECORDS
    49  
22. ADVANCE DIRECTIVES
    50  
23. QUALITY MANAGEMENT (QM)
    50  
24. MEDICAL MANAGEMENT (MM)
    55  
25. ADMINISTRATIVE PERFORMANCE STANDARDS
    56  
26. GRIEVANCE SYSTEM
    58  
27. NETWORK DEVELOPMENT
    59  
28. PROVIDER AFFILIATION TRANSMISSION
    60  
29. NETWORK MANAGEMENT
    60  
30. PRIMARY CARE PROVIDER STANDARDS
    62  
31. MATERNITY CARE PROVIDER STANDARDS
    63  
32. REFERRAL MANAGEMENT PROCEDURES AND STANDARDS
    64  
33. APPOINTMENT STANDARDS
    64  
34. FEDERALLY QUALIFIED HEALTH CENTERS (FQHCs) AND RURAL HEALTH CLINICS (RHCs)
    66  
35. PROVIDER MANUAL
    66  
36. PROVIDER REGISTRATION
    66  
37. SUBCONTRACTS
    66  
38. CLAIMS PAYMENT/HEALTH INFORMATION SYSTEM
    69  
39. SPECIALTY CONTRACTS
    72  
40. HOSPITAL SUBCONTRACTING AND REIMBURSEMENT
    73  
41. RESPONSIBILITY FOR NURSING FACILITY REIMBURSEMENT
    73  
42. PHYSICIAN INCENTIVES/PAY FOR PERFORMANCE
    74  
43. MANAGEMENT SERVICES AGREEMENT AND COST ALLOCATION PLAN
    75  

CYE ‘12 Acute Care Contract
10/01/11

 

2



--------------------------------------------------------------------------------



 



Contract/RFP No. YH09-0001

         
44. RESERVED
    75  
45. RESERVED
    75  
46. PERFORMANCE BOND OR BOND SUBSTITUTE
    75  
47. AMOUNT OF PERFORMANCE BOND
    76  
48. ACCUMULATED FUND DEFICIT
    76  
49. ADVANCES, DISTRIBUTIONS, LOANS AND INVESTMENTS
    76  
50. FINANCIAL VIABILITY STANDARDS
    77  
51. SEPARATE INCORPORATION
    78  
52. MERGER, REORGANIZATION AND CHANGE OF OWNERSHIP
    78  
53. COMPENSATION
    78  
54. PAYMENTS TO CONTRACTORS
    80  
55. CAPITATION ADJUSTMENTS
    81  
56. MEMBER BILLING AND LIABILITY FOR PAYMENT
    82  
57. REINSURANCE
    82  
58. COORDINATION OF BENEFITS
    86  
59. COPAYMENTS
    90  
60. MEDICARE SERVICES AND COST SHARING
    90  
61. MARKETING
    91  
62. CORPORATE COMPLIANCE
    91  
63. RECORDS RETENTION
    92  
64. DATA EXCHANGE REQUIREMENTS
    93  
65. ENCOUNTER DATA REPORTING
    94  
66. ENROLLMENT AND CAPITATION TRANSACTION UPDATES
    95  
67. PERIODIC REPORT REQUIREMENTS
    96  
68. REQUESTS FOR INFORMATION
    96  
69. DISSEMINATION OF INFORMATION
    96  
70. OPERATIONAL AND FINANCIAL READINESS REVIEWS
    96  
71. OPERATIONAL AND FINANCIAL REVIEWS
    97  
72. SANCTIONS
    97  
73. BUSINESS CONTINUITY AND RECOVERY PLAN
    99  
74. TECHNOLOGICAL ADVANCEMENT
    99  
75. PENDING LEGISLATIVE / OTHER ISSUES
    99  
76. RESERVED
    100  
77. RESERVED
    100  
78. RESERVED
    100  
 
       
SECTION E: CONTRACT TERMS AND CONDITIONS
    101  
 
       
1) APPLICABLE LAW
    101  
2) AUTHORITY
    101  
3) ORDER OF PRECEDENCE
    101  
4) CONTRACT INTERPRETATION AND AMENDMENT
    101  
5) SEVERABILITY
    101  
6) RELATIONSHIP OF PARTIES
    101  
7) ASSIGNMENT AND DELEGATION
    101  
8) INDEMNIFICATION
    102  
9) INDEMNIFICATION — PATENT AND COPYRIGHT
    102  
10) COMPLIANCE WITH APPLICABLE LAWS, RULES AND REGULATIONS
    102  
11) ADVERTISING AND PROMOTION OF CONTRACT
    102  
12) PROPERTY OF THE STATE
    103  
13) THIRD PARTY ANTITRUST VIOLATIONS
    103  
14) RIGHT TO ASSURANCE
    103  
15) TERMINATION FOR CONFLICT OF INTEREST
    103  
16) GRATUITIES
    103  
17) SUSPENSION OR DEBARMENT
    103  
18) TERMINATION FOR CONVENIENCE
    104  
19) TEMPORARY MANAGEMENT/OPERATION OF A CONTRACTOR AND TERMINATION
    104  

CYE ‘12 Acute Care Contract
10/01/11

 

3



--------------------------------------------------------------------------------



 



Contract/RFP No. YH09-0001

         
20) TERMINATION — AVAILABILITY OF FUNDS
    105  
21) RIGHT OF OFFSET
    105  
22) NON-EXCLUSIVE REMEDIES
    105  
23) NON-DISCRIMINATION
    105  
24) EFFECTIVE DATE
    105  
25) INSURANCE
    106  
26) DISPUTES
    106  
27) RIGHT TO INSPECT PLANT OR PLACE OF BUSINESS
    106  
28) INCORPORATION BY REFERENCE
    107  
29) COVENANT AGAINST CONTINGENT FEES
    107  
30) CHANGES
    107  
31) TYPE OF CONTRACT
    107  
32) AMERICANS WITH DISABILITIES ACT
    107  
33) WARRANTY OF SERVICES
    107  
34) NO GUARANTEED QUANTITIES
    107  
35) CONFLICT OF INTEREST
    107  
36) CONFIDENTIALITY AND DISCLOSURE OF CONFIDENTIAL INFORMATION
    108  
37) COOPERATION WITH OTHER CONTRACTORS
    108  
38) ASSIGNMENT OF CONTRACT AND BANKRUPTCY
    108  
39) OWNERSHIP OF INFORMATION AND DATA
    108  
40) AUDITS AND INSPECTIONS
    109  
41) LOBBYING
    109  
42) CHOICE OF FORUM
    109  
43) DATA CERTIFICATION
    109  
44) OFF SHORE PERFORMANCE OF WORK PROHIBITED
    109  
45) FEDERAL IMMIGRATION AND NATIONALITY ACT
    109  
46) IRS W-9 FORM
    110  
47) CONTINUATION OF PERFORMANCE THROUGH TERMINATION
    110  
 
       
SECTION F: RESERVED
    111  
 
       
SECTION G: RESERVED
    112  
 
       
SECTION H: RESERVED
    113  
 
       
SECTION I: RESERVED
    114  
 
       
SECTION J: LIST OF ATTACHMENTS
    115  
 
       
ATTACHMENT A: RESERVED
    116  
 
       
ATTACHMENT B: MINIMUM NETWORK STANDARDS (BY GEOGRAPHIC SERVICE AREA)
    117  
 
       
ATTACHMENT C: RESERVED
    128  
 
       
ATTACHMENT D: SAMPLE LETTER OF INTENT
    129  
 
       
ATTACHMENT E: RESERVED
    135  
 
       
ATTACHMENT F: CONTRACTORS CHART OF DELIVERABLES
    136  
 
       
ATTACHMENT G: AUTO-ASSIGNMENT ALGORITHM
    143  
 
       
ATTACHMENT H(1): ENROLLEE GRIEVANCE SYSTEM STANDARDS AND POLICY
    147  

CYE ‘12 Acute Care Contract
10/01/11

 

4



--------------------------------------------------------------------------------



 



Contract/RFP No. YH09-0001

         
ATTACHMENT H(2): PROVIDER CLAIM DISPUTE STANDARDS AND POLICY
    152  
 
       
ATTACHMENT I: RESERVED
    154  
 
       
ATTACHMENT J: RESERVED
    155  
 
       
ATTACHMENT J(2): RESERVED
    156  
 
       
ATTACHMENT K: RESERVED
    157  

CYE ‘12 Acute Care Contract
10/01/11

 

5



--------------------------------------------------------------------------------



 



      SECTION B: CAPITATION RATES   Contract/RFP No. YH09-0001

SECTION B: CAPITATION RATES
The Contractor shall provide services as described in this contract. In
consideration for these services, the Contractor will be paid
Contractor-specific rates per member per month for the term October 1, 2011
through September 30, 2012.
Phoenix Health Plan special contract language:
HMS Credit Balance Program
I. Purpose:
The purpose of this amendment is to implement a credit balance review program by
Health Management Systems, Inc. (HMS) on behalf of Phoenix Health Plan through
HMS’s contract with the Arizona Health Care Cost Containment System (AHCCCS).
Credit Balance Review is the process used to identify and recover any Medicare
or Third Party resource overpayment retained by a provider for an AHCCCS member.
II. Process:
HMS’s credit balance program is comprised of two parts, which when used in
conjunction, have proven to be effective recovery tools. The process begins when
HMS notifies the selected provider by mail requesting they conduct a self-audit
for credit balances. This will be accompanied by the AHCCCS Health Plan third
party resource refund worksheet (Attachment A). Instructions allow a provider to
return overpayments, which may exclude them from an on-site review. After
sufficient time has been allowed for all to respond, the next step is to select
providers for on-site reviews of the provider’s credit balance process.
Providers are selected for this review based upon their comparative returns of
credit balances in the self-audit, AHCCCS and the Health Plan preference, and
the likelihood of credit balances existing. AHCCCS will generate a letter to the
provider notifying them of the on-site review, explaining the scope, and
including a list of accounts that have been targeted for review. This list will
be identified through a series of data analysis programs designed to create a
profile of a member/patient with a potential credit balance. To perform this
function, HMS will use a combination of data files including paid claims
history, encounter data, and eligibility files. In addition, provider accounting
procedures are verified to ensure the proper posting of contractual allowances,
etc. HMS will schedule these reviews approximately thirty (30) days after the
provider receives the notification.
Any credit balance accounts under current review or previously identified by the
Health Plans shall be reported to AHCCCS prior to HMS’s scheduled review. These
accounts should be reported on the AHCCCS Health Plan credit balance accounts
under review worksheet (Attachment B) with supporting documentation.
The providers will be directed to send the refund balances to HMS. HMS will
receive and identify these refunds. AHCCCS will require HMS to process these
refunds in the same manner as currently required by the AHCCCS contract with
HMS. AHCCCS will require HMS to research the refunds and to provide a monthly
disbursement report of the refund amounts due to the health plans and program
contractors. AHCCCS will disburse a payment in the amount due to the health
plans and program contractors.
An electronic report of all claims identified as credit balances where
reimbursement is received from the provider, will be generated for the Health
Plan and for AHCCCS. HMS will research and verify cases needing adjustments as a
result of the credit balance. All recoveries are subject to reporting
requirements contained in the AHCCCS Recoupment Request Policy. Depending on the
program’s initial success, this program may be implemented quarterly,
semi-annually or annually.
Section B
CYE ‘12 Acute Care Contract
October 1, 2011

 

6



--------------------------------------------------------------------------------



 



      SECTION B: CAPITATION RATES   Contract/RFP No. YH09-0001

ATTACHMENT A
Third Party Resource Refund Worksheet

     
 
    AHCCCS Provider Name:                                            Page:
                     of                     
 
  Completed By:                                         
AHCCCS Provider ID Number:                                         
  Date:                     /                    /                    

                                                                               
                                                          TOTAL                
                                                            AMOUNT              
                                                              PAID BY     THIRD
                      MEMBER/                                     TOTAL    
THIRD     PARTY                       PATIENT                     CLAIM    
TOTAL     AMOUNT     PARTY     RESOURCE/     REFUND     REASON   MEMBER/PATIENT
    AHCCCS     DATE OF     REFERENCE     BILLED     PAID BY     RESOURCE/    
INSURANCE     AMOUNT     FOR   NAME     ID     SERVICE PERIOD     NUMBER (CRN)  
  CHARGES     AHCCCS     INSURANCE     NAME     DUE     REFUND                  
FROM     TO                                                          

This is to certify that the information contained in this report is true,
accurate and complete, to the best of my knowledge. I understand that AHCCCS
will rely on this certification at the time AHCCCS certifies its expenditures to
the Centers for Medicare and Medicaid Services on Form CMS-64.

      Authorized Signature
                                                               Date:
                                        

Section B
CYE ‘12 Acute Care Contract
October 1, 2011

 

7



--------------------------------------------------------------------------------



 



      SECTION B: CAPITATION RATES   Contract/RFP No. YH09-0001

ATTACHMENT B
Credit Balance Accounts Under Review by AHCCCS Program Contractors

  Health Plan Name:                                            Page:
                     of                          Completed By:
                                               Health Plan ID Number:
                                           Date:
                    /                    /                    

                                                                               
          MEMBER/                                       AHCCCS     AHCCCS    
MEMBER/     PATIENT                     ENCOUNTER/             THIRD PARTY  
PROVIDER     PROVIDER     PATIENT     AHCCCS     DATE OF SERVICE     CLAIM
REFERENCE     TOTAL BILLED     RESOURCE/INSURANCE   NAME     ID NUMBER     NAME
    ID     PERIOD     NUMBER (CRN)     CHARGES     NAME                        
          FROM     TO                          

This is to certify that the information contained in this report is true,
accurate and complete, to the best of my knowledge. I understand that AHCCCS
will rely on this certification at the time AHCCCS certifies its expenditures to
the Centers for Medicare and Medicaid Services on Form CMS-64.

      Authorized Signature
                                                               Date:
                                        

Section B
CYE ‘12 Acute Care Contract
October 1, 2011

 

8



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

SECTION C: DEFINITIONS

     
638 TRIBAL FACILITY
  A facility that is operated by an Indian tribe and that is authorized to
provide services pursuant to Public Law (P.L.) 93-638, as amended.
 
   
1931 (also referred to as TANF related)
  Eligible individuals and families under Section 1931 of the Social Security
Act, with household income levels at or below 100% of the federal poverty level
(FPL).
 
   
ACOM
  AHCCCS Contractor Operations Manual, available on the AHCCCS website at
www.azahcccs.gov.
 
   
ADHS
  Arizona Department of Health Services, the state agency mandated to serve the
public health needs of all Arizona residents.
 
   
ADHS BEHAVIORAL HEALTH RECIPIENT
  A Title XIX or Title XXI acute care member who is receiving behavioral
healthservices through ADHS and its subcontractors.
 
   
ADJUDICATED CLAIMS
  Claims that have been received and processed by the Contractor which resulted
in a payment or denial of payment
 
   
AGENT
  Any person who has been delegated the authority to obligate or act on behalf
of another person or entity.
 
   
AHCCCS
  Arizona Health Care Cost Containment System, which is composed of the
Administration, Contractors, and other arrangements through which health care
services are provided to an eligible person, as defined by A.R.S. § 36-2902, et
seq.
 
   
AHCCCS BENEFITS
  See “COVERED SERVICES.
 
   
AHCCCS CARE
  Eligible individuals and childless adults whose income is less than or equal
to 100% of the FPL, and who are not categorically linked to another Title XIX
program. (Formerly Non-MED)
 
   
AHCCCS MEMBER
  See “MEMBER”.
 
   
ALTCS
  The Arizona Long Term Care System, a program under AHCCCS that delivers
long-term, acute, behavioral health and case management services to eligible
members, as authorized by A.R.S. § 36-2932.
 
   
AMBULATORY CARE
  Preventive, diagnostic and treatment services provided on an outpatient basis
by physicians, nurse practitioners physician assistants and other health care
providers.

CYE ‘12 Acute Care Contract
10/01/11

 

9



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
AMERICAN INDIAN HEALTH PROGRAM (AIHP)
  AIHP is an acute care FFS program administered by AHCCCS for eligible American
Indians which reimburses for services provided by and through the Indian Health
Service (IHS), tribal health programs operated under PL 93-638 or any other
AHCCCS registered provider. AIHP was formerly known as AHCCCS IHS.
 
   
AMPM
  AHCCCS Medical Policy Manual, available on the AHCCCS website at
www.azahcccs.gov.
 
   
ANNUAL ENROLLMENT CHOICE (AEC)
  The opportunity for a person to change contractors every 12 months, effective
on their anniversary date
 
   
ANNIVERSARY DATE
  The anniversary date is 12 months from the date enrolled with the Contractor
and annually thereafter. In some cases, the anniversary date will change based
on the last date the member changed Contractors or the last date the member was
given an opportunity to change.
 
   
APPEAL RESOLUTION
  The written determination by the Contractor concerning an appeal.
 
   
ARIZONA ADMINISTRATIVE CODE (A.A.C.)
  Arizona Administrative Code. State regulations established pursuant to
relevant statutes. Referred to in Contract as “AHCCCS Rules”.
 
   
AT RISK
  Refers to the period of time that a member is enrolled with a Contractor
during which time the Contractor is responsible to provide AHCCCS covered
services under capitation.
 
   
A.R.S.
  Arizona Revised Statutes.
 
   
BBA
  The Balanced Budget Act of 1997.
 
   
BIDDER’S LIBRARY
  A repository of manuals, statutes, rules and other reference material located
on the AHCCCS website at www.azahcccs.gov.
 
   
BOARD CERTIFIED
  An individual who has successfully completed all prerequisites of the
respective specialty board and successfully passed the required examination for
certification.
 
   
BORDER COMMUNITIES
  Cities, towns or municipalities located in Arizona and within a designated
geographic service area whose residents typically receive primary or emergency
care in adjacent Geographic Service Areas (GSA) or neighboring states, excluding
neighboring countries, due to service availability or distance. (R9-22-201.F,
R9-22-201.G, R9-22-101.B)
 
   
BREAST AND CERVICAL CANCER TREATMENT PROGRAM (BCCTP
  Eligible individuals under the Title XIX expansion program for women with
income up to 250% of the FPL, who are diagnosed with and need treatment for
breast and/or cervical cancer or cervical lesions and are not eligible for other
Title XIX programs providing full Title XIX services. Qualifying individuals
cannot have other creditable health insurance coverage, including Medicare.
 
   
CAPITATION
  Payment to a Contractor by AHCCCS of a fixed monthly payment per person in
advance, for which the Contractor provides a full range of covered services as
authorized under A.R.S. § 36-2904 and § 36-2907.

CYE ‘12 Acute Care Contract
10/01/11

 

10



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
CATEGORICALLY LINKED TITLE XIX MEMBER
  Member eligible for Medicaid under Title XIX of the Social Security Act
including those eligible under 1931 provisions of the Social Security Act, Sixth
Omnibus Budget Reconciliation Act (SOBRA), Supplemental Security Income (SSI),
and SSI-related groups. To be categorically linked, the member must be aged 65
or over, blind, disabled, a child under age 19, a parent of a dependent child,
or pregnant.
 
   
CLAIM DISPUTE
  A dispute, filed by a provider or Contractor, whichever is applicable,
involving a payment of a claim, denial of a claim, imposition of a sanction or
reinsurance.
 
   
CLEAN CLAIM
  A claim that may be processed without obtaining additional information from
the provider of service or from a third party but does not include claims under
investigation for fraud or abuse or claims under review for medical necessity,
as defined by A.R.S. § 36-2904.
 
   
CMS
  Centers for Medicare and Medicaid Services, an organization within the U.S.
Department of Health and Human Services, which administers the Medicare and
Medicaid programs and the State Children’s Health Insurance Program.
 
   
COMPETITIVE BID PROCESS
  A state procurement system used to select Contractors to provide covered
services on a geographic basis.
 
   
CONTINUING OFFEROR
  An AHCCCS Contractor during the CYE 08 that submits a proposal pursuant to
this solicitation.
 
   
CONTRACT SERVICES
  See “COVERED SERVICES.
 
   
CONTRACT YEAR (CY)
  Corresponds to the federal fiscal year (October 1 through September 30).
 
   
CONTRACTOR
  A person, organization or entity agreeing through a direct contracting
relationship with AHCCCS to provide the goods and services specified by this
contract in conformance with the stated contract requirements, AHCCCS statute
and rules, and federal law and regulations as defined in A.R.S. § 36-2901.
 
   
CONVICTED
  A judgment of conviction has been entered by a federal, state or local court,
regardless of whether an appeal from that judgment is pending.
 
   
COPAYMENT
  A monetary amount specified by the Director that the member pays directly to a
contractor or provider at the time covered services are rendered, as defined in
9 A.A.C. 22, Article 7.
 
   
COST AVOIDANCE
  The process of identifying and utilizing all sources of first or third-party
benefits before services are rendered by the Contractor or before payment is
made by the Contractor. (This assumes the Contractor can avoid costs by not
paying until the first or third party has paid what it covers first, or having
the first or third party render the service so that the Contractor is only
liable for coinsurance and/or deductibles.)
 
   
COVERED SERVICES
  The health and medical services to be delivered by the Contractor as defined
in 9 A.A.C. 22, Article 2 and 9 A.A.C. 31, Article 2, the AMPM and Section D of
this contract. [42 CFR 438.210(a)(4)]
 
   
CRS — Children’s Rehabilitation Services
  A program administered by the AHCCCS CRS Contractor. The CRS Contractor
provides services to Title XIX and Title XXI members who have completed the CRS
application and have met the eligibility criteria to receive CRS related
services as specified in 9 A.A.C.7.

CYE ‘12 Acute Care Contract
10/01/11

 

11



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
CRS-ELIGIBLE
  An individual who has completed the CRS application process, as delineated in
the CRS Policy and Procedure Manual, and has met all applicable criteria to be
eligible to receive CRS-related services.
 
   
CRS RECIPIENT
  An individual who has completed the CRS application process, and has met all
applicable criteria to be eligible to receive CRS related Services.
 
   
DAYS
  Calendar days, unless otherwise specified as defined in the text, as defined
in9 A.A.C. 22, Article 1.
 
   
DELEGATED AGREEMENT
  A type of subcontract agreement with a qualified organization or person to
perform one or more functions required to be performed by the Contractor
pursuant to this contract.
 
   
DIRECTOR
  The Director of AHCCCS.
 
   
DISENROLLMENT
  The discontinuance of a member’s ability to receive covered services through a
Contractor.
 
   
DME
  Durable medical equipment is an item or appliance that can withstand repeated
use, is designated to serve a medical purpose, and are not generally useful to a
person in the absence of a medical condition, illness or injury as defined in9
A.A.C. 22, Article 1.
 
   
DUAL ELIGIBLE
  A member who is eligible for both Medicare and Medicaid.
 
   
ELIGIBILITY DETERMINATION
  A process of determining, through a written application and required
documentation, whether an applicant meets the qualifications for Title XIX or
Title XXI
 
   
EMERGENCY MEDICAL CONDITION
  A medical condition manifesting itself by acute symptoms of sufficient
severity (including severe pain) such that a prudent layperson who possesses an
average knowledge of health and medicine could reasonably expect the absence of
immediate medical attention to result in: a) placing the patient’s health (or,
with respect to a pregnant woman, the health of the woman or her unborn child)
in serious jeopardy, b) serious impairment to bodily functions, or c) serious
dysfunction of any bodily organ or part [42 CFR 438.114(a)].
 
   
EMERGENCY MEDICAL SERVICE
  Covered inpatient and outpatient services provided after the sudden onset of
an emergency medical condition as defined above. These services must be
furnished by a qualified provider, and must be necessary to evaluate or
stabilize the emergency medical condition [42 CFR 438.114(a)].
 
   
ENCOUNTER
  A record of a health care-related service rendered by a provider or providers
registered with AHCCCS to a member who is enrolled with a Contractor on the date
of service.
 
   
ENROLLEE
  A Medicaid recipient who is currently enrolled with a Contractor. [42 CFR
438.10(a)]
 
 
ENROLLMENT
  The process by which an eligible person becomes a member of a Contractor’s
plan.
 
   
EPSDT
  Early and Periodic Screening, Diagnostic and Treatment services for eligible
persons or members less than 21 years of age as, defined in 9 A.A.C. 22,
Article 2.
 
   
FAMILY PLANNING SERVICES EXTENSION PROGRAM
  A program that provides only family planning services for a maximum of two
consecutive 12-month periods to a SOBRA woman whose pregnancy has ended and who
is not otherwise eligible for full Title XIX services

CYE ‘12 Acute Care Contract
10/01/11

 

12



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
FEDERALLY QUALIFIED HEALTH CENTER (FQHC)
  An entity that meets the requirements and receives a grant and funding
pursuant to Section 330 of the Public Health Service Act. An FQHC includes an
outpatient health program or facility operated by a tribe or tribal organization
under the Indian Self-Determination and Education Assistance Act (P.L. 93-638)
or an urban Indian organization receiving funds under Title V of the Indian
Health Care Improvement Act (P.L. 94-437).
 
   
FEDERALLY QUALIFIED HEALTH CENTER Look-Alike
  An organization that meets all of the eligibility requirements of an
organization that receives a Public Health Service Section 330 Grant (FQHC), but
does not receive grant funding. AHCCCS requires Contractors to credential
providers employed by an FQHC Look-Alike through the temporary or provisional
credentialing process.
 
   
FEE-FOR-SERVICE (FFS)
  Fee-For-Service, a method of payment to registered providers on an
amount-per-service basis.
 
   
FES
  Federal mergency Services program covered under R9-22-217, to treat an
emergency medical condition for a member who is determined eligible under A.R.S.
§ 36-2903.03 (D).
 
   
FFP
  Federal financial participation (FFP) refers to the contribution that the
federal government makes to the Title XIX and Title XXI program portions of
AHCCCS, as defined in 42 CFR 400.203.
 
   
FIRST PARTY LIABILITY
  The resources available from any insurance or other coverage obtained directly
or indirectly by a member or eligible person that provides benefits directly to
the member or eligible person and is liable to pay all or part of the expenses
for medical services incurred by an AHCCCS, contractor, or member.
 
   
FISCAL YEAR (FY)
  Federal Fiscal Year, October 1 through September 30.
 
   
FREEDOM OF CHOICE (FC)
  The opportunity given to each member who does not specify a Contractor
preference at the time of enrollment to choose between the Contractors available
within the Geographic Service Area in which the member is enrolled.
 
   
FRAUD
  An intentional deception or misrepresentation made by a person with the
knowledge that the deception could result in some unauthorized benefit to
himself or some other person. It includes any act that constitutes fraud under
applicable state or federal law, as defined in 42 CFR 455.2.
 
   
FREEDOM TO WORK (TICKET TO WORK
  Eligible individuals under the Title XIX expansion program that extends
eligibility to individuals 16 through 64 years old who meet SSI disability
criteria; whose earned income, after allowable deduction, is at or below 250% of
the FPL and who are not eligible for any other Medicaid program.
 
   
GEOGRAPHIC SERVICE AREA (GSA)
  An area designated by AHCCCS within which a Contractor of record provides,
directly or through subcontract, covered health care service to a member
enrolled with that contractor of record, as defined in 9 A.A.C. 22, Article 1.
 
   
GRIEVANCE SYSTEM
  A system that includes a process for enrollee grievances, enrollee appeals,
provider claim disputes, and access to the state fair hearing system.
 
   
HEALTHCARE GROUP OF ARIZONA (HCG)
  A prepaid medical coverage plan marketed to small, uninsured businesses and
political subdivisions within the state.
 
   
HEALTH PLAN
  See “CONTRACTOR”.
 
   
HIPAA
  The Health Insurance Portability and Accountability Act (P.L. 104-191); also
known as the Kennedy-Kassebaum Act, signed August 21, 1996.

CYE ‘12 Acute Care Contract
10/01/11

 

13



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
IBNR
  Incurred but not reported liability for services rendered for which claims
have not been received.
 
   
IHS
  Indian Health Service authorized as a federal agency pursuant to 25 U.S.C.
1661.
 
   
KIDSCARE
  A program for individuals under the age of 19 years, who are eligible under
the CHIP program, in households with income at or below 200% FPL. All members,
except American Indian members, are required to pay a premium amount based on
the number of children in the family and the gross family income. Also referred
to as “Title XXI”.
 
   
LIABLE PARTY
  A person or entity that is or may be, by agreement, circumstance or otherwise,
liable to pay all or part of the medical expenses incurred by an AHCCCS
applicant or member.
 
   
LIEN
  A legal claim, filed with the County Recorder’s office in which a member
resides and in the county an injury was sustained for the purpose of ensuring
that AHCCCS receives reimbursement for medical services paid. The lien is
attached to any settlement the member may receive as a result of an injury.
 
   
MANAGED CARE
  Systems that integrate the financing and delivery of health care services to
covered individuals by means of arrangements with selected providers to furnish
comprehensive services to members; establish explicit criteria for the selection
of health care providers; have financial incentives for members to use providers
and procedures associated with the plan; and have formal programs for quality,
medical management and the coordination of care.
 
   
MANAGEMENT SERVICES AGREEMENT
  A type of subcontract with an entity in which the owner of the Contractor
delegates some or all of the comprehensive management and administrative
services necessary for the operation of the Contractor.
 
   
MANAGEMENT SERVICES SUBCONTRACTOR
  An entity to which the Contractor delegates the comprehensive management and
administrative services necessary for the operation of the Contractor.
 
   
MANAGING EMPLOYEE
  A general manager, business manager, administrator, director, or other
individual who exercises operational or managerial control over or who directly
or indirectly conducts the day-to-day operation of an institution, organization
or agency.
 
   
MATERIAL OMISSION
  A fact, data or other information excluded from a report, contract, etc., the
absence of which could lead to erroneous conclusions following reasonable review
of such report, contract, etc.
 
   
MAJOR UPGRADE
  Any upgrade or changes that may result in a disruption to the following:
loading of contracts, providers or members, issuing prior authorizations or the
adjudication of claims.
 
   
MEDICAID
  A federal/state program authorized by Title XIX of the Social Security Act, as
amended.
 
   
MEDICAL EXPENSE DEDUCTION (MED)
  Title XIX waiver member whose family income exceeds the limits of all other
Title XIX categories (except ALTCS) and has family medical expenses that reduce
income to or below 40% of the FPL. MED members may or may not have a categorical
link to Title XIX.

CYE ‘12 Acute Care Contract
10/01/11

 

14



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
MEDICAL MANAGEMENT
  Is an integrated process or system that is designed to assure appropriate
utilization of health care resources, in the amount and duration necessary to
achieve desired health outcomes, across the continuum of care (from prevention
to end of life care).
 
   
MEDICARE
  A federal program authorized by Title XVIII of the Social Security Act, as
amended.
 
   
MEDICARE MANAGED CARE PLAN
  A managed care entity that has a Medicare contract with CMS to provide
services to Medicare beneficiaries, including Medicare Advantage Plan (MAP),
Medicare Advantage Prescription Drug Plan (MAPDP), MAPDP Special Needs Plan, or
Medicare Prescription Drug Plan.
 
   
MEDICARE PART D EXCLUDED DRUGS
  Medicare Part D is the Prescription Drug Coverage option available to Medicare
beneficiaries, including those also eligible for Medicaid. Medications that are
available under this benefit will not be covered by AHCCCS for dual eligible
members. There are certain drugs that are excluded from coverage by Medicare,
and will continue to be covered by AHCCCS. Those medications are barbiturates,
benzodiazepines, and over-the-counter medication as defined in the AMPM.
Prescription medications that are covered under Medicare, but are not on a Part
D Health Plan’s formulary are not considered excluded drugs, and are not covered
by AHCCCS.
 
   
MEMBER
  An eligible person who is enrolled in AHCCCS, as defined in A.R.S. §§ 36-2931,
36-2901, 36-2901.01 and A.R.S. §36-2981.
 
   
NON-CONTRACTING PROVIDER
  A person or entity that provides services as prescribed in A.R.S. § 36-2901
who does not have a subcontract with an AHCCCS Contractor.
 
   
NON-MEDICAL EXPENSE DEDUCTION (Formerly NON MED) MEMBER
  See “AHCCCS CARE”.
 
   
NPI
  National Provider Identifier assigned by the CMS contracted national
enumerator.
 
   
OFFEROR
  An organization or other entity that submits a proposal to AHCCCS in response
to a Request For Proposal as defined in9 A.A.C. 22, Article 1.
 
   
PAY AND CHASE
  Recovery method used by the Contractor to collect from legally liable first or
third parties after the Contractor pays the member’s medical bills. The service
may be provided by a contracted or non-contracted provider. Regardless of who
provides the service, pay and chase assumes that the Contractor will pay the
provider, then seek reimbursement from the first or third party.
 
   
PERFORMANCE STANDARDS
  A set of standardized measures designed to assist AHCCCS in evaluating,
comparing and improving the performance of its Contractors
 
   
PIP
  Performance Improvement Project (PIP), formerly referred to as Quality
Improvement Projects (QIP).
 
   
PMMIS
  AHCCCS’ Prepaid Medical Management Information System.
 
   
POST STABILIZATION SERVICES
  Medically necessary services, related to an emergency medical condition
provided after the member’s condition is sufficiently stabilized in order to
maintain, improve or resolve the member’s condition so that the member could
alternatively be safely discharged or transferred to another location [42 CFR
438-114(a)].

CYE ‘12 Acute Care Contract
10/01/11

 

15



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
POTENTIAL ENROLLEE
  A Medicaid-eligible recipient who is not yet enrolled with a Contractor [42
CFR 438.10(a)].
 
   
PRIMARY CARE PROVIDER (PCP
  Primary Care Provider/Practitioner, an individual who meets the requirements
of A.R.S. § 36-2901, and who is responsible for the management of the member’s
or eligible person’s health care. A PCP may be a physician defined as a person
licensed as an allopathic or osteopathic physician according to A.R.S. Title 32,
Chapter 13 or Chapter 17 or a practitioner defined as a physician assistant
licensed under A.R.S. Title 32, Chapter 25, or a certified nurse practitioner
licensed under A.R.S. Title 32, Chapter 15.
 
   
PRIOR PERIOD COVERAGE (PPC
  The period prior to a member’s enrollment, during which a member is eligible
for covered services. The time frame is from the effective date of eligibility
to the day a member is enrolled with a Contractor.
 
   
PROVIDER
  Any person or entity that contracts with AHCCCS or a Contractor for the
provision of covered services to members according to the provisions A.R.S. §
36-2901 or any subcontractor of a provider delivering services pursuant to
A.R.S. § 36-2901.
 
   
QUALIFIED MEDICARE BENEFICIARY DUAL ELIGIBLE (QMB DUAL)
  A person, eligible under A.R.S. § 36-2971(6), who is entitled to Medicare Part
A insurance and meets certain income and residency requirements of the Qualified
Medicare Beneficiary program. A QMB, who is also eligible for Medicaid, is
commonly referred to as a QMB dual eligible.
 
   
RATE CODE
  Eligibility classification for capitation payment purposes.
 
   
REGIONAL BEHAVIORAL HEALTH AUTHORITY (RBHA
  An organization under contract with ADHS to administer covered behavioral
health services in a geographically specific area of the state. Tribal
governments, through an agreement with ADHS, may operate a tribal regional
behavioral health authority (TRBHA) for the provision of behavioral health
services to American Indians.
 
   
REINSURANCE
  A risk-sharing program provided by AHCCCS to Contractors for the reimbursement
of certain contract service costs incurred for a member beyond a predetermined
monetary threshold.
 
   
RELATED PARTY
  A party that has, or may have, the ability to control or significantly
influence a Contractor, or a party that is, or may be, controlled or
significantly influenced by a Contractor. “Related parties” include, but are not
limited to, agents, managing employees, persons with an ownership or controlling
interest in the Offeror and their immediate families, subcontractors,
wholly-owned subsidiaries or suppliers, parent companies, sister companies,
holding companies, and other entities controlled or managed by any such entities
or persons.
 
   
RISK GROUP
  Grouping of rate codes that are paid at the same capitation rate.
 
   
RFP
  Request For Proposal, a document prepared by AHCCCS that describes the
services required and instructs prospective Offerors about how to prepare a
response (proposal), as defined in 9 A.A.C. 22, Article 1.
 
   
RURAL HEALTH CLINIC (RHC)
  A clinic located in an area designated by the Bureau of Census as rural, and
by the Secretary of the DHHS as medically underserved or having an insufficient
number of physicians, which meets the requirements under 42 CFR 491.
 
   
SCHIP
  State Children’s Health Insurance Program under Title XXI of the Social
Security Act (Also known as CHIP). The Arizona version of CHIP is referred to as
“KidsCare”. See “KIDSCARE”.
 
   
SCOPE OF SERVICES
  See “COVERED SERVICES.
 
   
SERVICE LEVEL AGREEMENT
  A type of subcontract with a corporate owner or any of its Divisions or
Subsidiaries that requires specific levels of service for administrative
functions or services for the Contractor specifically related to fulfilling the
Contractor’s obligations to AHCCCS under the terms of this contract.

CYE ‘12 Acute Care Contract
10/01/11

 

16



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
SOBRA
  Eligible pregnant women under Section 9401 of the Sixth Omnibus Budget and
Reconciliation Act of 1986, amended by the Medicare Catastrophic Coverage Act of
1988, 42 U.S.C. 1396a(a)(10)(A)(ii)(IX), November 5, 1990, with individually
budgeted incomes at or below 150% of the FPL, and children in families with
individually budgeted incomes ranging from below 100% to 140% of the FPL,
depending on the age of the child.
 
   
SOBRA FAMILY PLANNING
  Female members eligible for family planning services only, for a maximum of
two consecutive 12-month periods following the loss of SOBRA eligibility.
 
   
SPECIAL HEALTH CARE NEEDS
  Members with special health care needs are those members who have serious and
chronic physical, developmental or behavioral conditions, and who also require
medically necessary health and related services of a type or amount beyond that
generally required by members.
 
   
STATE
  The State of Arizona.
 
   
STATE ONLY TRANSPLANT MEMBERS
  Individuals who are eligible under one of the Title XIX eligibility categories
and found eligible for a transplant, but subsequently lose Title XIX eligibility
due to excess income become eligible for one of two extended eligibility options
as specified in A.R.S. 36-2907.10 and A.R.S. 36-2907.11.
 
   
STATE PLAN
  The written agreements between the State and CMS, which describes how the
AHCCCS program meets CMS requirements for participation in the Medicaid program
and the State Children’s Health Insurance Program.
 
   
SUBCONTRACT
  An agreement entered into by the Contractor with any of the following: a
provider of health care services who agrees to furnish covered services to
member or with any other organization or person who agrees to perform any
administrative function or service for the contractor specifically related to
fulfilling the contractor’s obligations to AHCCCS under the terms of this
contract, as defined in9 A.A.C. 22, Article 1.
 
   
SUBCONTRACTOR
  (1) A provider of health care who agrees to furnish covered services to
members.

(2) A person, agency or organization with which the Contractor has contracted or
delegated some of its management/administrative functions or responsibilities.

(3) A person, agency or organization with which a fiscal agent has entered into
a contract, agreement, purchase order or lease (or leases of real property) to
obtain space, supplies equipment or services provided under the AHCCCS
agreement.
 
   
SUPPLEMENTAL SECURITY INCOME (SSI) AND SSI RELATED GROUPS
  Eligible individuals receiving income through federal cash assistance programs
under Title XVI of the Social Security Act who are aged, blind or disabled and
have household income levels at or below 100% of the FPL.
 
   
TEMPORARY ASSISTANCE TO NEEDY FAMILIES (TANF
  A federal cash assistance program under Title IV of the Social Security Act
established by the Personal Responsibility and Work Opportunity Reconciliation
Act of 1996 (P.L. 104-193). It replaced Aid To Families With Dependent Children
(AFDC).

CYE ‘12 Acute Care Contract
10/01/11

 

17



--------------------------------------------------------------------------------



 



      SECTION C: DEFINITIONS   Contract/RFP No. YH09-0001

     
THIRD PARTY LIABILITY (TPL
  See “LIABLE PARTY”.
 
   
TITLE XIX MEMBER
  Member eligible for Medicaid under Title XIX of the Social Security Act
including those eligible under 1931 provisions of the Social Security Act
(previously AFDC), Sixth Omnibus Budget Reconciliation Act (SOBRA), Supplemental
Security Income (SSI) or SSI-related groups, Medicare Cost Sharing groups, Title
XIX Waiver groups, Breast and Cervical Cancer Treatment program and Freedom to
Work
 
   
TITLE XXI MEMBER
  A member eligible for acute care services under Title XXI of the Social
Security Act, referred to in Federal legislation as the “State Children’s Health
Insurance Program” (SCHIP or CHIP). The Arizona version of CHIP is referred to
as “KidsCare”
 
   
TRIBAL/REGIONAL BEHAVIORAL HEALTH AUTHORITY (T/RBHA)
  An organization under contract with ADHS/DBHS that administers covered
behavioral health services in a geographically specific area of the state.
Tribal governments, through an agreement with ADHS, may operate a Tribal
Regional Behavioral Health Authority for the provision of behavioral health
services to American Indian members.
 
   
WWHP
  Well Woman Health-Check Program, administered by the Arizona Department of
Health Services and funded by the Centers for Disease Control and Prevention.
(See AMPM Chapter 300, Section 320)
 
   
YOUNG ADULT TRANSITIONAL INSURANCE (YATI)
  Eligible individuals, between 18 and 21 years of age who were formerly
enrolled through the foster care program.

[END OF DEFINITIONS]

CYE ‘12 Acute Care Contract
10/01/11

 

18



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

SECTION D: PROGRAM REQUIREMENTS
INTRODUCTION
The Arizona Health Care Cost Containment System (AHCCCS) is the single state
agency for the Medicaid and CHIP programs. AHCCCS has operated under an 1115
Research and Demonstration Waiver since 1982 when it became the first statewide
Medicaid managed care system in the nation. The program is a model
public-private collaboration that includes the state and its counties, the
federal government, and managed care contractors and providers from both the
public and private sectors. AHCCCS has remained a leader in Medicaid Managed
Care through the diligent pursuit of excellence and cost effectiveness by
Managed Care Contractors (MCOs) in collaboration with AHCCCS .
In order to continue this collaboration, Contractors must continue to add value
to the program. A Contractor adds value when it:

  •  
Recognizes that Medicaid members are entitled to care and assistance navigating
the service delivery system and demonstrates special effort to assure members
receive necessary services, including prevention and screening services.

  •  
Recognizes that Medicaid members with special health care needs or chronic
health conditions require care coordination, and provides that coordination.
This is particularly true if a member must receive services from other AHCCCS
Contractors in addition to the Contractor.

  •  
Recognizes that Medicaid members have the right to contact their elected
officials in an effort to secure necessary services and assist members in order
to reduce their need to contact elected officials. The Contractor provides
information to elected officials to help them respond to the member.

  •  
Recognizes that health care providers are an essential partner in the delivery
of health care services, and operates in a manner that is efficient and
effective for health care providers as well as the Contractor.

  •  
Avoids administrative practices that place unnecessary burdens on providers with
little or no impact on quality of care or cost containment.

  •  
Recognizes that performance improvement is both clinical and operational in
nature and self monitors and self corrects as necessary to improve contract
compliance or operational excellence.

  •  
Recognizes that the program is publicly funded, and as such is subject to public
scrutiny and behaves in a manner that is supported by the general public.

  •  
Recognizes that the program is subject to significant regulation and operates in
compliance with those regulations.

AHCCCS encourages Contractor innovation and application of best practices.
AHCCCS is always looking for ways to reduce administrative costs and improve
program efficiency. Over the term of the contract, AHCCCS will work
collaboratively with contractors to evaluate ways to reduce program complexity,
improve chronic disease management, reduce administrative burdens, leverage
joint purchasing power, and reduce unnecessary Medicaid/CHIP administrative and
medical costs.

  1.  
TERM OF CONTRACT AND OPTION TO RENEW

The initial term of this contract shall be 10/1/08 through 9/30/11, with two
additional one-year options to renew. All contract renewals shall be through
contract amendment. AHCCCS shall issue amendments prior to the end date of the
contract when there is an adjustment to capitation rates and/or changes to the
scope of services contained herein. Changes to the scope of services include,
but are not limited, to changes in the enrolled population, changes in covered
services and changes in GSAs.
CYE ‘12 Acute Care Contract
10/01/11

 

19



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

If the Contractor has been awarded a contract in more than one GSA, each such
contract will be considered separately renewable. AHCCCS may renew the
Contractor’s contract in one GSA, but not in another. In addition, if the
Contractor has had significant problems of non-compliance in one GSA, it may
result in the capping of the Contractor’s enrollment in all GSAs. Further,
AHCCCS may require the Contractor to renew all currently awarded GSAs, or may
terminate the contract if the Contractor does not agree to renew all currently
awarded GSAs.
When the Contracting Officer issues an amendment to extend the contract, the
provisions of such extension will be deemed to have been accepted 60 days after
the date of mailing by the Contracting Officer, even if the extension amendment
has not been signed by the Contractor, unless within that time the Contractor
notifies the Contracting Officer in writing that it refuses to sign the
extension amendment. If the Contractor provides such notification, the
Contracting Officer will initiate contract termination proceedings.
Contractor’s Notice of Intent Not To Renew: If the Contractor chooses not to
renew this contract, the Contractor may be liable for certain costs associated
with the transition of its members to a different Contractor. The Contractor is
required to provide 180 days advance written notice to the Contracts and
Purchasing Administrator of its intent not to renew the contract. If the
Contractor provides the Contracts and Purchasing Administrator written notice of
its intent not to renew this contract at least 180 days before its expiration,
this liability for transition costs may be waived by the Contracting Officer.
Contract Termination: In the event that the contract or any portion thereof, is
terminated for any reason, or expires, the Contractor shall assist AHCCCS in the
transition of its members to other Contractors, and shall abide by standards and
protocols set forth in Paragraph 9, Transition of Members. In addition, AHCCCS
reserves the right to extend the term of the contract on a month-to-month basis
to assist in any transition of members. AHCCCS may discontinue enrollment of
members with the Contractor three months prior to the contract termination date.
The Contractor shall make provision for continuing all management and
administrative services until the transition of all members is completed and all
other requirements of this contract are satisfied. The Contractor shall submit,
upon request, to AHCCCS for approval a detailed plan for the transition of its
members in the event of contract expiration or termination. The name and title
of the Contractor’s transition coordinator shall be included in the transition
plan. The Contractor shall be responsible for providing all reports set forth in
this contract and necessary for the transition process, and shall be responsible
for the following:

a.  
Notification of subcontractors and members.

b.  
Payment of all outstanding obligations for medical care rendered to members
until AHCCCS is satisfied that the Contractor has paid all such obligations The
Contractor shall provide a monthly claims aging report including IBNR amounts to
AHCCCS (due the 15th day of the month, for the prior month).

c.  
Providing Quarterly and Audited Financial Statements up to the date of contract
termination. The financial statement requirement will not be absolved without an
official release from AHCCCS.

d.  
Continuing encounter reporting until all services rendered prior to contract
termination have reached adjudicated status and data validation of the
information has been completed, as communicated by a letter of release from
AHCCCS.

e.  
Cooperation with reinsurance audit activities on prior contract years until
release has been granted by AHCCCS.

f.  
Cooperation with any open reconciliation activities including, but not limited
to, PPC, or MED Prospective until release has been granted by AHCCCS.

g.  
Supplying quarterly Quality Management and Medical Management reports will be
submitted as required by Section D, Paragraphs 23, Quality Management, and 24,
Medical Management, as appropriate to provide AHCCCS with information on
services rendered up to the date of Contract termination. This will include
quality of care (QOC) concern reporting based on the date of service

h.  
Participating in and closing out Performance Measures and Performance
Improvement Projects as requested by AHCCCS.

i.  
Maintaining a Performance Bond as long as the Contractor has AHCCCS-related
liabilities of $50,000 or more outstanding or 15 months following the
termination date of this contract, whichever is later.

CYE ‘12 Acute Care Contract
10/01/11

 

20



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

j.  
Indemnify AHCCCS for any claim by any third party against the State or AHCCCS
arising from the Contractor’s performance of this contract and for which the
Contractor would otherwise be liable under this contract.

k.  
Returning to AHCCCS, any funds advanced to the Contractor for coverage of
members for periods after the date of termination. Funds must be returned to
AHCCCS within 30 days of termination of the contract.

l.  
Providing a monthly accounting of Member Grievances and Claim Disputes and their
disposition.

m.  
Preserving and making available all records for a period of five years from the
date of final payment under contract.

The above list is not exhaustive and additional information may be requested to
ensure that all operational and reporting requirements have been met. Any
dispute by the Contractor, with respect to termination or suspension of this
contract by AHCCCS, shall be exclusively governed by the provisions of
Section E, Contract Terms and Conditions, Paragraph 26, Disputes.

  2.  
ELIGIBILITY CATEGORIES

AHCCCS is Arizona’s Title XIX Medicaid program operating under an 1115 Waiver
and Title XXI program operating under Title XXI State Plan authority. Arizona
has the authority to require mandatory enrollment in managed care. All Acute
Care Program members eligible for AHCCCS benefits, with exceptions as identified
below, are enrolled with Acute Care Contractors that are paid on a capitated
basis. AHCCCS pays for health care expenses on a fee-for-service (FFS) basis for
Title XIX- and Title XXI- eligible members who receive services through the
Indian Health Service; for Title XIX eligible members who are entitled to
emergency services under the Federal Emergency Services (FES) program; and for
Medicare cost sharing beneficiaries under QMB program.
The following describes the eligibility groups enrolled in the managed care
program and covered under this contract [42 CFR 434.6(a)(2)].
Title XIX
1931 (Also referred to as TANF-related): Eligible individuals and families under
the 1931 provision of the Social Security Act, with household income levels at
or below 100% of the FPL.
SSI Cash: Eligible individuals receiving Supplemental Security Income through
federal cash assistance programs under Title XVI of the Social Security Act who
are aged, blind or disabled and have household income levels at or below 100% of
the Federal Benefit Rate (FBR).
SSI Medical Assistance Only (SSI MAO) and Related Groups: Eligible individuals
are individuals who are aged, blind or disabled and have household income levels
at or below 100% of the FPL.
Freedom to Work (Ticket to Work): Eligible individuals under the Title XIX
expansion program that extends eligibility to individuals 16 through 64 years
old who meet SSI disability criteria, and whose earned income after allowable
deductions is at or below 250% of the FPL, and who are not eligible for any
other Medicaid program. These members must pay a premium to AHCCCS, depending on
income.
SOBRA: Under the Sixth Omnibus Budget Reconciliation Act of 1986, eligible
pregnant women, with individually budgeted income at or below 150% of the FPL,
and children in families with individually budgeted incomes ranging from below
100% to 140% of the FPL, depending on the age of the child.
SOBRA Family Planning: Family planning extension program that covers the costs
for family planning services only, for a maximum of two consecutive 12-month
periods following the loss of SOBRA eligibility.
CYE ‘12 Acute Care Contract
10/01/11

 

21



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Breast and Cervical Cancer Treatment Program (BCCTP): Eligible individuals under
the Title XIX expansion program for women with incomes up to 250% of the FPL,
who are diagnosed with and need treatment for breast and/or cervical cancer or
cervical lesions and are not eligible for other Title XIX programs. Eligible
members cannot have other creditable health insurance coverage, including
Medicare.
Title IV-E Foster Care and Adoption Subsidy: Children with special medical needs
who have been placed in foster homes or have been adopted.
Young Adult Transitional Insurance (YATI): Former foster care children between
18 and 21 years of age.
Title XIX Waiver Group
AHCCCS Care: Eligible individuals and couples whose income is at or below 100%
of the FPL, and who are not categorically linked to another Title XIX program.
Formerly known as Non-MED members.
Title XXI
KidsCare: Individuals under the age of 19 years, eligible under the Federal
State Children’s Health Insurance Program (CHIP), who are in households with
incomes at or below 200% FPL. All members except American Indian members are
required to pay a premium amount based on the number of children in the family
and the gross family income. Also referred to as Title XXI.
State-Only
State-Only Transplants: Title XIX individuals, for whom medical necessity for a
transplant has been established and who subsequently lose Title XIX eligibility
may become eligible for and select one of two extended eligibility options as
specified in A.R.S. 36-2907.10 and A.R.S. 36-2907.11. The extended eligibility
is authorized only for those individuals who have met all of the following
conditions:

  1.  
The individual has been determined ineligible for Title XIX due to excess
income;

  2.  
The individual had been placed on a donor waiting list before eligibility
expired;

  3.  
The individual has entered into a contractual arrangement with the transplant
facility to pay the amount of income which is in excess of the eligibility
income standards (referred to as transplant share of cost).

The following options for extended eligibility are available to these members:
Option 1: Extended eligibility is for one 12-month period immediately following
the loss of AHCCCS eligibility. The member is eligible for all AHCCCS covered
services as long as they continue to be medically eligible for a transplant. If
determined medically ineligible for a transplant at any time during the period,
eligibility will terminate at the end of the calendar month in which the
determination is made.
Option 2: As long as medical eligibility for a transplant (status on a
transplant waiting list) is maintained, at the time that the transplant is
scheduled to be performed the transplant candidate will reapply and will be
re-enrolled with his/her previous Contractor to receive all covered transplant
services. Option 2-eligible individuals are not eligible for any non-transplant
related health care services from AHCCCS.
CYE ‘12 Acute Care Contract
10/01/11

 

22



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

3. ENROLLMENT AND DISENROLLMENT
AHCCCS has the exclusive authority to enroll and disenroll members. The
Contractor shall not disenroll any member for any reason unless directed to do
so by AHCCCS. The Contractor may request AHCCCS to change the member’s
enrollment in accordance with the ACOM Change of Plan Policy. The Contractor may
not request disenrollment because of an adverse change in the enrollee’s health
status, or because of the enrollee’s utilization of medical services, diminished
mental capacity, or uncooperative or disruptive behavior resulting from his or
her special needs. An AHCCCS member may request disenrollment from the
Contractor for cause at any time. Please refer those requests due to situations
defined in Section A (1) of the ACOM Change of Plan Policy to the AHCCCS
Division of Member Services via mail or at (602) 417-4000 or (800) 962-6690. For
medical continuity requests, the Contractor shall follow the procedures outlined
in the ACOM Change of Plan Policy, before notifying AHCCCS.
AHCCCS will disenroll the member from the Contractor when:

  •  
the member becomes ineligible for the AHCCCS program ;
    •  
in certain situations when they move out of the Contractor’s service areas;
    •  
the member changes Contractors during the member’s open enrollment/annual
enrollment choice period;
    •  
the Contractor does not, because of moral or religious objections, cover the
service the member seeks; or
    •  
the member is approved for a Contractor change through the ACOM Change of Plan
Policy. [42 CFR 438.56].

Members may submit plan change requests to the Contractor or AHCCCS. A denial of
any plan change request must include a description of the member’s right to
appeal the denial.
Eligibility for the various AHCCCS coverage groups is determined by one of the
following agencies:

     
Social Security Administration (SSA)
  SSA determines eligibility for the Supplemental Security Income (SSI) cash
program. SSI cash recipients are automatically eligible for AHCCCS coverage.
 
   
Department of Economic Security (DES)
  DES determines eligibility for families with children under section 1931 of
the Social Security Act, pregnant women and children under SOBRA, the Adoption
Subsidy Program, Title IV-E foster care children, Young Adult Transitional
Insurance Program, the Federal Emergency Services program (FES) and Title XIX
Waiver Members. (AHCCCS Care)
 
   
AHCCCS
  AHCCCS determines eligibility for the SSI/Medical Assistance Only groups,
including the FES program for this population (aged, disabled, blind), the
Arizona Long Term Care System (ALTCS), the Qualified Medicare Beneficiary
program and other Medicare cost sharing programs, BCCTP, the Freedom to Work
program, the Title XXI KidsCare program and the State-Only Transplant program.

AHCCCS Acute Care members are enrolled with Contractors in accordance with the
rules set forth in A.A.C R9-22, Article 17, A.A.C. R9-31, Articles 3 and 17.

          CYE ‘12 Acute Care Contract     10/01/11

 

23



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Member Choice of Contractor
All AHCCCS members eligible for services covered under this contract have a
choice of available Contractors. Contact information for the Contractors is
provided during the application process for AHCCCS benefits. If there is only
one Contractor available for the applicant’s Geographic Service Area, no choice
is offered as long as the Contractor offers the member a choice of PCPs. Members
who do not choose a Contractor prior to AHCCCS being notified of their
eligibility are automatically assigned to a Contractor based on family
continuity or the auto-assignment algorithm. Once assigned, AHCCCS sends a
Freedom of Choice notice to the member and gives them 30 days to choose a
different Contractor from the auto-assigned Contractor. See Section D,
Paragraph 6, Auto-Assignment Algorithm, for further explanation.
The Contractor will share with AHCCCS the cost of providing information about
the Acute Care Contractors to potential members and to those eligible for annual
enrollment choice.
Exceptions to the above enrollment policies for Title XIX members include
previously enrolled members who have been disenrolled for less than 90 days.
These members will be automatically enrolled with the same Contractor, if still
available. Women who become eligible for the Family Planning Services Extension
Program, will remain assigned to their current Contractor.
The effective date of enrollment for a new Title XIX member with the Contractor
is the day AHCCCS takes the enrollment action. The Contractor is responsible for
payment of medically necessary covered services retroactive to the member’s
beginning date of eligibility, as reflected in PMMIS.
The effective date of enrollment for a Title XXI member will be the first day of
the month following notification to the Contractor. In the event that
eligibility is determined on or after the 25th day of the month, eligibility
will begin on the 1st day of the second month following the determination.
When a member is transferred from Title XIX to Title XXI and has not made a
Contractor choice for Title XXI, the member will remain with his/her current
Contractor and a Freedom of Choice notice will be sent to the member. The member
may then change plans no later than 30 days from the date the Freedom of Choice
notice is sent.
Prior Period Coverage: AHCCCS provides prior period coverage for the period of
time prior to the Title XIX member’s enrollment during which the member is
eligible for covered services. Prior Period Coverage means the time frame from
the effective date of eligibility to the day the member is enrolled with the
Contractor. The Contractor receives notification from AHCCCS of the member’s
enrollment. The Contractor is responsible for payment of all claims for
medically necessary covered services, excluding most behavioral health services,
provided to members during prior period coverage. This may include services
provided prior to the contract year (See Section D, Paragraph 53, Compensation,
for a description of the Contractor’s reimbursement from AHCCCS for this
eligibility time period).
For behavioral health services, the Contractor is responsible for the same
services as outlined in Section D, Paragraph 12, Behavioral Health Services, for
the prospective period.
Newborns: Newborns born to AHCCCS eligible mothers enrolled at the time of the
child’s birth will be enrolled with the mother’s Contractor, when newborn
notification is received by AHCCCS. The Contractor is responsible for notifying
AHCCCS of a child’s birth to an enrolled member. Capitation for the newborn will
begin on the date notification is received by AHCCCS. The effective date of
AHCCCS eligibility will be the newborn’s date of birth, and the Contractor is
responsible for all covered services to the newborn, whether or not AHCCCS has
received notification of the child’s birth. AHCCCS is currently available to
receive notification 24 hours a day, 7 days a week via phone or the AHCCCS
website. Each eligible mother of a newborn is sent a letter advising her of her
right to choose a different Contractor for her child; the date of the change
will be the date of processing the request from the mother. If the mother does
not request a change, the child will remain with the mother’s Contractor.

          CYE ‘12 Acute Care Contract     10/01/11

 

24



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Newborns of FES mothers are auto-assigned to a Contractor and mothers of these
newborns sent letters advising them of their right to choose a different
Contractor for their children. In the event the FES mother chooses a different
Contractor, AHCCCS will recoup all capitation paid to the originally assigned
Contractor and the baby will be enrolled retroactive to the date of birth with
the second Contractor. The second Contractor will receive prior period
capitation from the date of birth to the day before assignment and prospective
capitation from the date of assignment forward. The second Contractor will be
responsible for all covered services to the newborn from date of birth.
Enrollment Guarantees: Upon initial capitated enrollment as a Title XIX-eligible
member, the member is guaranteed a minimum of five full months of continuous
enrollment. Upon initial capitated enrollment as a Title XXI-eligible member,
the member is guaranteed a minimum of 12 full months of continuous enrollment.
The enrollment guarantee is a one-time benefit. If a member changes from one
Contractor to another within the enrollment guarantee period, the remainder of
the guarantee period applies to the new Contractor. AHCCCS Rules R9-22,
Article 17, and R9-31, Article 3, describes other reasons for which the
enrollment guarantee may not apply.
American Indians: American Indians, on- or off-reservation, may choose to
receive services from Indian Health Service (IHS), a P.L. 93-638 tribal facility
or any available Contractor. If a choice is not made within the specified time
limit, American Indian Title XIX members living on-reservation will be assigned
to the AHCCCS American Indian Health Program (AIHP) as FFS members. The
designation of a zip code as a ‘reservation zip code’, not the physical location
of the residence, is the factor that determines whether a member is considered
on or off-reservation for these purposes. Further, if the member resides in a
zip code that contains land on both sides of a reservation boundary and the zip
code is assigned as off-reservation, the physical location of the residence does
not change the off-reservation designation for the member. American Indian Title
XIX members living off-reservation who do not make a Contractor choice will be
assigned to an available Contractor using the AHCCCS protocol for family
continuity and the auto-assignment algorithm. American Indian Title XXI members
may change from AHCCCS AIHP FFS to a Contractor or from a Contractor to AHCCCS
AIHP FFS at any time.
4. ANNUAL ENROLLMENT CHOICE
AHCCCS conducts an Annual Enrollment Choice (AEC) for members on their annual
anniversary date [42 CFR 438.56(c)(2)(ii)]. AHCCCS may hold an open enrollment
in any GSA or combination of GSAs as deemed necessary. During AEC, members may
change Contractors subject to the availability of other Contractors within their
Geographic Service Area. A member is mailed a printed enrollment form and other
information required by the Balanced Budget Act of 1997 (BBA) 60 days prior to
his/her AEC date and may choose a new Contractor by contacting AHCCCS to
complete the enrollment process. If the member does not participate in the AEC,
no change of Contractor will be made (except for approved changes under the ACOM
Change of Plan Policy) during the new anniversary year. This holds true if a
Contractor’s contract is renewed and the member continues to live in a
Contractor’s service area. The Contractor shall comply with the ACOM Member
Transition for Annual Enrollment Choice Policy, Open Enrollment and Other Plan
Changes Policy, and the AMPM.
5. ENROLLMENT AFTER CONTRACT AWARD
In the event that AHCCCS does not award a CYE ’09 contract to an incumbent
contractor, AHCCCS will direct enrollment effective October 1, 2008, for those
members enrolled with an exiting Contractor. Members will be auto assigned to
all or select Contractors utilizing the auto assignment algorithm found in the
Conversion Group Assignment section of Attachment G, Auto-Assignment Algorithm.
The members in the Conversion Group will have the opportunity to choose an
alternate Contractor, according to the details in Attachment G, Auto-Assignment
Algorithm.

          CYE ‘12 Acute Care Contract     10/01/11

 

25



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

AHCCCS will also use an enhanced auto-assignment algorithm in certain GSAs for
new Contractors or those incumbent Contractors defined as small Contractors.
This enhanced algorithm may be in effect beginning October 1, 2008, for a period
of no less than three months and no more than six months. Those Contractors not
defined as new or small Contractors in a GSA may not receive auto-assigned
members during the enhanced algorithm period. See Attachment G, Auto-Assignment
Algorithm, for details.
In addition to auto-assignment, AHCCCS will make changes to both annual
enrollment choice materials and new enrollee materials prior to October 1, 2008,
to reflect the change in available contractors. The auto assignment algorithm
will be adjusted to exclude auto assignment of new enrollees to exiting
Contractor(s) effective August 1, 2008.
6. AUTO-ASSIGNMENT ALGORITHM
Members who do not exercise their right to choose and do not have family
continuity are assigned to a Contractor through an auto-assignment algorithm.
Once auto-assigned, AHCCCS sends a Freedom of Choice notice to the member and
gives him/her 30 days to choose a different Contractor from the auto-assigned
Contractor. The algorithm is a mathematical formula used to distribute members
to the various Contractors in a manner that is predictable and consistent with
AHCCCS goals. For CYE 09 through CYE 12, the algorithm favors those Contractors
with lower capitation rates and higher Program scores in this procurement and as
described below. AHCCCS may change the algorithm at any time during the term of
the contract in response to Contractor-specific issues (e.g. imposition of an
enrollment cap).
AHCCCS may adjust the auto-assignment algorithm in consideration of Contractors’
clinical performance measure results when calculating target percentages.
Ranking in the algorithm may be weighted, based on the number of Performance
Measures for which a Contractor is meeting the current AHCCCS Minimum
Performance Standard (MPS) as a percentage of the total number of measures
utilized in the calculation. AHCCCS will determine and communicate the adjusted
auto-assignment algorithm to be used prior to the beginning of the contract year
to be measured. For further details on the AHCCCS Auto-Assignment Algorithm for
CYE 13, refer to Attachment G.
7. AHCCCS MEMBER IDENTIFICATION CARDS
The Contractor is responsible for paying the costs of producing AHCCCS member
identification cards. The Contractor will receive an invoice the month following
the issue date of the identification card.
8. MAINSTREAMING OF AHCCCS MEMBERS
To ensure mainstreaming of AHCCCS members, the Contractor shall take affirmative
action so that members are provided covered services without regard to payer
source, race, color, creed, gender, religion, age, national origin (to include
those with limited English proficiency), ancestry, marital status, sexual
preference, genetic information, or physical or mental handicap, except where
medically indicated. The Contractor must take into account a member’s literacy
and culture when addressing members and their concerns, and must take reasonable
steps to ensure subcontractors to do the same. The Contractor must make
interpreters, including assistance for the visual- or hearing- impaired,
available free of charge for all members to ensure appropriate delivery of
covered services. The Contractor must provide to members with information
instructing them how to access these services.

          CYE ‘12 Acute Care Contract     10/01/11

 

26



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Prohibited practices include, but are not limited to, the following, in
accordance with 42 CFR 438.6(f) :

a.  
Denying or not providing a member any covered service or access to an available
facility.

b.  
Providing to a member any medically necessary covered service which is
different, or is provided in a different manner or at a different time from that
provided to other members, other public or private patients or the public at
large, except where medically necessary.

c.  
Subjecting a member to segregation or separate treatment in any manner related
to the receipt of any covered service; restricting a member in any way in his or
her enjoyment of any advantage or privilege enjoyed by others receiving any
covered service.

d.  
The assignment of times or places for the provision of services on the basis of
the race, color, creed, religion, age, sex, national origin, ancestry, marital
status, sexual preference, income status, AHCCCS membership, or physical or
mental handicap of the participants to be served.

If the Contractor knowingly executes a subcontract with a provider with the
intent of allowing or permitting the subcontractor to implement barriers to care
(i.e., the terms of the subcontract act to discourage the full utilization of
services by some members); the Contractor will be in default of its contract.
If the Contractor identifies a problem involving discrimination by one of its
providers, it shall promptly intervene and implement a corrective action plan.
Failure to take prompt corrective measures may place the Contractor in default
of its contract.
9. TRANSITION OF MEMBERS
The Contractor shall comply with the AMPM and the ACOM Member Transition for
Annual Enrollment Choice, Open Enrollment and Other Plan Changes Policy
standards for member transitions between Contractors or GSAs, participation in
or discharge from CRS or CMDP, to or from an ALTCS Contractor and upon
termination or expiration of a contract. AHCCCS may discontinue enrollment of
members with the Contractor three months prior to the contract termination date.
The Contractor shall develop and implement policies and procedures which comply
with these policies to address transition of:

a.  
Members with significant medical conditions such as a high-risk pregnancy or
pregnancy within the last 30 days, the need for organ or tissue transplantation,
chronic illness resulting in hospitalization or nursing facility placement,
etc.;

b.  
Members who are receiving ongoing services such as dialysis, home health,
chemotherapy and/or radiation therapy, or who are hospitalized at the time of
transition;

c.  
Members who have conditions requiring ongoing monitoring or screening such as
elevated blood lead levels and members who were in the NICU after birth;

d.  
Members who frequently contact AHCCCS, state and local officials, the Governor’s
Office and/or the media;

e.  
Members who have received prior authorization for services such as scheduled
surgeries, post surgical follow-up visits, out-of-area specialty services, or
nursing home admission;

f.  
Prescriptions, DME and medically necessary transportation ordered for the
transitioning member by the relinquishing Contractor; and

g.  
Medical records of the transitioning member (the cost, if any, of reproducing
and forwarding medical records shall be the responsibility of the relinquishing
AHCCCS Contractor).

h.  
Any members transitioning to CMDP.

When relinquishing members, the Contractor is responsible for timely
notification to the receiving Contractor regarding pertinent information related
to any special needs of transitioning members. The Contractor, when receiving a
transitioning member with special needs, is responsible for coordinating care
with the relinquishing Contractor in order that services are not interrupted,
and for providing the new member with Contractor and service information,
emergency numbers and instructions about how to obtain services.

          CYE ‘12 Acute Care Contract     10/01/11

 

27



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

10. SCOPE OF SERVICES
The Contractor shall provide covered services to AHCCCS members in accordance
with all applicable federal and state laws regulations and policies, including
those listed by reference in attachments and this contract. The services are
described in detail in AHCCCS Rules R9-22, Article 2, the AHCCCS Medical Policy
Manual (AMPM) and the AHCCCS Contractor Operations Manual (ACOM), all of which
are incorporated herein by reference, except for provisions specific to the
Fee-for-Service program, and may be found on the AHCCCS website
(http://www.azahcccs.gov/) [42 CFR 438.210(a)(1)]. To be covered, services must
be medically necessary and cost effective. The covered services are briefly
described below. Except for annual well woman exams, behavioral health and
children’s dental services, covered services must be provided by or coordinated
with a primary care provider.
The Contractor must ensure the coordination of services it provides with
services the member receives from other entities, including behavioral health
services the member receives through an ADHS/RBHA provider and Children’s
Rehabilitative Services (CRS). The Contractor shall ensure that, in the process
of coordinating care, each member’s privacy is protected in accordance with the
privacy requirements in 45 CFR Parts 160 and 164, Subparts A and E, to the
extent that they are applicable [42 CFR 438.208 (b)(2) and (b)(4) and 438.224].
Services must be rendered by providers that are appropriately licensed or
certified, operating within their scope of practice, and registered as an AHCCCS
provider. The Contractor shall provide the same standard of care for all
members, regardless of the member’s eligibility category. The Contractor shall
ensure that the services are sufficient in amount, duration and scope to
reasonably be expected to achieve the purpose for which the services are
furnished. The Contractor shall not arbitrarily deny or reduce the amount,
duration, or scope of a required service solely because of diagnosis, type of
illness, or condition of the member. The Contractor may place appropriate limits
on a service on the basis of criteria such as medical necessity; or for
utilization control, provided the services furnished can reasonably be expected
to achieve their purpose [42 CFR 438.210(a)(3)].
The Contractor must notify AHCCCS if, on the basis of moral or religious
grounds, it elects to not provide or reimburse for a covered service.
Notification must be submitted prior to entering into a contract with AHCCCS or
prior to adopting the policy during the term of the contract [42 CFR
438.102(a)(2) and (b)(1)]. Members must be notified on how to access the
services. The notification and policy must be consistent with the provisions of
42 CFR 438.10, must be provided to members during their initial appointment, and
must be provided to members at least 30 days prior to the effective date of the
policy. AHCCCS will disenroll from the Contractor members who are seeking these
services and assign the members to another Contractor [42 CFR 438.56].
Authorization of Services: For the processing of requests for initial and
continuing authorizations of services, the Contractor shall have in place and
follow written policies and procedures. The Contractor shall have mechanisms in
place to ensure consistent application of review criteria for authorization
decisions. Any decision to deny a service authorization request or to authorize
a service in an amount, duration or scope that is less than requested, shall be
made by a health care professional who has appropriate clinical expertise in
treating the member’s condition or disease [42 CFR 438.210(b)].
Notice of Action: The Contractor shall notify the requesting provider and give
the member written notice of any decision by the Contractor to deny, reduce,
suspend or terminate a service authorization request, or to authorize a service
in an amount, duration, or scope that is less than requested, or for any action
as defined in Attachment H(1).[42 CFR 438.400(b)] The notice shall meet the
requirements of 42 CFR 438.404, AHCCCS Rules and ACOM Notice of Action Policy.
The notice to the provider must also be in writing as specified in Attachment
H(1) of this contract [42 CFR 438.210 (c)]. The Contractor must comply with all
decision timelines outlined in ACOM Notice of Action Policy.

          CYE ‘12 Acute Care Contract     10/01/11

 

28



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall ensure that its providers are not restricted or inhibited
in any way from communicating freely with members regarding their health care,
medical needs and treatment options, even if needed services are not covered by
the Contractor.
Ambulatory Surgery: The Contractor shall provide surgical services for either
emergency or scheduled surgeries when provided in an ambulatory or outpatient
setting, such as a freestanding surgical center or a hospital-based outpatient
surgical setting.
American Indian Health Program (AIHP): AHCCCS Division of Fee For Service
Management (DFSM) will reimburse claims for acute care services that are
medically necessary, eligible for 100% Federal reimbursement, and are provided
to Title XIX members enrolled with the Contractor by an IHS or a 638 tribal
facility and when the member is eligible to receive services at the IHS or a
tribally operated 638 program. Encounters for Title XIX services billed by an
IHS or tribal facilities will not be accepted by AHCCCS or considered in
capitation rate development.
The Contractor is responsible for reimbursement to IHS or tribal facilities for
services provided to Title XXI American Indian members enrolled with the
Contractor. The Contractor may choose to subcontract with an IHS or 638 tribal
facility as part of its provider network for the delivery of Title XXI covered
services. Expenses incurred by the Contractor for Title XXI services billed by
an IHS or 638 tribal facility shall be encountered and considered in capitation
rate development.
Anti-hemophilic Agents and Related Services: The Contractor shall provide
services for the treatment of hemophilia and Von Willebrand’s disease (See
Section D, Paragraph 57, Reinsurance, Catastrophic Reinsurance).
Audiology: The Contractor shall provide medically necessary audiology services
to evaluate hearing loss for all members, on both an inpatient and outpatient
basis. Hearing aids are covered only for members under the age of 21 receiving
EPSDT services.
Behavioral Health: The Contractor shall provide behavioral health services as
described in Section D, Paragraph 12, Behavioral Health Services. Also refer to
Prior Period Coverage in Section D, Paragraph 3, Enrollment and Disenrollment.
Children’s Rehabilitative Services (CRS): Is a program for children with special
health care needs. The CRS programis administered by AHCCCS utilizing a CRS
Contractor for children who meet CRS eligibility criteria. The Contractor shall
refer children to CRS who are potentially eligible for services related to
CRS-covered conditions, as specified in R9-22, Article 2, and A.R.S. Title 36,
Chapter 2, Article 3. In addition, the Contractor shall notify the member when a
referral to CRS has been made. The Contractor is responsible for care of members
until those members aredetermined eligible by the CRS Contractor. In addition,
the Contractor is responsible for covered services for CRS-eligible members
unless and until the Contractor has received written confirmation from the CRS
Contractor that the CRS Contractor will provide the medically necessary, CRS
covered service. The Contractor shall require the member’s Primary Care Provider
(PCP) to coordinate the member’s care with the CRS Contractor. For more detailed
information regarding eligibility criteria, referral practices, and
Contractor-CRS coordination issues, refer to the AHCCCS Medical Policy Manual
(AMPM) and the AHCCCS Contractor’s Operation Manual (ACOM) located on the AHCCCS
website at www.azahcccs.gov.
The Contractor shall respond to requests for services potentially covered by
CRSA in accordance with the related ACOM and AMPM policies. The Contractor is
responsible for addressing prior authorization requests if CRSA fails to comply
with the timeframes specified in the related ACOM policy. The Contractor is
responsible for the payment of emergency department facility and professional
claims (in or out of network), regardless of whether the service is related to
the CRS condition. In addition, the Contractor remains ultimately responsible
for the provision of all AHCCCS-covered services to its members including
services denied by the CRS Contractor for the reason that it is not a service
related to a CRS condition.

          CYE ‘12 Acute Care Contract     10/01/11

 

29



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Referral to the CRS Contractor does not relieve the Contractor of the
responsibility for providing timely medically necessary AHCCCS services not
covered by the CRS Contractor. In the event that the CRS Contractor denies a
medically necessary AHCCCS service for the reason that it is not related to a
CRS covered condition, the Contractor must promptly respond to the service
authorization request and authorize the provision of medically necessary
services. The CRS Contractor cannot contest the Contractor prior authorization
determination if the CRS Contractor fails to timely respond to a service
authorization request. Contractors, through their Medical Directors, may request
review from the CRS Contractor Medical Director when it denies a service for the
reason that it is not covered by the CRS Program. The Contractor may also
request a review of the decision with AHCCCS if it is dissatisfied with the CRS
Contractor’s determination. If the AHCCCS review determines that the service
should have been provided by the CRS Contractor, the CRS Contractor shall be
financially responsible for the costs incurred by the Contractor in providing
the service.
A member with private insurance is not required to utilize CRS. This includes
members with Medicare whether they are enrolled in Medicare FFS or a Medicare
Managed Care Plan. If the member uses a private insurance network for a CRS
covered condition, the Contractor is responsible for all applicable deductibles
and copayments. If the member is on Medicare, the ACOM Medicare Cost Sharing for
Members in Traditional Fee for Service Policy and Medicare Cost Sharing for
Members in Medicaid Managed Care Plans Policy shall apply. When private
insurance or Medicare is exhausted, or certain annual or lifetime limits are
reached with respect to the CRS covered conditions, the Contractor shall refer
the member to CRS for determination of eligibility. If the member with private
insurance or Medicare chooses to enroll with CRS, CRS becomes the secondary
payer responsible for all applicable deductibles and copayments. The Contractor
is not responsible to provide services in instances when a member with a CRS
covered condition who has no primary insurance or Medicare, refuses to
participate in the CRS application process, or refuses to receive CRS covered
services through the CRS program. The member may be billed by the provider in
accordance with AHCCCS regulations regarding billing for unauthorized services.
Chiropractic Services: The Contractor shall provide chiropractic services to
members under age 21 when prescribed by the member’s PCP and approved by the
Contractor in order to ameliorate the member’s medical condition. Medicare
approved chiropractic services for any member shall be covered, subject to
limitations specified in 42 CFR 410.22, for Qualified Medicare Beneficiaries,
regardless of age, if prescribed by the member’s PCP and approved by the
Contractor.
Dialysis: The Contractor shall provide medically necessary dialysis, supplies,
diagnostic testing and medication for all members when provided by
Medicare-certified hospitals or Medicare-certified end stage renal disease
(ESRD) providers. Services may be provided on an outpatient basis or on an
inpatient basis if the hospital admission is not solely to provide chronic
dialysis services.
Early and Periodic Screening, Diagnostic and Treatment (EPSDT): The Contractor
shall provide comprehensive health care services through primary prevention,
early intervention, diagnosis and medically necessary treatment to correct or
ameliorate defects and physical or mental illness discovered by the screenings
for members under age 21. The Contractor shall ensure that these members receive
required health screenings, including developmental/behavioral health
screenings, in compliance with the AHCCCS periodicity schedule, and the AHCCCS
dental periodicity schedule (Exhibit 430-1 in the AMPM) and submit to AHCCCS
Division of Health Care Management, all EPSDT reports as required by AHCCCS
Medical Policy to the CQM Unit as identified in Attachment F of this contract.
The Contractor is required to meet specific participation/utilization rates for
EPSDT members; these are described in the AMPM and in Section D, Paragraph 23,
Quality Management.

          CYE ‘12 Acute Care Contract     10/01/11

 

30



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall ensure the initiation and coordination of a referral to the
T/RBHA system for members in need of behavioral health services. The Contractor
shall follow up with the T/RBHA to monitor whether members have received these
health services. The Contractor will ensure the Health Plan coordinates
referrals and follow-up collaboration, as necessary, for members identified by
the ADHS as needing acute care services.
The Contractor is encouraged to assign EPSDT-aged members to providers that are
trained on and who use AHCCCS-approved developmental screening tools.
Early Detection Health Risk Assessment, Screening, Treatment and Primary
Prevention: The Contractor shall provide primary prevention education to adult
members. The Contractor shall provide health care services through screening,
diagnostic and medically necessary treatment for members 21 years of age and
older. These services include, but are not limited to, screening and treatment
for hypertension; elevated cholesterol; colon cancer; sexually transmitted
diseases; tuberculosis; HIV/AIDS; breast and cervical cancer; and prostate
cancer. Nutritional assessment and treatment are covered when medically
necessary to meet the over and under nutritional needs of members who may have a
chronic debilitating disease. Physical examinations, diagnostic work-ups and
medically necessary immunizations are also covered as found in Arizona
Administrative Code Section R9-22-205. AHCCCS does not cover well exams (i.e.,
physical examinations in the absence of any known disease or symptom or any
specific medical complaint by the patient precipitating the examination) for
adult members.
Required assessment and screening services for members under age 21 are
specified in the AHCCCS EPSDT periodicity schedule.
Emergency Services: The Contractor shall have and/or provide emergency services
per the AHCCCS AMPM Policy and the following as a minimum:

  a.  
Emergency services facilities adequately staffed by qualified medical
professionals to provide pre-hospital, emergency care on a 24-hour-a-day,
7-day-a-week basis, for an emergency medical condition as defined by AHCCCS
Rule 9 A.A.C. 22, Article 1. Emergency medical services are covered without
prior authorization. The Contractor is encouraged to contract with emergency
service facilities for the provision of emergency services. The Contractor shall
be responsible for educating members and providers regarding appropriate
utilization of emergency room services including behavioral health emergencies.
The Contractor shall monitor emergency service utilization (by both provider and
member) and shall have guidelines for implementing corrective action for
inappropriate utilization. For utilization review, the test for appropriateness
of the request for emergency services shall be whether a prudent layperson,
similarly situated, would have requested such services. For the purposes of this
contract, a prudent layperson is a person who possesses an average knowledge of
health and medicine.
    b.  
All medical services necessary to rule out an emergency condition; and
    c.  
Emergency transportation.

Per the Medicaid Managed Care regulations, 42 CFR 438.114, 422.113, 422.133 the
following conditions apply with respect to coverage and payment of emergency
services:
The Contractor must cover and pay for emergency services regardless of whether
the provider that furnishes the service has a contract with the Contractor.
The Contractor may not deny payment for treatment obtained under either of the
following circumstances:

  1.  
A member had an emergency medical condition, including cases in which the
absence of medical attention would not have resulted in the outcomes identified
in the definition of emergency medical condition under 42 CFR 438.114.

  2.  
A representative of the Contractor (an employee or subcontracting provider)
instructs the member to seek emergency medical services.

          CYE ‘12 Acute Care Contract     10/01/11

 

31



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Additionally, the Contractor may not:

  1.  
Limit what constitutes an emergency medical condition as defined in 42 CFR
438.114, on the basis of lists of diagnoses or symptoms.

  2.  
Refuse to cover emergency services based on the failure of the emergency room
provider, hospital, or fiscal agent to notify the Contractor of the member’s
screening and treatment within 10 calendar days of presentation for emergency
services. Claims submission by the hospital within 10 calendar days of
presentation for the emergency services constitutes notice to the Contractor.
This notification stipulation is only related to the provision of emergency
services.

  3.  
Require notification of Emergency Department treat and release visits as a
condition of payment unless the plan has prior approval from AHCCCS.

A member who has an emergency medical condition may not be held liable for
payment of subsequent screening and treatment needed to diagnose the specific
condition or stabilize the patient.
The attending emergency physician, or the provider actually treating the member,
is responsible for determining when the member is sufficiently stabilized for
transfer or discharge, and such determination is binding on the Contractor
responsible for coverage and payment. The Contractor shall comply with Medicaid
Managed Care guidelines regarding the coordination of post-stabilization care.
For additional information and requirements regarding emergency services, refer
to AHCCCS Rules R9-22-201 et seq. and 42 CFR 438.114.
Family Planning: The Contractor shall provide family planning services in
accordance with the AMPM, for all members who choose to delay or prevent
pregnancy. These include medical, surgical, pharmacological and laboratory
services, as well as contraceptive devices. Information and counseling, which
allow members to make informed decisions regarding family planning methods,
shall also be included. If the Contractor does not provide family planning
services, it must contract for these services through another health care
delivery system or AHCCCS will disenroll from the Contractor members who are
seeking these services and assign the members to another Contractor.
The Contractor shall provide services to members enrolled in the Family Planning
Services Extension Program, a program that provides family planning services
only, for a maximum of two consecutive 12-month periods, to women whose SOBRA
eligibility has terminated. The Contractor is also responsible for notifying
AHCCCS when a SOBRA woman is sterilized to prevent inappropriate enrollment in
the SOBRA Family Planning Services Extension Program. Notification should be
made at the time the newborn is reported or after the sterilization procedure is
completed.
Foot and Ankle Services Children: The Contractor shall provide foot and ankle
care services for members under the age of 21 to include bunionectomies, casting
for the purpose of constructing or accommodating orthotics, medically necessary
orthopedic shoes that are an integral part of a brace, and medically necessary
routine foot care for patients with a severe systemic disease that prohibits
care by a nonprofessional person.
Foot and Ankle Services Adults: The Contractor shall provide foot and ankle care
services to include wound care, treatment of pressure ulcers, fracture care,
reconstructive surgeries, and limited bunionectomy services. Medically necessary
routine foot care services are only available for members with a severe systemic
disease that prohibits care by a nonprofessional person as described in the
AMPM. Services are not covered for members 21 years of age and older, when
provided by a podiatrist or podiatric surgeon.
Home and Community Based Services (HCBS): Assisted living facility, alternative
residential setting, or home and community based services (HCBS) as defined in
R9-22, Article 2, and R9-28, Article 2 that meet the provider standards
described in R9-28, Article 5, and subject to the limitations set forth in the
AMPM. These services are covered in lieu of a nursing facility.

          CYE ‘12 Acute Care Contract     10/01/11

 

32



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Home Health: This service shall be provided under the direction of a physician
to prevent hospitalization or institutionalization and may include nursing,
therapies, supplies and home health aide services. It shall be provided on a
part-time or intermittent basis.
Hospice: These services are covered for members who are certified by a physician
as being terminally ill and having six months or less to live. See the AMPM for
details on covered hospice services.
Hospital: Inpatient services include semi-private accommodations for routine
care, intensive and coronary care, surgical care, obstetrics and newborn
nurseries, and behavioral health emergency/crisis services. If the member’s
medical condition requires isolation, private inpatient accommodations are
covered. Nursing services, dietary services and ancillary services such as
laboratory, radiology, pharmaceuticals, medical supplies, blood and blood
derivatives, etc. are also covered. Outpatient hospital services include any of
the above services which may be appropriately provided on an outpatient or
ambulatory basis (i.e., laboratory, radiology, therapies, ambulatory surgery,
etc.). Observation services may be provided on an outpatient basis, if
determined reasonable and necessary to decide whether the member should be
admitted for inpatient care. Observation services include the use of a bed and
periodic monitoring by hospital nursing staff and/or other staff to evaluate,
stabilize or treat medical conditions of a significant degree of instability
and/or disability. Refer to the AHCCCS Medical Policy Manual for limitations on
hospital stays.
Immunizations: The Contractor shall provide immunizations for adults (21 years
of age and older) including but not limited to: medically necessary diphtheria,
tetanus, pertussis vaccine (DTap), influenza, pneumococcus, rubella, measles and
hepatitis-B and others as medically indicated. EPSDT immunization requirements
include but are not limited to: diphtheria, tetanus, pertussis vaccine (DTaP),
inactivated polio vaccine (IPV), measles, mumps, rubella vaccine (MMR), H.
influenza, type B (HIB), hepatitis B (Hep B), hepatitis A (Hep A), Human
Pappiloma virus (HPV) through age 20 for both males and females, pneumoccacal
conjugate (PCV) and varicella zoster virus (VZV) vaccine. (Please refer to the
AMPM for current immunization requirements.)The Contractor is required to meet
specific immunization rates for members under the age of 21, which are described
in Section D, Paragraph 23, Quality Management.
Incontinence Supplies: The Contractor shall cover incontinence supplies as
specified in AHCCCS Rule A.A.C. R9-22-212 and the AMPM.
Laboratory: Laboratory services for diagnostic, screening and monitoring
purposes are covered when ordered by the member’s PCP, other attending physician
or dentist, and provided by a CLIA (Clinical Laboratory Improvement Act)
approved free-standing laboratory or hospital laboratory, clinic, physician
office or other health care facility laboratory.
Upon written request, the Contractor may obtain laboratory test data on members
from a laboratory or hospital- based laboratory subject to the requirements
specified in A.R.S. § 36-2903(Q) and (R). The data shall be used exclusively for
quality improvement activities and health care outcome studies required and/or
approved by AHCCCS.
Maternity: The Contractor shall provide pre-conception counseling, pregnancy
identification, prenatal care, treatment of pregnancy related conditions, labor
and delivery services, and postpartum care for members. Services may be provided
by physicians, physician assistants, nurse practitioners, certified nurse
midwives, or licensed midwives. Members may select or be assigned to a PCP
specializing in obstetrics. Members anticipated to have a low-risk delivery, may
elect to receive labor and delivery services in their home from their maternity
provider if this setting is included in the allowable settings for the
Contractor, and the Contractor has providers in its network that offer home
labor and delivery services. Members anticipated to have a low-risk prenatal
course and delivery may elect to receive maternity services of prenatal care,
labor and delivery and postpartum care provided by certified nurse midwives or
licensed midwives, if they are in the Contractor’s provider network. Members
receiving maternity services from a certified nurse midwife or a licensed
midwife must also be assigned to a PCP for other health care and medical
services. A certified nurse midwife may provide those primary care services that
s/he is willing to provide and that the member elects to receive from the
certified nurse midwife. Members receiving care from a certified nurse midwife
may also elect to receive some or all her primary care from the assigned PCP.
Licensed midwives may not provide any additional medical services as primary
care is not within their scope of practice.

          CYE ‘12 Acute Care Contract     10/01/11

 

33



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall allow women and their newborns to receive up to 48 hours of
inpatient hospital care after a routine vaginal delivery and up to 96 hours of
inpatient care after a cesarean delivery. The attending health care provider, in
consultation with the mother, may discharge the mother or newborn prior to the
minimum length of stay. A normal newborn may be granted an extended stay in the
hospital of birth when the mother’s continued stay in the hospital is beyond the
48 or 96 hour stay.
The Contractor shall inform all assigned AHCCCS pregnant women of voluntary
prenatal testing and the availability of medical counseling if the test is
positive. The Contractor shall provide information in the member handbook and
annually in the member newsletter, to encourage pregnant women to be tested and
instructions about where to be tested. Semi-annually, the Contractor shall
report to AHCCCS, Division of Health Care Management (DHCM) the number of
pregnant women who have been identified as HIV/AIDS-positive. This report is due
no later than 30 days after the end of the second and fourth quarters of the
contract year.
Medical Foods: Medical foods are covered within limitations defined in the AMPM
for members diagnosed with a metabolic condition included under the ADHS Newborn
Screening Program and specified in the AMPM. The medical foods, including
metabolic formula and modified low protein foods, must be prescribed or ordered
under the supervision of a physician.
Medical Supplies, Durable Medical Equipment (DME), and Prosthetic Devices: These
services are covered when prescribed by the member’s PCP, attending physician or
practitioner, or by a dentist as described in the AMPM. Prosthetic devices must
be medically necessary and meet criteria as described in the AMPM. For persons
age 21 or older, AHCCCS will not pay for microprocessor controlled lower limbs
and microprocessor controlled joints for lower limbs. Medical equipment may be
rented or purchased only if other sources are not available which provide the
items at no cost. The total cost of the rental must not exceed the purchase
price of the item. Reasonable repairs or adjustments of purchased equipment are
covered to make the equipment serviceable and/or when the repair cost is less
than renting or purchasing another unit.
Nursing Facility: The Contractor shall provide services in nursing facilities,
including religious non-medical health care institutions, for members who
require short-term convalescent care not to exceed 90 days per contract year. In
lieu of a nursing facility, the member may be placed in an assisted living
facility, an alternative residential setting, or receive home and community
based services (HCBS) as defined in R9-22, Article 2 and R9-28, Article 2 that
meet the provider standards described in R9-28, Article 5, and subject to the
limitations set forth in the AMPM.
Nursing facility services must be provided in a dually-certified
Medicare/Medicaid nursing facility, which includes in the per-diem rate: nursing
services; basic patient care equipment and sickroom supplies; dietary services;
administrative physician visits; non-customized DME; necessary maintenance and
rehabilitation therapies; over-the-counter medications; social, recreational and
spiritual activities; and administrative, operational medical direction
services. See Section D, Paragraph 41, Responsibility for Nursing Facility
Reimbursement, for further details.
The Contractor shall notify the Assistant Director of the Division of Member
Services, by Email, when a member has been residing in a nursing facility for
60 days. This will allow AHCCCS time to follow-up on the status of the ALTCS
application and to consider potential fee-for-service coverage, if the stay goes
beyond the 90-day per contract year maximum. The notice should be sent via
e-mail to HealthPlan60DayNotice@azahcccs.gov.

          CYE ‘12 Acute Care Contract     10/01/11

 

34



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Notifications must include:

  1.  
Member Name
    2.  
AHCCCS ID
    3.  
Date of Birth
    4.  
Name of Facility
    5.  
Admission Date to the Facility
    6.  
Date they reach the 60 days
    7.  
Name of Contractor of enrollment

Nutrition: Nutritional assessments are conducted as a part of the EPSDT
screenings for members under age 21, and to assist members 21 years of age and
older whose health status may improve with over and under nutritional
intervention. Assessment of nutritional status on a periodic basis may be
provided as determined necessary, and as a part of the health risk assessment
and screening services provided by the member’s PCP. Assessments may also be
provided by a registered dietitian when ordered by the member’s PCP. AHCCCS
covers nutritional therapy on an enteral, parenteral or oral basis, when
determined medically necessary to provide either complete daily dietary
requirements or to supplement a member’s daily nutritional and caloric intake
and when AHCCCS criteria specified in the AMPM are met.
Oral Health: The Contractor shall provide all members under the age of 21 years
with all medically necessary dental services including emergency dental
services, dental screening and preventive services in accordance with the AHCCCS
Dental Periodicity Schedule, as well as therapeutic dental services, dentures,
and pre-transplantation dental services. The Contractor shall monitor compliance
with the AHCCCS Dental Periodicity Schedule for dental screening services. The
Contractor is required to meet specific utilization rates for members as
described in Section D, Paragraph 23, Quality Management The Contractor shall
ensure that members are notified when dental screenings are due if the member
has not been scheduled for a visit. If a dental screening is not received by the
member, a second notice must be sent. Members under the age of 21 may request
dental services without referral and may choose a dental provider from the
Contractor’s provider network.
Pursuant to A.A.C. R9-22-207, for members who are 21 years of age and older, the
Contractor shall cover medical and surgical services furnished by a dentist only
to the extent such services may be performed under state law either by a
physician or by a dentist. These services would be considered physician services
if furnished by a physician. Limited dental services are covered for
pre-transplant candidates and for members with cancer of the jaw, neck or head.
Refer to the AMPM for specific details.
Orthotics: These services are covered for members under the age of 21 when
prescribed by the member’s PCP, attending physician, practitioner, or by a
dentist as described in the AMPM. Medical equipment may be rented or purchased
only if other sources, which provide the items at no cost, are not available.
The total cost of the rental must not exceed the purchase price of the item.
Reasonable repairs or adjustments of purchased equipment are covered for all
members over and under the age of 21 to make the equipment serviceable and/or
when the repair cost is less than renting or purchasing another unit. The
component will be replaced if at the time authorization is sought documentation
is provided to establish that the component is not operating effectively.
Physician: The Contractor shall provide physician services to include medical
assessment, treatments and surgical services provided by licensed allopathic or
osteopathic physicians.

          CYE ‘12 Acute Care Contract     10/01/11

 

35



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Post-stabilization Care Services Coverage and Payment: Pursuant to AHCCCS
Rule A.A.C. R9-22-210 and 42 CFR 438.114, 422.113(c) and 422.133, the following
conditions apply with respect to coverage and payment of emergency and of
post-stabilization care services, except where otherwise noted in the contract:
The Contractor must cover and pay for post-stabilization care services without
authorization, regardless of whether the provider that furnishes the service has
a contract with the Contractor, for the following situations:

  1.  
Post-stabilization care services that were pre-approved by the Contractor; or
    2.  
Post-stabilization care services were not pre-approved by the Contractor because
the Contractor did not respond to the treating provider’s request for
pre-approval within one hour after being requested to approve such care or could
not be contacted for pre-approval.
    3.  
The Contractor representative and the treating physician cannot reach agreement
concerning the member’s care and a Contractor physician is not available for
consultation. In this situation, the Contractor must give the treating physician
the opportunity to consult with a Contractor physician and the treating
physician may continue with care of the patient until a Contractor physician is
reached or one of the criteria in 42 CFR 422.113(c)(3) is met.

Pursuant to 42 CFR 422.113(c)(3), the Contractor’s financial responsibility for
post-stabilization care services that have not been pre-approved ends when:

  1.  
A Contractor physician with privileges at the treating hospital assumes
responsibility for the member’s care;
    2.  
A Contractor physician assumes responsibility for the member’s care through
transfer;
    3.  
A Contractor representative and the treating physician reach an agreement
concerning the member’s care; or
    4.  
The member is discharged.

Pregnancy Terminations: AHCCCS covers pregnancy termination if the pregnant
member suffers from a physical disorder, physical injury, or physical illness,
including a life endangering physical condition caused by or arising from the
pregnancy itself, that would, as certified by a physician, place the member in
danger of death unless the pregnancy is terminated, or the pregnancy is a result
of rape or incest.
The attending physician must acknowledge that a pregnancy termination has been
determined medically necessary by submitting the Certificate of Necessity for
Pregnancy Termination. This certificate must be submitted to the Contractor’s
Medical Director. The Certificate must certify that, in the physician’s
professional judgment, one or more of the previously mentioned criteria have
been met.
Prescription Medications: Medications ordered by a PCP, attending physician,
dentist or other authorized prescriber and dispensed under the direction of a
licensed pharmacist are covered subject to limitations related to prescription
supply amounts, Contractor formularies and prior authorization requirements. An
appropriate over-the-counter medication may be prescribed as defined in the AMPM
when it is determined to be a lower-cost alternative to a prescription
medication.
Medicare Part D: AHCCCS covers those drugs ordered by a PCP, attending
physician, dentist or other authorized prescriber and dispensed under the
direction of a licensed pharmacist subject to limitations related to
prescription supply amounts, and the Contractor’s prior authorization
requirements if they are excluded from Medicare Part D coverage. Medications
that are covered by Part D, but are not on a specific Part D Health Plan’s
formulary are not considered excluded drugs and will not be covered by AHCCCS.
This applies to members that are enrolled in Medicare Part D or are eligible for
Medicare Part D.
Primary Care Provider (PCP): PCP services are covered when provided by a
physician, physician assistant or nurse practitioner selected by, or assigned
to, the member. The PCP provides primary health care and serves as a coordinator
in referring the member for specialty medical services [42 CFR 438.208(b)]. The
PCP is responsible for maintaining the member’s primary medical record, which
contains documentation of all health risk assessments and health care services
of which they are aware whether or not they were provided by the PCP.

          CYE ‘12 Acute Care Contract     10/01/11

 

36



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Radiology and Medical Imaging: These services are covered when ordered by the
member’s PCP, attending physician or dentist and are provided for diagnosis,
prevention, treatment or assessment of a medical condition.
Rehabilitation Therapy: The Contractor shall provide occupational, physical and
speech therapies. Therapies must be prescribed by the member’s PCP or attending
physician for an acute condition and the member must have the potential for
improvement due to the rehabilitation.
Occupational and Speech therapy is covered for all members receiving inpatient
hospital (or nursing facility services). Occupational Therapy and Speech therapy
services provided on an outpatient basis are only covered for members under the
age of 21. Physical Therapy is covered for all members in both inpatient and
outpatient settings. Outpatient physical therapy for members 21 years of age or
older are subject to a 15 visit limit per contract year as described in the
AMPM.
Respiratory Therapy: Respiratory therapy is covered in inpatient and outpatient
settings when prescribed by the member’s PCP or attending physician, and is
necessary to restore, maintain or improve respiratory functioning.
Transplantation of Organs and Tissue, and Related Immunosuppressant Drugs: These
services are covered within limitations defined in the AMPM for members
diagnosed with specified medical conditions. Services include: pre-transplant
inpatient or outpatient evaluation; donor search; organ/tissue harvesting or
procurement; preparation and transplantation services; and convalescent care. In
addition, if a member receives a transplant covered by a source other than
AHCCCS, medically necessary non-experimental services are provided, within
limitations, after the discharge from the acute care hospitalization for the
transplantation. AHCCCS maintains specialty contracts with transplantation
facility providers for the Contractor’s use or the Contractor may select its own
transplantation provider.
Transportation: These services include emergency and non-emergency medically
necessary transportation. Emergency transportation, including transportation
initiated by an emergency response system such as 911, may be provided by
ground, air or water ambulance to manage an AHCCCS member’s emergency medical
condition at an emergency scene and transport the member to the nearest
appropriate medical facility. Non-emergency transportation shall be provided for
members who are unable to provide their own transportation for medically
necessary services. The Contractor shall ensure that members have coordinated,
reliable, medically necessary transportation to ensure members arrive on-time
for regularly scheduled appointments and are picked up upon completion of the
entire scheduled treatment.
Triage/Screening and Evaluation: These are covered services when provided by
acute care hospitals, IHS facilities, a PL 93-638 tribal facility and
after-hours settings to determine whether or not an emergency exists, assess the
severity of the member’s medical condition and determine services necessary to
alleviate or stabilize the emergent condition. Triage/screening services must be
reasonable, cost effective and meet the criteria for severity of illness and
intensity of service.
Vision Services/Ophthalmology/Optometry: The Contractor shall provide all
medically necessary emergency eye care, vision examinations, prescriptive lenses
and frames, and treatments for conditions of the eye for all members under the
age of 21. For members who are 21 years of age and older, the Contractor shall
provide emergency care for eye conditions which meet the definition of an
emergency medical condition, cataract removal, and/or medically necessary vision
examinations and prescriptive lenses and frames, if required following cataract
removal and other eye conditions as specified in the AMPM.
Members shall have full freedom to choose, within the Contractor’s network, a
practitioner in the field of eye care, acting within the scope of their
practice, to provide the examination, care or treatment for which the member is
eligible. A “practitioner in the field of eye care” is defined to be either an
ophthalmologist or an optometrist.

          CYE ‘12 Acute Care Contract     10/01/11

 

37



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

11. SPECIAL HEALTH CARE NEEDS
The Contractor shall have in place a mechanism to identify all members with
special health care needs [42 CFR 438.240(b)(4)]. The Contractor shall implement
mechanisms to assess each member identified as having special health care needs,
in order to identify any ongoing special conditions of the member which require
a course of treatment or regular care monitoring. The assessment mechanisms
shall use appropriate health care professionals [42 CFR 438.208(c)(2)]. The
Contractor shall share with other entities providing services to that member the
results of its identification and assessment of that member’s needs so that
those activities need not be duplicated [42 CFR 438.208(b)(3)].
For members with special health care needs determined to need a specialized
course of treatment or regular care monitoring, the Contractor must have
procedures in place to allow members to directly access a specialist (for
example through a standing referral or an approved number of visits) as
appropriate for the member’s condition and identified needs [42 CFR
438.208(c)(4)].
The Contractor shall have a methodology to identify providers willing to provide
medical home services and make reasonable efforts to offer access to these
providers.
The American Academy of Pediatrics (AAP) describes care from a medical home as:

  •  
Accessible
    •  
Continuous
    •  
Coordinated
    •  
Family-centered
    •  
Comprehensive
    •  
Compassionate
    •  
Culturally effective

The Contractor shall ensure that populations with ongoing medical needs,
including but not limited to dialysis, radiation and chemotherapy, have
coordinated, reliable, medically necessary transportation to ensure members
arrive on-time for regularly scheduled appointments and are picked up upon
completion of the entire scheduled treatment.
12. BEHAVIORAL HEALTH SERVICES
AHCCCS members, except for SOBRA Family Planning members, are eligible for
comprehensive behavioral health services. For SOBRA Family Planning members,
there is no behavioral health coverage. With the exception of the Contractor’s
providers’ medical management of certain behavioral health conditions as
described under “Medication Management Services”, the behavioral health benefit
for these members is provided through the ADHS — Regional Behavioral Health
Authority (RBHA) system. The Contractor shall be responsible for member
education regarding these benefits; provision of limited emergency inpatient
services; and screening and referral to the RBHA system of members identified as
requiring behavioral health services.
Member Education: The Contractor shall be responsible for educating members in
the member handbook and other printed documents about covered behavioral health
services and where and how to access services. Covered services include:

a.  
Behavior Management (personal care, family support/home care training, peer
support)

b.  
Behavioral Health Case Management Services

c.  
Behavioral Health Nursing Services

d.  
Emergency Behavioral Health Care

e.  
Emergency and Non-Emergency Transportation

f.  
Evaluation and Assessment

          CYE ‘12 Acute Care Contract     10/01/11

 

38



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

g.  
Individual, Group and Family Therapy and Counseling

h.  
Inpatient Hospital Services (the Contractor may provide services in alternative
inpatient settings that are licensed by the Arizona Department of Health
Services, Division of Assurance and Licensure, the Office of Behavioral Health
Licensure, in lieu of services in an inpatient hospital. These alternative
settings must be lower cost than traditional inpatient settings. )

i.  
Non-Hospital Inpatient Psychiatric Facilities Services (Level I residential
treatment centers and sub-acute facilities)

j.  
Laboratory and Radiology Services for Psychotropic Medication Regulation and
Diagnosis

k.  
Opioid Agonist Treatment

l.  
Partial Care (Supervised day program, therapeutic day program and medical day
program)

m.  
Psychosocial Rehabilitation (living skills training; health promotion;
supportive employment services)

n.  
Psychotropic Medication

o.  
Psychotropic Medication Adjustment and Monitoring

p.  
Respite Care (with limitations)

q.  
Rural Substance Abuse Transitional Agency Services

r.  
Screening

s.  
Home Care Training to Home Care Client

Referrals: As specified in Section D, Paragraph 10, Scope of Services, EPSDT,
the Contractor must provide developmental/behavioral health screenings for
members up to 21 years of age in compliance with the AHCCCS periodicity
schedule. The Contractor shall ensure the initiation and coordination of
behavioral health referrals of these members to the RBHA when determined
necessary through the screening process.
The Contractor is responsible for collaborating with RBHAs regarding referrals
and follow up activities, as necessary, for other members identified by the
AHCCCS contractor as needing behavioral health evaluation and treatment. Members
may also access the RBHA system for evaluation by self-referral or be referred
by schools, State agencies or other service providers. The Contractor is
responsible for providing transportation to a member’s first RBHA evaluation
appointment if a member is unable to provide his/her own transportation. The
Contractor will ensure coordination of referrals and follow-up collaboration, as
necessary, for members identified by ADHS as needing acute care services.
Emergency Services: When members present in an emergency room setting, the
Contractor is responsible for all emergency medical services including triage,
physician assessment and diagnostic tests. ADHS is responsible for medically
necessary professional psychiatric consultations in emergency room settings.
Reimbursement for court ordered screening and evaluation services is not the
responsibility of the Contractor and instead falls to the county pursuant to
A.R.S. 36-545. For additional information regarding behavioral health services
refer to Title 9 Chapter 22 Articles 2 and 12. It is expected that the
Contractor initiate a referral to the T/RBHA for evaluation and behavioral
health recipient eligibility as soon as possible after admission.
Comorbidities: The Contractor must ensure that members with diabetes who are
being discharged from the Arizona State Hospital (AzSH) are issued the same
brand and model of both glucometer and supplies they were trained to use while
in the facility. Care must be coordinated with the AzSH prior to discharge to
ensure that all supplies are authorized and available to the member upon
discharge.
In the event that a member’s mental health status renders them incapable or
unwilling to manage their medical condition and the member has a skilled medical
need, the Contractor must arrange ongoing medically necessary nursing services.
The Contractor shall also have a mechanism in place for tracking members for
whom ongoing medically necessary services are required.
Coordination of Care: The Contractor is responsible for ensuring that a medical
record is established by the PCP when behavioral health information is received
from the RBHA or provider about an assigned member even if the PCP has not yet
seen the assigned member. In lieu of actually establishing a medical record,
such information may be kept in an appropriately labeled file but must be
associated with the member’s medical record as soon as one is established. The
Contractor shall require the PCP to respond to RBHA/provider information
requests pertaining to ADHS behavioral health recipient members within 10
business days of receiving the request. The response should include all
pertinent information, including, but not limited to, current diagnoses,
medications, laboratory results, last PCP visit, and recent hospitalizations.
The Contractor shall require the PCP to document or initial signifying review of
member behavioral health information received from a RBHA behavioral health
provider who is also treating the member.

          CYE ‘12 Acute Care Contract     10/01/11

 

39



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Medication Management Services: The Contractor shall allow PCPs to provide
medication management services (prescriptions, medication monitoring visits,
laboratory and other diagnostic tests necessary for diagnosis and treatment of
behavioral disorders) to members with diagnoses of depression, anxiety and
attention deficit hyperactivity disorder. The Contractor shall make available,
on the Contractor’s formulary, medications for the treatment of these disorders.
AHCCCS has facilitated the development of Clinical tool kits for the treatment
of anxiety, depression, and ADHD. These tool kits are a resource only and may
not apply to all patients and all clinical situations. They are not intended to
replace clinical judgment. The Contractor shall ensure that PCPs and
Pediatricians who have an interest or are actively treating members with these
disorders are aware of these resources and/or are utilizing other recognized
tools/evidence-based guidelines. The Contractor shall develop a monitoring
process to ensure that PCPs utilize evidence-based guidelines/recognized
clinical tools when prescribing medications to treat depression, anxiety, and
ADHD.
The Contractor may implement step therapy for behavioral health medications used
for treating anxiety, depression and ADHD disorders. The Contractor shall
provide education and training for providers regarding the concept of step
therapy. If the RBHA/behavioral health provider provides documentation to the
Contractor that step therapy has already been completed, or is medically
contraindicated, the Contractor shall continue to provide the medication at the
dosage at which the member has been stabilized, unless there is subsequently a
change in medical condition of the member. The Contractor shall monitor PCPs to
ensure that they prescribe medication at the dosage at which the member has been
stabilized.
The Contractor shall ensure that training and education are available to PCPs
regarding behavioral health referral and consultation procedures. The Contractor
shall establish policies and procedures for referral and consultation and shall
describe them in its provider manual. Policies for referral must include, at a
minimum, criteria, processes, responsible parties and minimum requirements no
less stringent than those specified in this contract for the forwarding of
member medical information.
Transfer of Care: When a PCP has initiated medication management services for a
member to treat a behavioral health disorder, and it is subsequently determined
by the PCP or Contractor that the member should be transferred to a RBHA
prescriber for evaluation and/or continued medication management services, the
Contractor will require and ensure that the PCP or Contractor coordinates the
transfer of care. All affected subcontracts shall include this provision. The
Contractor shall establish policies and procedures for the transition of members
who are referred to the RBHA for ongoing treatment. The Contractor shall ensure
that PCPs maintain continuity of care for these members. The policies and
procedures must address, at a minimum, the following:

  1.  
Guidelines for when a transition of the member to the RBHA for ongoing treatment
is indicated.
    2.  
Protocols for notifying the RBHA of the member’s transfer, including reason for
transfer, diagnostic information, and medication history.
    3.  
Protocols and guidelines for the transfer of medical records, including but not
limited to which parts of the medical record are to be copied, timeline for
making the medical record available to the RBHA, observance of confidentiality
of the member’s medical record, and protocols for responding to RBHA requests
for additional medical record information.
    4.  
Protocols for transition of prescription services, including but not limited to
notification to the RBHA of the member’s current medications and timeframes for
dispensing and refilling medications during the transition period. This
coordination must ensure at a minimum, that the member does not run out of
prescribed medications prior to the first appointment with a RBHA prescriber and
that all relevant member pertinent medical information as outlined above and
including the reason for transfer is forwarded to the receiving RBHA prescriber
prior to the member’s first scheduled appointment with the RBHA prescriber.
    5.  
Contractor activities to monitor to ensure that members are appropriately
transitioned to the RBHA for care.

          CYE ‘12 Acute Care Contract     10/01/11

 

40



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall ensure that its quality management program incorporates
monitoring of the PCP’s management of behavioral health disorders and referral
to, coordination of care with and transfer of care to RBHA providers as required
under this contract.
13. AHCCCS GUIDELINES, POLICIES AND MANUALS
All AHCCCS guidelines, policies and manuals are hereby incorporated by reference
into this contract. All guidelines, policies and manuals are available on the
AHCCCS website, located at www.azahcccs.gov. The Contractor is responsible for
complying with the requirements set forth within. In addition, linkages to
AHCCCS Rules (Arizona Administrative Code), Statutes and other resources are
also available to all interested parties through the AHCCCS website. Upon
adoption by AHCCCS, updates will be made available to the Contractor. The
Contractor shall be responsible for implementing these requirements and
maintaining current copies of updates.
14. MEDICAID SCHOOL BASED CLAIMING PROGRAM (MSBC)
Pursuant to an Intergovernmental Agreement with the Department of Education, and
a contract with a Third Party Administrator, AHCCCS pays participating school
districts for specifically identified Medicaid services when provided to
Medicaid eligible children who are included under the Individuals with
Disabilities Education Act (IDEA). The Medicaid services must be identified in
the member’s Individual Education Plan (IEP) as medically necessary for the
child to obtain a public school education.
MSBC services are provided in a school setting or other approved setting
specifically to allow children to receive a public school education. They do not
replace medically necessary services provided outside the school setting or
other MSBC approved alternative setting. Currently, services include audiology,
therapies (OT, PT and speech/language); behavioral health evaluation and
counseling; nursing and attendant care (health aid services provided in the
classroom); and specialized transportation to and from school on days when the
child receives an AHCCCS-covered MSBC service.
The Contractor’s evaluations and determinations of medical necessity shall be
made independent of the fact that the child is receiving MSBC services. If a
request is made for services that also are covered under the MSBC program for a
child enrolled with the Contractor, the request shall be evaluated on the same
basis as any request for a covered service.
The Contractor and its providers should coordinate with schools and school
districts that provide MSBC services to the Contractor’s enrolled members.
Services should not be duplicative. Contractor case managers, working with
special needs children, should coordinate with the appropriate school staff
working with these members. Transfer of member medical information and progress
toward treatment goals between the Contractor and the member’s school or school
district is required as appropriate and should be used to enhance the services
provided to members.

          CYE ‘12 Acute Care Contract     10/01/11

 

41



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

15. PEDIATRIC IMMUNIZATIONS AND THE VACCINES FOR CHILDREN PROGRAM
Through the Vaccines for Children Program, the Federal and State governments
purchase, and make available to providers free of charge, vaccines for AHCCCS
children under age 19. The Contractor shall not utilize AHCCCS funding to
purchase vaccines for members under the age of 19. If vaccines are not available
through the VFC Program, the Contractor shall contact the AHCCCS Division of
Health Care Management, Clinical Quality Management Unit. Any provider, licensed
by the State to administer immunizations, may register with ADHS as a “VFC
provider” and receive free vaccines. The Contractor shall not reimburse
providers for the administration of the vaccines in excess of the maximum
allowable as set by CMS, found in the AHCCCS fee schedule. The Contractor shall
comply with all VFC requirements and monitor its providers to ensure that, a
physician if acting as primary care physician (PCP) to AHCCCS members under the
age of 19 is registered with ADHS/VFC.
In some GSAs, providers may choose not to provide vaccinations due to low
numbers of children in their panels, etc. The Contractor must develop processes
to ensure that vaccinations are available through a VFC enrolled provider or
through the county Health Department. In all instances, the antigens are to be
provided through the VFC program. The Contractor must develop processes to pay
the administration fee to whoever administers the vaccine regardless of their
contract status with the Contractor.
Arizona State law requires the reporting of all immunizations given to children
under the age of 19. Immunizations must be reported at least monthly to the
ADHS. Reported immunizations are held in a central database known as ASIIS
(Arizona State Immunization Information System), which can be accessed by
providers to obtain complete, accurate immunization records. Software is
available from ADHS to assist providers in meeting this reporting requirement.
The Contractor must educate its provider network about these reporting
requirements and the use of this resource and monitor to ensure compliance.
16. STAFF REQUIREMENTS AND SUPPORT SERVICES
The Contractor shall have in place the organizational, operational, managerial
and administrative systems capable of fulfilling all contract requirements. For
the purposes of this contract, the Contractor shall not employ or contract with
any individual who has been debarred, suspended or otherwise lawfully prohibited
from participating in any public procurement activity or from participating in
non-procurement activities under regulations issued under Executive Order No.
12549 or under guidelines implementing Executive Order 12549 [42 CFR 438.610 (a)
& (b), 42 CFR §1001.1901(b), 42 CFR §1003.102(a)(2)]. The Contractor is
obligated to screen all employees and contractors to determine whether any of
them have been excluded from participation in Federal health care programs. You
can search the HHS-OIG website by the names of any individuals. The database can
be accessed at http://www.oig.hhs.gov/fraud/exclusions.asp.
The Contractor is responsible for maintaining a significant local (within the
State of Arizona) presence. This presence includes staff designated below with
an asterisk (*). All staff or functions designated with an asterisk must be
located within the State of Arizona at all times throughout the term of the
Contract. The Contractor must obtain approval from AHCCCS prior to moving any
functions not designated with an asterisk outside the State of Arizona after
Contract initiation. Such a request for approval must be submitted to the
Division of Health Care Management at least 60 days prior to the proposed change
in operations and must include a description of the processes in place that
assure rapid responsiveness to effect changes for contract compliance. The
Contractor shall be responsible for any additional costs associated with on-site
audits or other oversight activities of required functions located outside of
the State of Arizona. At the beginning of each contract year the Contractor must
provide, to the Division of Health Care Management, a listing of all functions
and their locations.

          CYE ‘12 Acute Care Contract     10/01/11

 

42



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor must employ sufficient staffing and utilize appropriate resources
to achieve contractual compliance. The Contractor’s resource allocation must be
adequate to achieve outcomes in all functional areas within the organization.
Adequacy will be evaluated based on outcomes and compliance with contractual and
AHCCCS policy requirements, including the requirement for providing culturally
competent services. If the Contractor does not achieve the desired outcomes or
maintain compliance with contractual obligations, additional monitoring and
regulatory action may be employed by AHCCCS, including but not limited to,
requiring the Contractor to hire additional staff and actions specified in
Section D, Paragraph 72, Sanctions, of the Contract.
The Contractor shall have local staff available 24 hours a day, seven days a
week to work with AHCCCS and/or other State agencies (for example ADHS) on
urgent issue resolutions, such as in the case of an Immediate Jeopardy (IJ),
fires, or other public emergency situations. These staff person(s) shall have
access to information necessary to identify members who may be at risk, their
current health/service status, ability to initiate new placements/services, and
to be available to perform status checks at affected facilities and potentially
ongoing monitoring, if necessary. The Contractor shall supply AHCCCS CQM with
the contact information for these staff persons, such as a telephone number, to
call in these urgent situations.
An individual staff member shall be limited to occupying a maximum of two of the
Key Staff positions listed below. The Contractor shall inform AHCCCS, Division
of Health Care Management, in writing within seven days, when an employee leaves
one of the Key Staff positions listed below (this requirement does not apply to
Additional Required Staff, also listed below). The name of the interim contact
person should be included with the notification. The name and resume of the
permanent employee should be submitted as soon as the new hire has taken place.
Each year on October 15th, the Contractor must provide the name, Social Security
Number and date of birth of the staff members performing the duties of the Key
Staff listed as a, b and c below. AHCCCS will compare this information against
federal databases to confirm that those individuals have not been banned or
debarred from participating in Federal programs [42 CFR 455.104]. At a minimum,
the following staff is required Key Staff:

a.  
*Administrator/CEO/COO or their designee must be available during working hours
to fulfill the responsibilities of the position and to oversee the entire
operation of the Contractor. The Administrator shall devote sufficient time to
the Contractor’s operations to ensure adherence to program requirements and
timely responses to AHCCCS.

b.  
*Medical Director/CMO who is an Arizona-licensed physician. The Medical Director
shall be actively involved in all-major clinical programs and QM and MM
components of the Contractor. The Medical Director shall devote sufficient time
to the Contractor’s operations to ensure timely medical decisions, including
after-hours consultation as needed.

c.  
Chief Financial Officer/CFO who is available, full time, to fulfill the
responsibilities of the position and to oversee the budget, accounting systems,
and financial reporting implemented by the Contractor.

d.  
Pharmacy Director/Coordinator who is an Arizona licensed pharmacist or physician
who oversees and administers the prescription drug and pharmacy benefits. The
Pharmacy Coordinator/Director may be an employee or Contractor of the Plan.

e.  
Dental Director/Coordinator that is responsible for coordinating dental
activities of the Contractor and providing required communication between the
Contractor and AHCCCS. The Dental Director/Coordinator may be an employee or
Contractor of the plan and must be a licensed dentist in Arizona if they are
required to review or deny dental services.

f.  
*Compliance Officer who will implement and oversee the Contractor’s compliance
program. The compliance officer shall be a management official, available to all
employees, with designated and recognized authority to access records and make
independent referrals to the AHCCCS Office of the Inspector General. See
Section D, Paragraph 62, Corporate Compliance.

g.  
*Dispute and Appeal Manager who will manage and adjudicate member and provider
disputes arising under the Grievance System including member grievances,
appeals, and requests for hearing and provider claim disputes.

          CYE ‘12 Acute Care Contract     10/01/11

 

43



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

h.  
Business Continuity Planning Coordinator as noted in the ACOM Business
Continuity and Recovery Planning Policy.

i.  
*Contract Compliance Officer who will serve as the primary point-of-contact for
all Contractor operational issues.
     
The primary functions of the Contract Compliance Officer may include but are not
limited to:

  •  
Coordinate the tracking and submission of all contract deliverables
    •  
Field and coordinate responses to AHCCCS inquiries
    •  
Coordinate the preparation and execution of contract requirements such as OFRS,
random and periodic audits and ad hoc visits

j.  
*Quality Management Coordinator who is an Arizona-licensed registered nurse,
physician or physician’s assistant or a Certified Professional in Healthcare
Quality (CPHQ) by the National Association for Health Care Quality (NAHQ) and/or
Certified in Health Care Quality and Management (CHCQM) by the American Board of
Quality Assurance and Utilization Review Providers. The QM Coordinator must have
experience in quality management and quality improvement.

   
The primary functions of the Quality Management Coordinator position are:

  •  
Ensure individual and systemic quality of care
    •  
Integrate quality throughout the organization
    •  
Implement process improvement
    •  
Resolve, track and trend quality of care grievances
    •  
Ensure a credentialed provider network

k.  
Performance/Quality Improvement Coordinator who has a minimum qualification as a
CPHQ or CHCQM or comparable education and experience in data and outcomes
measurement.

   
The primary functions of the Performance/Quality Improvement Coordinator are:

  •  
Focus organizational efforts on improving clinical quality performance measures
    •  
Develop and implement performance improvement projects
    •  
Utilize data to develop intervention strategies to improve outcomes
    •  
Report quality improvement/performance outcomes

l.  
*Maternal Health/EPSDT (child health) Coordinator who is an Arizona licensed
nurse, physician or physician’s assistant; or have a Master’s degree in health
services, public health, health care administration or other related field,
and/or a CPHQ or CHCQM. Staffing under this position should be sufficient to
meet quality and performance measure goals.

   
The primary functions of the MCH/EPSDT Coordinator are:

  •  
Ensuring receipt of EPSDT services
    •  
Ensuring receipt of maternal and postpartum care
    •  
Promoting family planning services
    •  
Promoting preventive health strategies
    •  
Identification and coordination assistance for identified member needs
    •  
Interface with community partners

m.  
*Medical Management Coordinator who is an Arizona licensed registered nurse,
physician or physician’s assistant if required to make medical necessity
determinations; or have a Master’s degree in health services, health care
administration, or business administration if not required to make medical
necessity determination, who manages all required Medicaid management
requirements under AHCCCS policies, rules, and contract.

   
The primary functions of the Medical Management Coordinator are:

  •  
Ensure adoption and consistent application of appropriate inpatient and
outpatient medical necessity criteria
    •  
Ensure appropriate concurrent review and discharge planning of inpatient stays
is conducted
    •  
Develop, implement and monitor the provision of care coordination, disease
management and case management functions
    •  
Monitor, analyze and implement appropriate interventions based on utilization
data, including identifying and correcting over or under utilization of services
    •  
Monitor prior authorization functions and assure that decisions are made in a
consistent manner based on clinical criteria and meet timeliness standards.

          CYE ‘12 Acute Care Contract     10/01/11

 

44



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

n.  
*Behavioral Health Coordinator who shall be a behavioral health professional as
described in Health Services Rule R9-20. The Behavioral Health Coordinator shall
devote sufficient time to ensure that the Contractor’s behavioral health
referral and coordination activities are implemented per AHCCCS requirements.

   
The primary functions of the Behavioral Health Coordinator are:

  •  
Coordinate member behavioral care needs with the RBHA system
    •  
Develop processes to coordinate behavioral health care between PCPs and RBHAs
    •  
Participate in the identification of best practices for behavioral health in a
primary care setting
    •  
Coordinate behavioral care with medically necessary services

o.  
Member Services Manager who shall coordinate communications with members; serve
in the role of member advocate; coordinate issues with appropriate areas within
the organization; resolve member inquiries/problems and meet standards for
resolution, telephone abandonment rates and telephone hold times.

p.  
*Provider Services Manager and staff to coordinate communications between the
Contractor and its subcontractors. There shall be sufficient Provider Services
staff to enable providers to receive prompt resolution to their problems or
inquiries and appropriate education about participation in the AHCCCS program
and maintain a sufficient provider network.

q.  
Claims Administrator to develop, implement and administer a comprehensive claims
processing system capable of paying claims in accordance with state and federal
requirements.

   
The primary functions of the Claims Administrator are:

  •  
Develop and implement claims processing systems capable of paying claims in
accordance with state and federal requirements
    •  
Develop processes for cost avoidance
    •  
Ensure minimization of claims recoupments
    •  
Meet claims processing timelines
    •  
Meet AHCCCS encounter reporting requirements

r.  
*Provider Claims Educator (full-time equivalent employee for a Contractor with
over 100,000 members) The position is fully integrated with the Contractor’s
grievance, claims processing, and provider relations systems and facilitates the
exchange of information between these systems and providers
     
The primary functions of the Provider Claims Educator are:

  •  
Educate contracted and non-contracted providers (i.e.: professional and
institutional) regarding appropriate claims submission requirements, coding
updates, electronic claims transactions and electronic fund transfer, and
available Contractor resources such as provider manuals, website, fee schedules,
etc.
    •  
Interfaces with the Contractor’s call center to compile, analyze, and
disseminate information from provider calls
    •  
Identifies trends and guides the development and implementation of strategies to
improve provider satisfaction
    •  
Frequently communicates (i.e.: telephonic and on-site) with providers to assure
the effective exchange of information and gain feedback regarding the extent to
which providers are informed about appropriate claims submission practices

Additional Required Staff

s.  
Prior Authorization staff to authorize health care 24 hours per day, 7 days per
week. This staff shall include an Arizona-licensed nurse, physician or
physician’s assistant. The staff will work under the direction of an
Arizona-licensed registered nurse, physician, or physician’s assistant.

t.  
*Concurrent Review staff to conduct inpatient concurrent review. This staff
shall consist of an Arizona-licensed nurse, physician, or physician’s assistant.
The staff will work under the direction of an Arizona-licensed registered nurse,
physician, or physician’s assistant.

u.  
*Clerical and Support staff to ensure proper functioning of the Contractor’s
operation.

v.  
Member Services staff There shall be sufficient Member Service staff to enable
members to receive prompt resolution of their inquiries/problems.

          CYE ‘12 Acute Care Contract     10/01/11

 

45



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

w.  
*Provider Services staff There shall be sufficient Provider Services staff to
enable providers to receive prompt responses and assistance (See Section D,
Paragraph 29, Network Management, for more information).

x.  
Claims Processing staff There shall be sufficient, appropriately trained, Claim
Processing staff to ensure the timely and accurate processing of original
claims, resubmissions and overall adjudication of claims.

y.  
Encounter Processing staff There shall be sufficient, appropriately trained,
Encounter Processing staff to ensure the timely and accurate processing and
submission to AHCCCS of encounter data and reports.

The Contractor must submit to the Division of Health Care Management the
following items annually by October 15:

1.  
An organization chart complete with the “key staff” positions. The chart must
include the person’s name, title and telephone number and portion of time
allocated to each Medicaid contract and other lines of business.

2.  
A functional organization chart of the key program areas, responsibilities and
the areas which report to that position.

3.  
A listing of all functions and their locations; and a list of any functions that
have moved outside of the State of Arizona in the past contract year.

Staff Training and Meeting Attendance
The Contractor shall ensure that all staff members have appropriate training,
education, experience and orientation to fulfill the requirements of the
position. AHCCCS may require additional staffing for a Contractor that has
substantially failed to maintain compliance with any provision of this contract
and/or AHCCCS policies.
The Contractor must provide initial and ongoing staff training that includes an
overview of AHCCCS; AHCCCS Policy and Procedure Manuals; Contract requirements
and State and Federal requirements specific to individual job functions. The
Contractor shall ensure that all staff members having contact with members or
providers receive initial and ongoing training with regard to the appropriate
identification and handling of quality of care/service concerns.
New and existing transportation, prior authorization and member services
representatives must be trained in the geography of any/all GSA(s) in which the
Contractor holds a contract and have access to mapping search engines (e.g.
MapQuest, Yahoo Maps, Google Maps, etc) for the purposes of authorizing services
in; recommending providers in; and transporting members to, the most
geographically appropriate location.
The Contractor shall provide the appropriate staff representation for attendance
and participation in meetings and/or events scheduled by AHCCCS. All meetings
shall be considered mandatory unless otherwise indicated.
17. WRITTEN POLICIES, PROCEDURES AND JOB DESCRIPTIONS
The Contractor shall develop and maintain written policies, procedures and job
descriptions for each functional area of its plan, consistent in format and
style. The Contractor shall maintain written guidelines for developing,
reviewing and approving all policies, procedures and job descriptions. All
policies and procedures shall be reviewed at least bi-annually to ensure that
the Contractor’s written policies reflect current practices. Reviewed policies
shall be dated and signed by the Contractor’s appropriate manager, coordinator,
director or administrator. Minutes reflecting the review and approval of the
policies by an appropriate committee are also acceptable documentation. All
medical and quality management policies must be approved and signed by the
Contractor’s Medical Director. Job descriptions shall be reviewed at least
bi-annually to ensure that current duties performed by the employee reflect
written requirements.

          CYE ‘12 Acute Care Contract     10/01/11

 

46



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Based on provider or member feedback, if AHCCCS deems a Contractor policy or
process to be inefficient and/or place unnecessary burden on the members or
providers, the Contractor will be required to work with AHCCCS to change the
policy or procedure within a time period specified by AHCCCS.
18. MEMBER INFORMATION
The Contractor shall be accessible by phone for general member information
during normal business hours. All enrolled members will have access to a toll
free phone number. All informational materials, prepared by the Contractor,
shall be approved by AHCCCS prior to distribution to members. The reading level
and name of the evaluation methodology used should be included. The Contractor
should refer to the ACOM Member Information Policy for further information and
requirements.
All materials shall be translated when the Contractor is aware that a language
is spoken by 3,000 or 10%, whichever is less, of the Contractor’s members, who
also have limited English proficiency (LEP).
All vital materials shall be translated when the Contractor is aware that a
language is spoken by 1,000 or 5%, whichever is less, of the Contractor’s
members, who also have LEP. Vital materials must include, at a minimum, Notices
of Action, vital information from the member handbooks and consent forms.
All written notices informing members of their right to interpretation and
translation services in a language shall be translated when the Contractor is
aware that 1,000 or 5%, whichever is less, of the Contractor’s members speak
that language and have LEP [42 CFR 438.10(c)(3)].
Oral interpretation services must be available and free of charge to all members
regardless of the prevalence of the language. The Contractor must notify all
members of their right to access oral interpretation services and how to access
them. Refer to the ACOM Member Information Policy [42 CFR 438.10(c)(4) and (5)].
The Contractor shall make every effort to ensure that all information prepared
for distribution to members is written using an easily understood language and
format and as further described in the AHCCCS Member Information Policy.
Regardless of the format chosen by the Contractor, the member information must
be printed in a type, style and size, which can easily be read by members with
varying degrees of visual impairment. The Contractor must notify its members
that alternative formats are available and how to access them [42 CFR
438.10(d)].
When there are program changes, notification shall be provided to the affected
members at least 30 days before implementation.
The Contractor shall produce and provide the following printed information to
each member/representative or household within 12 business days of receipt of
notification of the enrollment date [42 CFR 438.10(f)(3)]:

I.  
A member handbook which, at a minimum, shall include the items listed in the
ACOM Member Information Policy.

   
The Contractor shall review and update the Member Handbook at least once a year.
The handbook must be submitted to AHCCCS, Division of Health Care Management for
approval within four weeks of receiving the annual renewal amendment and upon
any changes prior to distribution.

II.  
A description of the Contractor’s provider network, which at a minimum, includes
those items listed in the ACOM Member Information Policy.

          CYE ‘12 Acute Care Contract     10/01/11

 

47



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor must give written notice about termination of a contracted
provider, within 15 days after receipt or issuance of the termination notice, to
each member who received their primary care from, or is seen on a regular basis
by, the terminated provider. Affected members must be informed of any other
changes in the network 30 days prior to the implementation date of the change
[42 CFR 438.10(f)(4) and (5)]. The Contractor shall have information available
for potential enrollees as described in the ACOM Member Information Policy.
The Contractor must develop and distribute, at a minimum, semi-annual
newsletters during the contract year. The following types of information are to
be contained in the newsletter:

  •  
Educational information on chronic illnesses and ways to self-manage care
    •  
Reminders of flu shots and other prevention measures at appropriate times
    •  
Medicare Part D issues
    •  
Cultural Competency, other than translation services
    •  
Contractor specific issues (in each newsletter)
    •  
Tobacco cessation information
    •  
HIV/AIDS testing for pregnant women
    •  
Other information as required by AHCCCS

The Contractor shall ensure compliance with any applicable Federal and State
laws that pertain to member rights and ensure that its staff and subcontractors
take those rights into account when furnishing services to members.
The Contractor shall ensure that each member is guaranteed the right to request
and receive one copy of the member’s medical record at no cost to the member and
to request that the record be amended or corrected, as specified in 45 CFR
Part 164.
The Contractor shall ensure that each member is free to exercise their rights
and that the exercise of those rights does not adversely affect the way the
Contractor or its subcontractors treat the member [42 CFR 438.100(c)]
The Contractor will, on an annual basis, inform all members of their right to
request the following information [42 CFR 438.10(f)(6) and 42 CFR 438.100(a)(1)
and (2)]:

  a.  
An updated member handbook at no cost to the member
    b.  
The network description as described in the ACOM Member Information Policy

This information may be sent in a separate written communication or included
with other written information such as in a member newsletter.
19. SURVEYS
The Contractor may be required to perform its own annual general or focused
member survey. All such Contractor surveys, along with a timeline for the
project, shall be approved in advance by AHCCCS. The results and the analysis of
the results shall be submitted to the AHCCCS, Division of Health Care
Management, Acute Care Operations Unit within 45 days of the completion of the
project. AHCCCS may require inclusion of certain questions.
For non AHCCCS required surveys, the Contractor shall provide AHCCCS
notification 15 days prior to conducting any Contractor initiated member or
provider survey. The notification must include a project scope statement,
project timeline and a copy of the survey. The results and the analysis of the
results of any Contractor initiated surveys shall be submitted to the Acute Care
Operations Unit within 45 days of the completion of the project.

          CYE ‘12 Acute Care Contract     10/01/11

 

48



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

AHCCCS may periodically conduct surveys of a representative sample of the
Contractor’s membership and providers. AHCCCS will consider suggestions from the
Contractor for questions to be included in each survey. The results of these
surveys, conducted by AHCCCS, will become public information and available to
all interested parties on the AHCCCS website. The draft reports from the surveys
will be shared with the Contractor prior to finalization. The Contractor will be
responsible for reimbursing AHCCCS for the cost of these survey based on its
share of AHCCCS enrollment.
At least quarterly, the Contractor is required to survey a sample of its
membership that have received services to verify that services the Contractor
paid for were delivered as outlined in the ACOM Policy 424 (Verification of
Receipt of Services) [42 CFR 455.201].
20. CULTURAL COMPETENCY
The Contractor shall have a Cultural Competency Plan which meets the
requirements of the ACOM Cultural Competency Policy. An annual assessment of the
effectiveness of the plan, along with any modifications to the plan, must be
submitted to the Division of Health Care Management, no later than 45 days after
the start of each contract year. This plan should address all services and
settings [42 CFR 438.206(c)(2)].
The Contractor shall ensure compliance with the Cultural Competency Plan and all
requirements pertaining to Limited English Proficiency.
21. MEDICAL RECORDS
The member’s medical record is the property of the provider who generates the
record. Each member is entitled to one copy of his or her medical record free of
charge annually. The Contractor shall have written policies and procedures to
maintain the confidentiality of all medical records.
The Contractor is responsible for ensuring that a medical record is established
when information is received about a member. If the PCP has not yet seen the
member, such information may be kept temporarily in an appropriately labeled
file, in lieu of establishing a medical record, but must be associated with the
member’s medical record as soon as one is established.
The Contractor shall have written policies and procedures for the maintenance of
medical records so that those records are documented accurately and in a timely
manner, are readily accessible, and permit prompt and systematic retrieval of
information.
The Contractor shall have written standards for documentation on the medical
record for legibility, accuracy and plan of care, which comply with the AMPM.
The Contractor shall have written plans for providing training and evaluating
providers’ compliance with the Contractor’s medical records standards. Medical
records shall be maintained in a detailed and comprehensive manner, which
conforms to good professional medical practice, permits effective professional
medical review and medical audit processes, and which facilitates an adequate
system for follow-up treatment. Medical records must be legible, signed and
dated.
When a member changes PCPs, his or her medical records or copies of medical
records must be forwarded to the new PCP within 10 business days from receipt of
the request for transfer of the medical records.
AHCCCS is not required to obtain written approval from a member, before
requesting the member’s medical record from the PCP or any other agency. The
Contractor may obtain a copy of a member’s medical records without written
approval of the member, if the reason for such request is directly related to
the administration of the AHCCCS program. AHCCCS shall be afforded access to all
members’ medical records whether electronic or paper within 20 business days of
receipt of request.

          CYE ‘12 Acute Care Contract     10/01/11

 

49



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Information related to fraud and abuse may be released so long as protected
HIV-related information is not disclosed (A.R.S. §36-664(I)).
22. ADVANCE DIRECTIVES
The Contractor shall maintain policies and procedures addressing advanced
directives for adult members that specify [42 CFR 422.128]:

1.  
Each contract or agreement with a hospital, nursing facility, home health
agency, hospice or organization responsible for providing personal care, must
comply with Federal and State law regarding advance directives for adult members
[42 CFR 438.6(i)(1)]. Requirements include:

  a)  
Maintaining written policies that address the rights of adult members to make
decisions about medical care, including the right to accept or refuse medical
care, and the right to execute an advance directive. If the agency/organization
has a conscientious objection to carrying out an advance directive, it must be
explained in policies. (A health care provider is not prohibited from making
such objection when made pursuant to A.R.S. § 36-3205.C.1.)
    b)  
Provide written information to adult members regarding each individual’s rights
under State law to make decisions regarding medical care, and the health care
provider’s written policies concerning advance directives (including any
conscientious objections) [42 CFR 438.6(i)(3)].
    c)  
Documenting in the member’s medical record whether or not the adult member has
been provided the information and whether an advance directive has been
executed.
    d)  
Not discriminating against a member because of his or her decision to execute or
not execute an advance directive, and not making it a condition for the
provision of care.
    e)  
Providing education to staff on issues concerning advance directives including
notification of direct care providers of services, such as home health care and
personal care, of any advanced directives executed by members to whom they are
assigned to provide services.

2.  
Contractors shall require subcontracted PCPs, which have agreements with the
entities described in paragraph 1 above, to comply with the requirements of
subparagraphs 1 (a) through (e) above. Contractors shall also encourage health
care providers specified in subparagraph a. to provide a copy of the member’s
executed advanced directive, or documentation of refusal, to the member’s PCP
for inclusion in the member’s medical record.

3.  
The Contractor shall provide written information to adult members that describe
the following:

  a)  
A member’s rights under State law, including a description of the applicable
State law.
    b)  
The organization’s policies respecting the implementation of those rights,
including a statement of any limitation regarding the implementation of advance
directives as a matter of conscience.
    c)  
The member’s right to file complaints directly with AHCCCS.
    d)  
Changes to State law as soon as possible, but no later than 90 days after the
effective date of the change [42 CFR 438.6(i)(4)].

23. QUALITY MANAGEMENT (QM)
The Contractor shall provide quality medical care and services to members,
regardless of payer source or eligibility category. The Contractor shall promote
improvement in the quality of care provided to enrolled members through
established quality management and performance improvement processes. The
Contractor shall execute processes to assess, plan, implement and evaluate
quality management and performance improvement activities, as specified in the
AMPM [42 CFR 438.240(a)(1) and (e)(2)].

          CYE ‘12 Acute Care Contract     10/01/11

 

50



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor must ensure that the Quality Management/Quality Improvement Unit
within the organizational structure is separate and distinct from any other
units or departments such as Medical Management. Contractors are expected to
integrate quality management processes, such as tracking and trending of issues
through all areas of the organization, with ultimate responsibility for quality
management/quality improvement residing within the Quality Management Unit.
The Contractor quality assessment and performance improvement programs, at a
minimum, shall comply with the requirements outlined in the AMPM and this
Paragraph.
A. Quality Management Program:
The Contractor shall have an ongoing quality management program for the services
it furnishes to members that includes the requirements listed in AMPM
Chapter 900 and the following:

  1.  
A written Quality Assessment and Performance Improvement (QA/PI) plan, an
evaluation of the previous year’s QA/PI program, and Quality Management
Quarterly reports that address its strategies for performance improvement and
conducting the quality management activities.
    2.  
QM/PI Program monitoring and evaluation activities that includes Peer Review and
Quality Management Committees chaired by the Contractor’s Chief Medical Officer.
    3.  
Protection of medical records and any other personal health and enrollment
information that identifies a particular member or subset of members in
accordance with Federal and State privacy requirements.
    4.  
Member rights and responsibilities.
    5.  
Uniform provisional credentialing, initial credentialing, re-credentialing and
organizational credential verification [42 CFR 438.206(b)(6)]. The Contractor
shall demonstrate that its providers are credentialed and reviewed through the
Contractor’s Credentialing Committee that is chaired by the Contractor’s Medical
Director [42 CFR 438.214]. The Contractor should refer to the AM/PM and
Attachment F, Periodic Report Requirements, for reporting requirements. The
process:

  a.  
Shall follow a documented process for provisional credentialing, initial
credentialing, re-credentialing and organizational credential verification of
providers who have signed contracts or participation agreements with the
Contractor;
    b.  
Shall not discriminate against particular providers that serve high-risk
populations or specialize in conditions that require costly treatment;
    c.  
Shall not employ or contract with providers excluded from participation in
Federal health care programs.

  6.  
Tracking and trending of member and provider issues, which includes
investigation and analysis of quality of care issues, abuse, neglect and
unexpected deaths. The resolution process must include:

  a.  
Acknowledgement letter to the originator of the concern;
    b.  
Documentation of all steps utilized during the investigation and resolution
process;
    c.  
Follow-up with the member to assist in ensuring immediate health care needs are
met;
    d.  
Closure/resolution letter that provides sufficient detail to ensure that the
member has an understanding of the resolution of their issue, any
responsibilities they have in ensuring all covered, medically necessary care
needs are met, and a Contractor contact name/telephone number to call for
assistance or to express any unresolved concerns;
    e.  
Documentation of implemented corrective action plan(s) or action(s) taken to
resolve the concern;
    f.  
Analysis of the effectiveness of the interventions taken.

  7.  
Mechanisms to assess the quality and appropriateness of care furnished to
members with special health care needs.

  8.  
Participation in community initiatives including applicable activities of the
Medicare Quality Improvement Organization (QIO).

  9.  
Performance improvement programs including performance measures and performance
improvement projects.

          CYE ‘12 Acute Care Contract     10/01/11

 

51



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001



B. Performance Improvement:
The Contractor’s quality management program shall be designed to achieve,
through ongoing measurements and intervention, significant improvement,
sustained over time, in the areas of clinical care and non-clinical care that
are expected to have a favorable effect on health outcomes and member
satisfaction. The Contractor must [42 CFR 438.240(b)(2) and (c)]:

  1.  
Measure and report to the State its performance, using standard measures
required by the State, or as required by CMS;

  2.  
Submit to the State data specified by the State, that enables the State to
measure the Contractor’s performance; or

  3.  
Perform a combination of the activities.

I. Performance Measures:
The Contractor shall comply with AHCCCS quality management requirements to
improve performance for all AHCCCS established performance measures. Complete
descriptions of the AHCCCS clinical quality Performance Measure can be found in
the most recently published reports of acute-care performance measures located
on the AHCCCS website except the performance measure titled “EPSDT
Participation”. AHCCCS bases the measurement of EPSDT Participation on the
methodology established in CMS “Form 416” which can be found on theAHCCCS
website (http://www.azahcccs.gov/reporting/quality/performancemeasures.aspx).
Contractors must comply with national performance measures and levels that may
be identified and developed by the Centers for Medicare and Medicaid Services in
consultation with AHCCCS and/or other relevant stakeholders. CMS has been
working in partnership with states in developing core performance measures for
Medicaid and CHIP programs. The current AHCCCS-established performance measures
may be subject to change when these core measures are finalized and implemented.
AHCCCS intends to implement a hybrid methodology for collecting and reporting
Performance Measure rates, as allowed by NCQA, for selected HEDIS measures.
Contractors shall collect data from medical records and provide these data with
supporting documentation, as instructed by AHCCCS, for each hybrid measure as
requested. The number of records that each Contractor will be required to
collect will be based on HEDIS sampling guidelines and may be affected by the
Contractor’s previous rate for the measure being collected. AHCCCS may begin
implementation of the hybrid methodology with the following measures: Adolescent
Immunizations and Timeliness of Prenatal Care. AHCCCS may implement hybrid
methodology for collecting and reporting additional measures in future contract
years.
The Contractor must have in place a process for internal monitoring of
Performance Measure rates, using a standard methodology established or adopted
by AHCCCS, for each required Performance Measure. The Contractor’s Quality
Assessment/Performance Improvement Program will report its performance on an
ongoing basis to its Administration. It also will report this Performance
Measure data to AHCCCS in conjunction with its Quarterly EPSDT Improvement and
Adult Quarterly Monitoring Report.
The Contractor must meet AHCCCS stated Minimum Performance Standards for each
population/eligibility category for which AHCCCS reports results. However, it is
equally important that the Contractor continually improve performance measure
outcomes from year to year. The Contractor shall strive to meet the goal
established by AHCCCS.
Minimum Performance Standard – A Minimum Performance Standard (MPS) is the
minimal expected level of performance by the Contractor. If a Contractor does
not achieve this standard, the Contractor will be required to submit a
corrective action plan and may be subject to a sanction of up to $100,000
dollars for each deficient measure.
Goal – If the Contractor has already met or exceeded the AHCCCS Minimum
Performance Standard for any measure, the Contractor must strive to meet the
established Goal for the measure(s). However, it is equally important that the
Contractor continually improve performance measure outcomes from year to year.

          CYE ‘12 Acute Care Contract     10/01/11

 

52



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

A Contractor must show demonstrable and sustained improvement toward meeting
AHCCCS Performance Standards. AHCCCS may impose sanctions on Contractors that do
not show statistically significant improvement in a measure rate and require the
Contractor to demonstrate that they are allocating increased administrative
resources to improving rates for a particular measure or service area. AHCCCS
also may require a corrective action plan and may sanction any Contractor that
shows a statistically significant decrease in its rate, even if it meets or
exceeds the Minimum Performance Standard.
An evidence-based corrective action plan must be received by AHCCCS within
30 days of receipt of notification of the deficiency from AHCCCS. This plan must
be approved by AHCCCS prior to implementation. AHCCCS may conduct one or more
follow-up on-site reviews to verify compliance with a corrective action plan.
All Performance Measures apply to all member populations [42 CFR 438.240(a)(2),
(b)(2) and (c)]. AHCCCS may analyze and report results by line of business, by
GSA or county, and/or applicable demographic factors.
AHCCCS has established standards for the measures listed below.
The following table identifies the Minimum Performance Standards (MPS) and Goals
for each measure:
Acute-care Contractor Performance Standards

                      Minimum     Goal (Healthy People   Performance Measure  
Performance Standard     Goals)  
Immunization of Two-year-olds
               
4:3:1:3:3:1 Series
    74 %     80 %
4:3:1:3:3:1:4 Series
    68 %     80 %
DTaP — 4 doses
    85 %     90 %
Polio — 3 doses (*)
    90 %     90 %
MMR — 1 dose (*)
    90 %     90 %
Hib — 3 doses (*)
    86 %     90 %
HBV — 3 doses (*)
    90 %     90 %
Varicella — 1 dose (*)
    86 %     90 %
PCV — 4 doses (*)
    82 %     90 %
Adolescent Immunizations(1)
    54 %     90 %
Children’s Dental Visits 2 to 21 Years
    57 %     57 %
Well-child Visits 15 Months
    65 %     90 %
Well-child Visits 3 - 6 Years
    66 %     80 %
Adolescent Well-care Visits
    42 %     50 %
Children’s Access to PCPs 12-24 Months
    93 %     97 %
Children’s Access to PCPs 25 months-6 Years
    83 %     97 %
Children’s Access to PCPs 7-11 Years
    83 %     97 %

CYE ‘12 Acute Care Contract
10/01/11

 

53



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

                      Minimum     Goal (Healthy People   Performance Measure  
Performance Standard     Goals)  
Children’s Access to PCPs 12-19 Years
    81 %     97 %
Timeliness of Prenatal Care
    80 %     90 %
Appropriate Medications for Asthma (2)
    86 %     93 %
Diabetes Care: Hb A1c Testing (2)
    77 %     89 %
Diabetes Care: Eye Exam (2)
    49 %     68 %
Diabetes Care: LDL-C Screening (2)
    70 %     91 %
EPSDT Participation
    68 %     80 %
EPSDT Dental Participation — Medicaid (2)
    46 %     54 %
EPSDT Dental Participation — KidsCare (2)
    52 %     60 %

Notes:
Rates by Contractor for each measure will be compared with the MPS specified in
the contract in effect during the measurement period. Thus, Performance
Standards in the CYE 2012 contract apply to results calculated by AHCCCS based
on the measurement period of CYE 2012.
Contractor Performance is evaluated annually on the AHCCCS-reported rate for
each measure. Rates for measures that include only members less than 21 years of
age are reported and evaluated separately for Title XIX and Title XXI
eligibility groups.
The MPS is based on the most recent national HEDIS Medicaid mean reported by
NCQA that is available or, if the most recent AHCCCS statewide average is
greater than the national Medicaid mean, the MPS is based on the AHCCCS
statewide average for Medicaid members.
Goals are based on Healthy People 2010 Objectives; if there was no comparable
objective set for a particular measure, the most recent HEDIS 90th percentile
rate for Medicaid plans nationally was used as the benchmark.

(*)  
AHCCCS will continue to measure and report results of these individual antigens;
however, a Contractor may not be held accountable for specific Performance
Standards unless AHCCCS determines that completion of a specific antigen or
antigens is affecting overall completion of the childhood immunization series.
  (1)  
NCQA introduced a new measure of adolescent immunizations in HEDIS 2010, and
national HEDIS and AHCCCS results for this measure have not been reported. The
MPS is based on the National Immunization Survey (NIS) overall rate of
53.8 percent for one dose of meningococcal vaccine among 13-year-olds in 2009
(the rate for at least one dose of Td or Tdap was 70.5 percent).



The Contractor shall participate in immunization audits, at intervals specified
by AHCCCS, based on random sampling to verify the immunization status of members
at 24 months of age and by 13 years of age. If records are missing for more than
5 percent of the Contractor’s final sample, the Contractor is subject to
sanctions by AHCCCS. An External Quality Review Organization (EQRO) may conduct
a study to validate the Contractor’s reported rates.
In addition, AHCCCS will measure and report the Contractor’s EPSDT Participation
Rate, utilizing the CMS 416 methodology. The Contractor must take affirmative
steps to increase EPSDT Participation rates, including the EPSDT Dental
Participation Rate.
CYE ‘12 Acute Care Contract
10/01/11

 

54



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor must monitor rates for postpartum visits and low/very low birth
weight deliveries and implement interventions as necessary to improve or sustain
these rates. These activities will be monitored by AHCCCS during the Operational
and Financial Review.
II. Performance Improvement Program:
The Contractor shall have an ongoing program of performance improvement projects
that focus on clinical and non-clinical areas as specified in the AMPM, and that
involve the following [42 CFR 438.240(b)(1) and (d)(1)]:

  1.  
Measurement of performance using objective quality indicators
    2.  
Implementation of system interventions to achieve improvement in quality
    3.  
Evaluation of the effectiveness of the interventions
    4.  
Planning and initiation of activities for increasing or sustaining improvement

PIPs are mandated by AHCCCS, but Contractors may self-select additional projects
based on opportunities for improvement identified by internal data and
information. The Contractor shall report the status and results of each project
to AHCCCS as requested using the AHCCCS PIP Reporting Template included in the
AMPM. Each performance improvement project must be completed in a reasonable
time period so as to generally allow information on the success of performance
improvement projects in the aggregate to produce new information on quality of
care every year [42 CFR 438.240(d)(2)].
III. Data Collection Procedures:
When requested, the Contractor must submit data for standardized Performance
Measures and/or Performance Improvement Projects as required by AHCCCS within
specified timelines and according to AHCCCS procedures for collecting and
reporting the data. The Contractor is responsible for collecting valid and
reliable data and using qualified staff and personnel to collect the data. Data
collected for Performance Measures and/or Performance Improvement Projects must
be returned by the Contractor in the format and according to instructions from
AHCCCS, by the due date specified. Any extension for additional time to collect
and report data must be made in writing in advance of the initial due date and
is subject to approval by AHCCCS. Failure to follow the data collection and
reporting instructions that accompany the data request may result in sanctions
imposed on the Contractor.
24. MEDICAL MANAGEMENT (MM)
The Contractor shall execute processes to assess, plan, implement, evaluate, and
as mandated, report medical management monitoring activities. This shall include
the Quarterly Inpatient Hospital Showings report, HIV Specialty Provider List,
Transplant Report and Prior Authorization Requirements report as specified in
the AMPM and Attachment F of this contract. The Contractor shall evaluate
Medical Management (MM) activities, as specified in the AMPM Chapter 1000,
including, but not limited to, the following:

1.  
Pharmacy Management; including the evaluation, reporting, analysis and
interventions based on the data and reported through the MM Committee, which is
chaired by the Contractor’s Chief Medical Officer.
  2.  
Prior authorization and Referral Management.

For the processing of requests for initial and continuing authorizations of
services the Contractor shall:

  a)  
Have in effect mechanisms to ensure consistent application of review criteria
for authorization decisions;
    b)  
Consult with the requesting provider when appropriate [42 CFR 438.210(b)(2)];
    c)  
Monitor and ensure that all enrollees with special health care needs have direct
access to care.

3.  
Development and/or Adoption of Practice Guidelines [42 CFR 438.236(b)]: that

  a)  
Are based on valid and reliable clinical evidence or a consensus of health care
professionals in the particular field;
    b)  
Consider the needs of the Contractor’s members;

CYE ‘12 Acute Care Contract
10/01/11

 

55



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

  c)  
Are adopted in consultation with contracting health care professionals;
    d)  
Are reviewed and updated periodically as appropriate;
    e)  
Are disseminated by the Contractor to all affected providers and, upon request,
to enrollees and potential enrollees [42 CFR 438.236(c)];
    f)  
Provide a basis for consistent decisions for utilization management, member
education, coverage of services, and other areas to which the guidelines apply
[42 CFR 438.236(d)].

4.  
Concurrent review:

  a)  
Consistent application of review criteria; Provide a basis for consistent
decisions for utilization management, coverage of services, and other areas to
which the guidelines apply;
    b)  
Discharge planning.

5.  
Continuity and coordination of care;
  6.  
Monitoring and evaluation of over and/or under utilization of services [42 CFR
438-240(b)(3)];
  7.  
Evaluation of new medical technologies, and new uses of existing technologies;
  8.  
Disease Management or Chronic Care Program that reports results and provides for
analysis of the program through the MM Committee; and
  9.  
The Contractor must review all prior authorization requirements for services,
items, or medications and submit a report to AHCCCS providing the rationale for
the requirements within the term of this contract.

The Contractor shall have a process to report MM data and management activities
through a MM Committee. The Contractor’s MM committee will analyze the data,
make recommendations for action, monitor the effectiveness of actions and report
these findings to the committee. The Contractor shall have in effect mechanisms
to assess the quality and appropriateness of care furnished to members with
special health care needs [42 CFR 438.240(b)(4)].
The Contractor will assess, monitor and report quarterly through the MM
Committee medical decisions to assure compliance with timeliness, language,
Notice of Action intent, and that the decisions comply with all Contractor
coverage criteria. This includes quarterly evaluation of all Notice of Action
decisions that are made by a subcontracted entity.
The Contractor shall maintain a written MM plan and workplan that address the
monitoring of MM activities (AMPM Chapter 1000). The plan and workplan must be
submitted for review by AHCCCS Division of Health Care Management (DHCM) within
timelines specified in Attachment F.
In addition to care coordination as specified in this contract, the Contractor
must proactively provide care coordination for members who have multiple
complaints regarding services or the AHCCCS Program. This includes, but is not
limited to, members who do not meet the Contractor’s criteria for case
management as well as members who contact governmental entities for assistance,
including AHCCCS.
25. ADMINISTRATIVE PERFORMANCE STANDARDS
This paragraph contains requirements for the Contractor’s Member Services,
Provider Services and Claims Services telephonic performance; as well as the
measurement of credentialing timeliness. All reported data is subject to
validation through periodic audit and/or Operational and Financial Review.
Telephone Standards
The maximum allowable speed of answer (SOA) is 45 seconds. The SOA is defined as
the on line wait time in seconds that the member/provider waits from the moment
the call is connected in the Contractor’s phone switch until the call is picked
up by a Contractor representative or Interactive Voice Recognition System (IVR).
If the Contractor has IVR capabilities, callers must be given the choice of
completing their call by IVR or by Contractor representative.
CYE ‘12 Acute Care Contract
10/01/11

 

56



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall meet the following standards for its member services and
centralized provider telephone line statistics. All calls to the line shall be
included in the measure.

  a.  
The Monthly Average Abandonment Rate shall be 5% or less;
    b.  
First Contact Call Resolution shall be 70% or better; and
    c.  
The Monthly Average Service Level shall be 75% or better.

The Monthly Average Abandonment Rate (AR) is:
Number of calls abandoned in a 24-hour period
Total number of calls received in a 24-hour period
The ARs are then summed and divided by the number of days in the reporting
period.
First Contact Call Resolution Rate (FCCR) is:
Number of calls received in 24-hour period for which no follow up communication
or internal phone transfer is needed, divided by Total number of calls received
in 24-hour period
The daily FCCRs are then summed and divided by the number of days in the
reporting period.
The Monthly Average Service Level (MASL) is:
Calls answered within 45 seconds for the month reported
Total of month’s answered calls + month’s abandoned calls + (if available)
month’s calls receiving a busysignal
Note: Do not use average daily service levels divided by the days in the
reporting period.
On a monthly basis the measures are to be reported for both the Member Services
and Provider telephone lines. For each of the Administrative Measures a. through
c., the Contractor shall also report the number of days in the reporting period
that the standard was not met. The Contractor shall include in the report the
instances of down time for the centralized telephone lines, the dates of
occurrence and the length of time they were out of service. The reports should
be sent to the Contractor’s assigned Operations and Compliance Officer in the
Acute Care Operations Unit of the Division of Health Care Management. The
deadline for submission of the reports is the 15th day of the month following
the reporting period (or the first business day following the 15th). Back up
documentation for the report, to the level of measured segments in the 24-hour
period, shall be retained for a rolling 12-month period. AHCCCS may review the
performance measure calculation procedures and source data for this report.
Credentialing Timeliness
The Contractor is required to process credentialing applications in a timely
manner. To assess the timeliness of provisional and initial credentialing a
Contractor will divide the number of complete applications processed
(approved/denied) during the time period by the number of complete applications
that were received during the time period, as follows:
Complete applications processed
Complete applications received
CYE ‘12 Acute Care Contract
10/01/11

 

57



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The standards for processing are listed by category below:

                                  Type of Credentialing   14 days     90 days  
  120 days     180 days  
Provisional
    100 %                        
Initial
            90 %     95 %     100 %

The Contractor will also report the following information with regard to all
credentialing applications on a quarterly basis, as specified in Attachment F,
Periodic Report Requirements:

  1.  
Number of applications received
    2.  
Number of completed applications received (separated by type: provisional,
initial)
    3.  
Number of completed provisional credentialing applications approved
    4.  
Number of completed provisional credentialing applications denied
    5.  
Number of initial credentialing applications approved
    6.  
Number of initial credentialing applications denied
    7.  
Number of initial (include provisional in this number) applications processed
within 90, 120, 180 days

26. GRIEVANCE SYSTEM
The Contractor shall have in place a written grievance system process for
subcontractors, enrollees and non-contracted providers, which define their
rights regarding disputed matters with the Contractor. The Contractor’s
grievance system for enrollees includes a grievance process (the procedures for
addressing enrollee grievances), an appeals process and access to the state’s
fair hearing process. The Contractor shall provide the appropriate personnel to
establish implement and maintain the necessary functions related to the
grievance systems process. Refer to Attachments H (1) and H (2) for Enrollee
Grievance System and Provider Grievance System Standards and Policy,
respectively.
The Contractor may delegate the grievance system process to subcontractors,
however, the Contractor must ensure that the delegated entity complies with
applicable Federal and State laws, regulations and policies, including, but not
limited to 42 CFR Part 438 Subpart F. The Contractor shall remain responsible
for compliance with all requirements. The Contractor shall also ensure that it
timely provides written information to both enrollees and providers, which
clearly explains the grievance system requirements. This information must
include a description of: the right to a state fair hearing, the method for
obtaining a state fair hearing, the rules that govern representation at the
hearing, the right to file grievances, appeals and claim disputes, the
requirements and timeframes for filing grievances, appeals and claim disputes,
the availability of assistance in the filing process, the toll-free numbers that
the enrollee can use to file a grievance or appeal by phone, that benefits will
continue when requested by the enrollee in an appeal or state fair hearing
request concerning certain actions which are timely filed, that the enrollee may
be required to pay the cost of services furnished during the appeal/hearing
process if the final decision is adverse to the enrollee, and that a provider
may file an appeal on behalf of an enrollee with the enrollee’s written consent.
Information to enrollees must meet cultural competency and limited English
proficiency requirements as specified in Section D, Paragraph 18, Member
Information, and Section D, Paragraph 20, Cultural Competency.
The Contractor shall be responsible to provide the necessary professional,
paraprofessional and clerical services for the representation of the Contractor
in all issues relating to the grievance system and any other matters arising
under this contract which rise to the level of administrative hearing or a
judicial proceeding. Unless there is an agreement with the State in advance, the
Contractor shall be responsible for all attorney fees and costs awarded to the
claimant in a judicial proceeding.
The Contractor will provide reports on the Grievance System as required in the
Grievance System Reporting Guide available on the AHCCCS website.
CYE ‘12 Acute Care Contract
10/01/11

 

58



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

27. NETWORK DEVELOPMENT
The Contractor shall develop and maintain a provider network that is designed to
support a medical home for members and sufficient to provide all covered
services to AHCCCS members [42 CFR 438.206(b)(1)]. It shall ensure covered
services are provided promptly and are reasonably accessible in terms of
location and hours of operation [42 CFR 438.206(c)(1)(i) and (ii)]. There shall
be sufficient personnel for the provision of covered services, including
emergency medical care on a 24-hour-a-day, 7-days-a-week basis [42 CFR
438.206(c)(1)(iii)].
The network shall be sufficient to provide covered services within designated
time and distance limits. For Maricopa and Pima Counties only, this includes a
network such that 95% of its members residing within the boundary area of
metropolitan Phoenix and Tucson do not have to travel more than 5 miles to visit
a PCP, dentist or pharmacy. Additionally, a Contractor in Maricopa and/or Pima
counties must have at least one contracted hospital in each of the service
districts specified in Attachment B. In rural counties the contractor must have
a sufficient network of physicians to provide adequate inpatient and outpatient
services to the Contractor’s members. For inpatient services Hospitalists may
satisfy this requirement. See Attachment B for GSA specific requirements.
The Contractor is expected to design a network that provides a geographically
convenient flow of patients among network providers. The provider network shall
be designed to reflect the needs and service requirements of AHCCCS’ culturally
and linguistically diverse member population. The Contractor shall design their
provider networks to maximize the availability of community based primary care
and specialty care access and that reduces utilization of emergency services,
one day hospital admissions, hospital based outpatient surgeries when lower cost
surgery centers are available, and hospitalization for preventable medical
problems. The Contractor must provide a comprehensive provider network that
ensures its membership has access at least equal to community norms. Services
shall be as accessible to AHCCCS members in terms of timeliness, amount,
duration and scope as those services are available to non-AHCCCS persons within
the same service area [42 CFR 438.210(a)(2)]. The Contractor is expected to
consider the full spectrum of care when developing its network. The Contractor
is encouraged to have available non-emergent after-hours physician or primary
care services within its network. The Contractor must also consider communities
whose residents typically receive care in neighboring states/border communities.
If the Contractor is unable to provide any services locally, it must notify
AHCCCS and shall provide reasonable alternatives for members to access care.
These alternatives must be approved by AHCCCS. If the Contractor’s network is
unable to provide medically necessary services required under contract, the
Contractor must adequately and timely cover these services through an out of
network provider until a network provider is contracted. The Contractor and out
of network provider must coordinate with respect to authorization and payment
issues in these circumstances [42 CFR 438.206(b)(4) and (5)].
The Contractor must pay all AHCCCS registered Arizona Early Intervention Program
(AzEIP) providers, regardless of their contract status with the Contractor, when
Individual Family Service Plans identify and meet the requirement for medically
necessary EPSDT covered services.
The Contractor is also encouraged to develop non-financial incentive programs to
increase participation in its provider network.
AHCCCS is committed to workforce development and support of the medical
residency and dental student training programs in the state of Arizona. AHCCCS
expects the Contractor to support these efforts. AHCCCS encourages plans to
contract with or otherwise support the many Graduate Medical Education
(GME) Residency Training Programs currently operating in the state and to
investigate opportunities for resident participation in Contractor medical
management and committee activities. In the event of a contract termination
between the Contractor and a Graduate Medical Education Residency Training
Program or training site, the Contractor may not remove members from that
program in such a manner as to harm the stability of the program. AHCCCS
reserves the right to determine what constitutes risk to the program. If a
Residency Training Program is in need of patients in order to maintain
accreditation, AHCCCS may require a Contractor within the program’s GSA to make
members available to the program. Further, the Contractor must attempt to
contract with graduating residents and providers that are opening new practices
in, or relocating to, Arizona, especially in rural or underserved areas.
CYE ‘12 Acute Care Contract
10/01/11

 

59



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall not discriminate with respect to participation in the
AHCCCS program, reimbursement or indemnification against any provider based
solely on the provider’s type of licensure or certification [42 CFR
438.12(a)(1)]. In addition, the Contractor must not discriminate against
particular providers that service high-risk populations or specialize in
conditions that require costly treatment [42 CFR 438.214(c)]. This provision,
however, does not prohibit the Contractor from limiting provider participation
to the extent necessary to meet the needs of the Contractor’s members. This
provision also does not interfere with measures established by the Contractor to
control costs consistent with its responsibilities under this contract [42 CFR
438.12(b)(1)]. If a Contractor declines to include individual or groups of
providers in its network, it must give the affected providers timely written
notice of the reason for its decision [42 CFR 438.12(a)(1)]. The Contractor may
not include providers excluded from participation in Federal health care
programs, under either section 1128 or section 1128A of the Social Security Act
[42 CFR 438.214(d)].
See Attachment B, Minimum Network Requirements, for details on network
requirements by Geographic Service Area.
Provider Network Development and Management Plan: The Contractor shall develop
and maintain a provider network development and management plan, which ensures
that the provision of covered services will occur as stated above. The
requirements for the Network Development and Management Plan are found in the
AHCCCS Contractor Operations Manual Policy 415, Provider Network Development and
Management Plan [42 CFR 438.207(b)]. This plan shall be updated annually and
submitted to AHCCCS, Division of Health Care Management, 45 days from the start
of each contract year.
28. PROVIDER AFFILIATION TRANSMISSION
The Contractor must submit information quarterly regarding its provider network.
This information must be submitted in the format described in the Provider
Affiliation Transmission User Manual on October 15, January 15, April 15, and
July 15 of each contract year. The manual may be found on the AHCCCS website. If
the provider affiliation transmission is not timely, accurate and complete, the
Contractor may be required to submit a corrective action plan and may be subject
to sanction.
29. NETWORK MANAGEMENT
The Contractor shall have policies on how the Contractor will [42 CFR
438.214(a)]:

a.  
Communicate with the network regarding contractual and/or program changes and
requirements;
  b.  
Monitor network compliance with policies and rules of AHCCCS and the Contractor,
including compliance with all policies and procedures related to the
grievance/appeal process and ensuring the member’s care is not compromised
during the grievance/appeal process;
  c.  
Evaluate the quality of services delivered by the network;
  d.  
Provide or arrange for medically necessary covered services should the network
become temporarily insufficient within the contracted service area;
  e.  
Monitor the adequacy, accessibility and availability of its provider network to
meet the needs of its members, including the provision of care to members with
limited proficiency in English;
  f.  
Process expedited and temporary credentials;
  g.  
Recruit, select, credential, re-credential and contract with providers in a
manner that incorporate quality management, utilization, office audits and
provider profiling;
  h.  
Provide training for its providers and maintain records of such training;
  i.  
Track and trend provider inquiries/complaints/requests for information and take
systemic action as necessary and appropriate;
  j.  
Ensure that provider calls are acknowledged within 3 business days of receipt,
resolved and/or state the result communicated to the provider within 30 business
days of receipt (this includes referrals from AHCCCS).

CYE ‘12 Acute Care Contract
10/01/11

 

60



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Contractor policies shall be subject to approval by AHCCCS, Division of Health
Care Management, and shall be monitored through operational audits.
Material Change to Operations and/or Provider Network
Operations: A material change to operations is defined as any change in overall
business operations (i.e., policy, process, protocol, such as prior
authorization or retrospective review) which affects, or can reasonably be
foreseen to affect, the Contractor’s ability to meet the performance standards
as described in this contract. It also includes any change that would impact
more than 5% of total membership and/or provider network in a specific GSA.
The Contractor must submit the request for approval of a material change to
operations, including draft notification to affected members and providers,
60 days prior to the expected implementation of the change. The request should
contain, at a minimum, information regarding the nature of the operational
change; the reason for the change; methods of communication to be used; and the
anticipated effective date. If AHCCCS does not respond to the Contractor within
30 days; the request and the notices are deemed approved. A material change in
Contractor operations requires 30 days advance written notice to affected
providers and members. The requirements regarding material changes to operations
do not extend to contract negotiations between the Contractor and a provider.
The Contractor may be required to conduct meetings with providers to address
issues (or to provide general information, technical assistance, etc.) related
to federal and state requirements, changes in policy, reimbursement matters,
prior authorization and other matters as identified or requested by the AHCCCS.
Provider Network: All material changes in the Contractor’s provider network must
be approved in advance by AHCCCS, Division of Health Care Management. A material
change to the provider network is defined as one which affects, or can
reasonably be foreseen to affect, the Contractor’s ability to meet the
performance and network standards as described in this contract. It also
includes any change that would cause more than 5% of members in the GSA to
change the location where services are received or rendered. The Contractor must
submit the request for approval of a material change in their provider network,
including draft notification to affected members, 60 days prior to the expected
implementation of the change. The request must include a description of any
short-term gaps identified as a result of the change and the alternatives that
will be used to fill them. If AHCCCS does not respond within 30 days the request
and the notice are deemed approved. A material change in the Contractor’s
provider network requires 30 days advance written notice to affected members.
For emergency situations, AHCCCS will expedite the approval process.
The Contractor shall notify AHCCCS, Division of Health Care Management, within
one business day of any unexpected changes that would impair its provider
network [42 CFR 438.207 (c)]. This notification shall include (1) information
about how the provider network change will affect the delivery of covered
services, and (2) the Contractor’s plans for maintaining the quality of member
care, if the provider network change is likely to affect the delivery of covered
services.
See Section D, Paragraph 55 regarding material changes by the Contractor that
may impact capitation rates.
Contractors shall give hospitals and provider groups 90 days notice prior to a
contract termination without cause. Contracts between the Contractor and single
practioners are exempt from this requirement.
CYE ‘12 Acute Care Contract
10/01/11

 

61



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Homeless Clinics:
Contractors in Maricopa and Pima County must contract with homeless clinics at
the AHCCCS Fee-for-Service rate for Primary Care services. Contracts must
stipulate that:

  1.  
Only those members that request a homeless clinic as a PCP may be assigned to
them; and
    2.  
Members assigned to a homeless clinic may be referred out-of-network for needed
specialty services.

The Contractor must make resources available to assist homeless clinics with
administrative issues such as obtaining Prior Authorization, and resolving
claims issues.
AHCCCS will convene meetings, as necessary, with the Contractor and the homeless
clinics to resolve administrative issues and perceived barriers to the homeless
members receiving care. Representatives from the Contractor must attend these
meetings.
E-Prescribing:
The Contractor must work in collaboration with the AHCCCS to implement
E-Prescribing.
30. PRIMARY CARE PROVIDER STANDARDS
The Contractor shall include in its provider network a sufficient number of PCPs
to meet the requirements of this contract. Health care providers designated by
the Contractor as PCPs shall be licensed in Arizona as allopathic or osteopathic
physicians who generally specialize in family practice, internal medicine,
obstetrics, gynecology, or pediatrics; certified nurse practitioners or
certified nurse midwives; or physician’s assistants [42 CFR 438.206(b)(2)].
The Contractor shall assess the PCP’s ability to meet AHCCCS appointment
availability and other standards when determining the appropriate number of its
members to be assigned to a PCP. The Contractor should also consider the PCP’s
total panel size (i.e., AHCCCS and non-AHCCCS patients) when making this
determination. AHCCCS members shall not comprise the majority of a PCP’s panel
of patients. AHCCCS shall inform the Contractor when a PCP has a panel of more
than 1,800 AHCCCS members (assigned by a single Contractor or multiple
Contractors), to assist in the assessment of the size of their panel. This
information will be provided on a quarterly basis. The Contractor will adjust
the size of a PCP’s panel, as needed, for the PCP to meet AHCCCS appointment and
clinical performance standards.
The Contractor shall have a system in place to monitor and ensure that each
member is assigned to an individual PCP and that the Contractor’s data regarding
PCP assignments is current. The Contractor is encouraged to assign members with
complex medical conditions, who are age 12 and younger, to board certified
pediatricians. PCP’s, with assigned members diagnosed with AIDS or as HIV
positive, shall meet criteria and standards set forth in the AMPM.
The Contractor shall ensure that providers serving EPSDT-aged members utilize
AHCCCS-approved EPSDT Tracking forms and standardized developmental screening
tools and are trained in the use of the tools. The Contractor is encouraged to
assign EPSDT-aged members to providers that are trained in the use of, and have
expressed willingness to use, AHCCCS-approved developmental screening tools.
The Contractor shall offer members freedom of choice within its network in
selecting a PCP consistent with 42 CFR 438.6(m) and 438.52(d) and this contract.
The Contractor may restrict this choice when a member has shown an inability to
form a relationship with a PCP, as evidenced by frequent changes, or when there
is a medically necessary reason. When a new member has been assigned to the
Contractor, the Contractor shall inform the member in writing of his enrollment
and of his PCP assignment within 10 days of the Contractor’s receipt of
notification of assignment by AHCCCS. The Contractor shall include with the
enrollment notification a list of all the Contractor’s available PCPs, the
process for changing the PCP assignment, should the member desire to do so, as
well as the information required in the ACOM Member Information Policy. The
Contractor shall confirm any PCP change in writing to the member. Members may
make both their initial PCP selection and any subsequent PCP changes either
verbally or in writing.
CYE ‘12 Acute Care Contract
10/01/11

 

62



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

At a minimum, the Contractor shall hold the PCP responsible for the following
activities [42 CFR 438.208(b)(1)]:

a.  
Supervision, coordination and provision of care to each assigned member (except
for children’s dental services when provided without a PCP referral;
  b.  
Initiation of referrals for medically necessary specialty care;
  c.  
Maintaining continuity of care for each assigned member;
  d.  
Maintaining the member’s medical record, including documentation of all services
provided to the member by the PCP, as well as any specialty or referral services
including behavioral health;
  e.  
Utilizing the AHCCCS approved EPSDT Tracking form; and
  f.  
Providing clinical information regarding member’s health and medications to the
treating provider (including behavioral health providers) within 10 business
days of a request from the provider.
  g.  
If serving children, for enrolling as a Vaccines for Children (VFC) provider,

The Contractor shall establish and implement policies and procedures to monitor
PCP activities and to ensure that PCPs are adequately notified of, and receive
documentation regarding, specialty and services provided to assigned members by
specialty physicians, and other health care professionals.
31. MATERNITY CARE PROVIDER STANDARDS
The Contractor shall ensure that a maternity care provider is designated for
each pregnant member for the duration of her pregnancy and postpartum care and
that those maternity services are provided in accordance with the AMPM. The
Contractor may include in its provider network the following maternity care
providers:

a.  
Arizona licensed allopathic and/or osteopathic physicians who are Obstetricians
or general practice/family practice providers who provide maternity care
services;
  b.  
Physician Assistants;
  c.  
Nurse Practitioners;
  d.  
Certified Nurse Midwives;
  e.  
Licensed Midwives.

Pregnant members may choose, or be assigned, a PCP who provides obstetrical
care. Such assignment shall be consistent with the freedom of choice
requirements for selecting health care professionals while ensuring that the
continuity of care is not compromised. Members receiving maternity services from
a certified nurse midwife or a licensed midwife must also be assigned to a PCP
for other health care and medical services. A certified nurse midwife may
provide those primary care services that s/he is willing to provide and that the
member elects to receive from the certified nurse midwife. Members receiving
care from a certified nurse midwife may also elect to receive some or all her
primary care from the assigned PCP. Licensed midwives may not provide any
additional medical services as primary care is not within their scope of
practice.
All physicians and certified nurse midwives who perform deliveries shall have OB
hospital privileges or a documented hospital coverage agreement for those
practitioners performing deliveries in alternate settings. Certified midwives
perform deliveries only in the member’s home. Labor and delivery services may
also be provided in the member’s home by physicians, certified nurse
practitioners and certified nurse midwives who include such services within
their practice.
CYE ‘12 Acute Care Contract
10/01/11

 

63



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

32. REFERRAL MANAGEMENT PROCEDURES AND STANDARDS
The Contractor shall have adequate written procedures regarding referrals to
specialists, to include, at a minimum, the following:

a.  
Use of referral forms clearly identifying the Contractor
  b.  
PCP referral shall be required for specialty physician services, except that
women shall have direct access to in-network GYN providers, including
physicians, physician assistants and nurse practitioners within the scope of
their practice, without a referral for preventive and routine services [42 CFR
438.206(b)(2)]. In addition, for members with special health care needs
determined to need a specialized course of treatment or regular care monitoring,
the Contractor must have a mechanism in place to allow such members to directly
access a specialist (for example through a standing referral or an approved
number of visits) as appropriate for the member’s condition and identified
needs. Any waiver of this requirement by the Contractor must be approved in
advance by AHCCCS.
  c.  
Specialty physicians shall not begin a course of treatment for a medical
condition other than that for which the member was referred, unless approved by
the member’s PCP.
  d.  
A process in place that ensures the member’s PCP receives all specialist and
consulting reports and a process to ensure PCP follow-up of all referrals
including EPSDT referrals for behavioral health services.
  e.  
A referral plan for any member who is about to lose eligibility and who requests
information on low-cost or no-cost health care services.
  f.  
Referral to Medicare Managed Care Plan
  g.  
Allow for a second opinion from a qualified health care professional within the
network, or if one is not available in network, arrange for the member to obtain
one outside the network, at no cost to the member [42 CFR 438.206(b)(3)].

The Contractor shall comply with all applicable physician referral requirements
and conditions defined in Sections 1903(s) and 1877 of the Social Security Act
and their implementing regulations which include, but are not limited to, 42 CFR
Part 411, Part 424, Part 435 and Part 455. Sections 1903(s) and 1877 of the Act
prohibits physicians from making referrals for designated health services to
health care entities with which the physician or a member of the physician’s
family has a financial relationship. Designated health services include:

  a.  
Clinical laboratory services
    b.  
Physical therapy services
    c.  
Occupational therapy services
    d.  
Radiology services
    e.  
Radiation therapy services and supplies
    f.  
Durable medical equipment and supplies
    g.  
Parenteral and enteral nutrients, equipment and supplies
    h.  
Prosthetics, orthotics and prosthetic devices and supplies
    i.  
Home health services
    j.  
Outpatient prescription drugs
    k.  
Inpatient and outpatient hospital services

33. APPOINTMENT STANDARDS
The Contractor shall monitor appointment availability utilizing the methodology
found in the ACOM Appointment Availability Monitoring and Reporting Policy to
ensure that the following standards are met:
For purposes of this section, “urgent” is defined as an acute, but not
necessarily life-threatening disorder, which, if not attended to, could endanger
the patient’s health. The Contractor shall have procedures in place that ensure
the following standards are met.
CYE ‘12 Acute Care Contract
10/01/11

 

64



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

For Primary Care Appointments, the Contractor shall be able to provide:

a.  
Emergency PCP appointments — same day of request or within 24 hours of the
member’s phone call or other notification
  b.  
Urgent care PCP appointments — within 2 days of request
  c.  
Routine care PCP appointments — within 21 days of request

For specialty referrals, the Contractor shall be able to provide:

a.  
Emergency appointments — within 24 hours of referral
  b.  
Urgent care appointments — within 3 days of referral
  c.  
Routine care appointments — within 45 days of referral

For dental appointments, the Contractor shall be able to provide:

a.  
Emergency appointments — within 24 hours of request
  b.  
Urgent care appointments — within 3 days of request
  c.  
Routine care appointments — within 45 days of request

For maternity care, the Contractor shall be able to provide initial prenatal
care appointments for enrolled pregnant members as follows:

a.  
First trimester — within 14 days of request
  b.  
Second trimester — within 7 days of request
  c.  
Third trimester — within 3 days of request
  d.  
High risk pregnancies — within 3 days of identification of high risk by the
Contractor or maternity care provider, or immediately if an emergency exists

For wait time in the office, the Contractor shall actively monitor and ensure
that a member’s waiting time for a scheduled appointment at the PCP’s or
specialist’s office is no more than 45 minutes, except when the provider is
unavailable due to an emergency.
For medically necessary non-emergent transportation, the Contractor shall
require its transportation provider to schedule the transportation so that the
member arrives on time for the appointment, but no sooner than one hour before
the appointment; nor have to wait more than one hour after the conclusion of the
treatment for transportation home; nor be picked up prior to the completion of
treatment. Also see Section D, Paragraph 11, Special Health Care Needs. The
Contractor must develop and implement a quarterly performance auditing protocol
to evaluate compliance with the standards above for all subcontracted
transportation vendors/brokers and require corrective action if standards are
not met.
The Contractor must use the results of appointment standards monitoring to
assure adequate appointment availability in order to reduce unnecessary
emergency department utilization. The Contractor is also encouraged to contract
with or employ the services of non-emergency facilities to address member
non-emergency care issues occurring after regular office hours or on weekends.
The Contractor shall establish processes to monitor and reduce the appointment
“no-show” rate by provider and service type. As best practices are identified,
AHCCCS may require implementation by the Contractor.
The Contractor shall have written policies and procedures about educating its
provider network regarding appointment time requirements. The Contractor must
develop a corrective action plan when appointment standards are not met; if
appropriate, the corrective action plan should be developed in conjunction with
the provider [42 CFR 438.206(c)(1)(iv), (v) and (vi)]. Appointment standards
shall be included in the Provider Manual. The Contractor is encouraged to
include the standards in the provider subcontracts.
CYE ‘12 Acute Care Contract
10/01/11

 

65



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

34. FEDERALLY QUALIFIED HEALTH CENTERS (FQHCs) AND RURAL HEALTH CLINICS (RHCs)
The Contractor is encouraged to use FQHCs/RHCs in Arizona to provide covered
services. AHCCCS requires the Contractor to negotiate rates of payment with
FQHCs/RHCs for non-pharmacy services that are comparable to the rates paid to
providers that provide similar services. AHCCCS reserves the right to review a
Contractor’s negotiated rates with an FQHC/RHC for reasonableness and to require
adjustments when negotiated rates are found to be substantially less than those
being paid to other, non-FQHC/RHC providers for comparable services.
The Contractor is required to submit member information for Title XIX and Title
XXI members for each FQHC/RHC on a quarterly basis to the AHCCCS Division of
Health Care Management. AHCCCS will perform periodic audits of the member
information submitted. Contractors should refer to the AHCCCS Reporting Guide
for Acute Care Contractors with the Arizona Health Care Cost Containment System
for further guidance. The FQHCs/RHCs registered with AHCCCS are listed on the
AHCCCS website (www.azahcccs.gov).
35. PROVIDER MANUAL
The Contractor shall develop, distribute and maintain a provider manual as
described in the ACOM Provider Network Information Policy.
36. PROVIDER REGISTRATION
The Contractor shall ensure that all of its subcontractors register with AHCCCS
as an approved service provider. For specific requirements on Provider
Registration refer to the AHCCCS website at
http;//www.azahcccs.gov/commercial/ProviderRegistration/registration.aspx
The National Provider Identifier (NPI) is required on all claim submissions and
subsequent encounters (from providers who are eligible for an NPI). The
Contractor shall work with providers to obtain their NPI.
Except as otherwise required by law or as otherwise specified in a contract
between a Contractor and a provider, the AHCCCS fee-for-service provisions
referenced in the AHCCCS Provider Participation Agreement located on the AHCCCS
website (e.g. billing requirements, coding standards, payment rates) are in
force between the provider and Contractor.
37. SUBCONTRACTS
The Contractor shall be legally responsible for contract performance whether or
not subcontracts are used [42 CFR 438.230(a) and 434.6(c)]. No subcontract shall
operate to terminate the legal responsibility of the Contractor to assure that
all activities carried out by the subcontractor conform to the provisions of
this contract. Subject to such conditions, any function required to be provided
by the Contractor pursuant to this contract may be subcontracted to a qualified
person or organization. All such subcontracts must be in writing [42 CFR
438.6(l)]. See the ACOM Contractor Claims Processing by Health Plan
Subcontracted Providers Policy.
All subcontracts entered into by the Contractor are subject to prior review and
written approval by AHCCCS, Division of Health Care Management, and shall
incorporate by reference the applicable terms and conditions of this contract.
The following types of Administrative Services subcontracts shall be submitted
to AHCCCS, Division of Health Care Management for prior approval at least
60 days prior to the beginning date of the subcontract.
CYE ‘12 Acute Care Contract
10/01/11

 

66



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Administrative Services Subcontracts:

  1.  
Delegated agreements that subcontract;

  a)  
Any function related to the management of the contract with AHCCCS. Examples
include member services, provider relations, quality management, medical
management (e.g., prior authorization, concurrent review, issuance of denials or
limited authorizations, member appeals, medical claims review, medical record
review),
    b)  
Claims processing, including pharmacy claims,
    c)  
Credentialing including those for only primary source verification.

  2.  
All Management Service Agreements;
    3.  
All Service Level Agreements with any Division or Subsidiary of a corporate
parent owner.

AHCCCS may, at its discretion, communicate directly with the governing body or
Parent Corporation of the Contractor regarding the performance of a
subcontractor or Contractor respectively.
The Contractor shall maintain a fully executed original or electronic copy of
all subcontracts, which shall be accessible to AHCCCS within two business days
of request by AHCCCS. All requested subcontracts must have full disclosure of
all terms and conditions and must fully disclose all financial or other
requested information. Information may be designated as confidential but may not
be withheld from AHCCCS as proprietary. Information designated as confidential
may not be disclosed by AHCCCS without the prior written consent of the
Contractor except as required by law. All subcontracts shall comply with the
applicable provisions of Federal and State laws, regulations and policies.
Before entering into a subcontract which delegates duties or responsibilities to
a subcontractor the Contractor must evaluate the prospective subcontractor’s
ability to perform the activities to be delegated. If the Contractor delegates
duties or responsibilities then the Contractor shall establish a written
agreement that specifies the activities and reporting responsibilities delegated
to the subcontractor. The written agreement shall also provide for revoking
delegation or imposing other sanctions if the subcontractor’s performance is
inadequate. In order to determine adequate performance, the Contractor shall
monitor the subcontractor’s performance on an ongoing basis and subject it to
formal review at least annually or more frequently if requested by AHCCCS. As a
result of the performance review, any deficiencies must be communicated to the
subcontractor in order to establish a corrective action plan. The results of the
performance review and the correction plan shall be communicated to AHCCCS upon
completion [42 CFR 438.230(b)].
A merger, reorganization or change in ownership of an Administrative Services
subcontractor of the Contractor shall require a contract amendment and prior
approval of AHCCCS.
The Contractor must submit the Administrative Services Annual Subcontractor
Assignment and Evaluation Report (within 90 days from the start of the contract
year) detailing any Contractor duties or responsibilities that have been
subcontracted as described under Administrative Services Subcontracts previously
in this section. The Administrative Services Annual Subcontractor Assignment and
Evaluation Report will include the following:

  •  
Subcontractor’s name
    •  
Delegated duties and responsibilities
    •  
Most recent review date of the duties, responsibilities and financial position
of the subcontractor
    •  
A comprehensive evaluation of the performance (operational and financial) of the
subcontractor. The full report shall be made available upon request from AHCCCS.
    •  
Next scheduled review date
    •  
Identified areas of deficiency
    •  
Corrective action plans as necessary

The Contractor shall promptly inform AHCCCS, Division of Health Care Management,
within thirty (30) days if a subcontractor is in significant non-compliance that
would affect their abilities to perform the duties and responsibilities of the
subcontract. The Contractor will submit this in writing and provide the
Corrective Action Plan and any measures taken by the Contractor to bring the
subcontractor into compliance.
CYE ‘12 Acute Care Contract
10/01/11

 

67



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Provider Agreements:
The Contractor shall not include covenant-not-to-compete requirements in its
provider agreements. Specifically, the Contractor shall not contract with a
provider and require that the provider not provide services for any other AHCCCS
Contractor. In addition, the Contractor shall not enter into subcontracts that
contain compensation terms that discourage providers from serving any specific
eligibility category.
The Contractor must enter into a written agreement with any provider (including
out-of-state providers) the Contractor reasonably anticipates will be providing
services at the request of the Contractor more than 25 times during the contract
year. Exceptions to this requirement include the following:

1.  
If a provider who provides services more than 25 times during the contract year
refuses to enter into a written agreement with the Contractor, the Contractor
shall submit documentation of such refusal to AHCCCS, Division of Health Care
Management within seven days of its final attempt to gain such agreement.
  2.  
If a provider performs emergency services such as an emergency room physician or
an ambulance company, a written agreement is not required.
  3.  
Individual providers as detailed in the AMPM.
  4.  
Hospitals, as discussed in Section D, Paragraph 40, Hospital Subcontracting and
Reimbursement.
  5.  
If a provider primarily performs services in an inpatient setting.
  6.  
If upon the Medical Director’s review, it is determined that the Contractor or
members would not benefit by adding the provider to the contracted network.

Any other exceptions to this requirement must be approved by AHCCCS, Division of
Health Care Management. If AHCCCS does not respond within 30 days; the requested
exception is deemed approved. The Contractor may request an expedited review and
approval.
For all subcontracts in which the Contractor and Subcontractor have a capitated
arrangement/risk sharing arrangement, the following provision must be included
verbatim in every contract:
If the Subcontractor does not bill the Contractor (e.g., Subcontractor is
capitated), the Subcontractor’s encounter data that is required to be submitted
to the Contractor pursuant to contract is defined for these purposes as a “claim
for payment”. The Subcontractor’s provision of any service results in a “claim
for payment” regardless of whether there is any intention of payment. All said
claims shall be subject to review under any and all fraud and abuse statutes,
rules and regulations, including but not limited to Arizona Revised Statute
(A.R.S.) §36-2918.
All subcontracts must contain verbatim all the provisions of Attachment A,
Minimum Subcontract Provisions located on the AHCCCS website at
http://www.azahcccs.gov/commercial/default.aspx . In addition, each subcontract
must contain the following:

1.  
Full disclosure of the method and amount of compensation or other consideration
to be received by the subcontractor.
  2.  
Identification of the name and address of the subcontractor.
  3.  
Identification of the population, to include patient capacity, to be covered by
the subcontractor.
  4.  
The amount, duration and scope of medical services to be provided, and for which
compensation will be paid.
  5.  
The term of the subcontract including beginning and ending dates, methods of
extension, termination and re-negotiation.
  6.  
The specific duties of the subcontractor relating to coordination of benefits
and determination of third-party liability.

CYE ‘12 Acute Care Contract
10/01/11

 

68



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

7.  
A provision that the subcontractor agrees to identify Medicare and other
third-party liability coverage and to seek such Medicare or third party
liability payment before submitting claims to the Contractor.
  8.  
A description of the subcontractor’s patient, medical, dental and cost record
keeping system.
  9.  
Specification that the subcontractor shall cooperate with quality assurance
programs, and comply with the utilization control and review procedures
specified in 42 CFR Part 456, as specified in the AMPM.
  10.  
A provision stating that a merger, reorganization or change in ownership of an
Administrative Services subcontractor of the Contractor shall require a contract
amendment and prior approval of AHCCCS.
  11.  
A provision that indicates that AHCCCS is responsible for enrollment,
re-enrollment and disenrollment of the covered population.
  12.  
A provision that the subcontractor shall be fully responsible for all tax
obligations, Worker’s Compensation Insurance, and all other applicable insurance
coverage obligations which arise under this subcontract, for itself and its
employees, and that AHCCCS shall have no responsibility or liability for any
such taxes or insurance coverage.
  13.  
A provision that the subcontractor must obtain any necessary authorization from
the Contractor or AHCCCS for services provided to eligible and/or enrolled
members.
  14.  
A provision that the subcontractor must comply with encounter reporting and
claims submission requirements as described in the subcontract.
  15.  
Provision(s) that allow the Contractor to suspend, deny, refuse to renew or
terminate any subcontractor in accordance with the terms of this contract and
applicable law and regulation.
  16.  
A provision that the subcontractor may provide the member with factual
information, but is prohibited from recommending or steering a member in the
member’s selection of a Contractor.
  17.  
A provision that compensation to individuals or entities that conduct
utilization management and concurrent review activities is not structured so as
to provide incentives for the individual or entity to deny, limit or discontinue
medically necessary services to any enrollee [42 CFR 438.210(e)].

38. CLAIMS PAYMENT/HEALTH INFORMATION SYSTEM
The Contractor shall develop and maintain a health information system that
collects, analyzes, integrates, and reports data. The system shall provide
information on areas including, but not limited to, service utilization, claim
disputes and appeals [42 CFR 438.242(a)].
System Requirements:
The Contractor must have a health information system that integrates member
demographic data, provider information, service provision, claims submission and
reimbursement. This system must be capable of collecting, storing and producing
information for the purposes of financial, medical and operational management.
The Contractor shall develop and maintain a HIPAA compliant claims processing
and payment system capable of processing, cost avoiding and paying claims in
accordance with A.R.S. §§ 36-2903 and 2904 and AHCCCS Rules R9-22 Article 7. The
system must be adaptable to updates in order to support future AHCCCS claims
related policy requirements as needed.
The Contractor must include nationally recognized methodologies to correctly pay
claims including but not limited to:

  •  
Correct Coding Initiative (CCI) for Professional and Outpatient services;
    •  
Multiple Surgical Reductions;
    •  
Global Day E & M Bundling.

The Contractor claims payment system must be able to assess and/or apply the
following data related edits:

  •  
Benefit Package Variations;
    •  
Timeliness Standards;
    •  
Data Accuracy;

CYE ‘12 Acute Care Contract
10/01/11

 

69



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

  •  
Adherence to AHCCCS Policy;
    •  
Provider Qualifications;
    •  
Member Eligibility and Enrollment;
    •  
Over-Utilization Standards.

This system must produce a remittance advice related to the Contractor’s
payments and/or denials to providers and must include at a minimum:

  •  
an adequate description of all denials and adjustments;
    •  
the reasons for such denials and adjustments;
    •  
the amount billed;
    •  
the amount paid;
    •  
application of COB and copays;
    •  
provider rights for claim disputes.

The related remittance advice must be sent with the payment, unless the payment
is made by electronic funds transfer (EFT). The remittance advice sent related
to an EFT must be sent to the provider, no later than the date of the EFT.
General Claims Processing Requirements:
AHCCCS will require the Contractor to participate in an AHCCCS workgroup to
develop uniform guidelines for standardizing hospital outpatient and outpatient
provider claim requirements, including billing rules and documentation
requirements. The workgroup may be facilitated by an AHCCCS selected consultant.
The Contractor will be held responsible for the cost of this project based on
its share of AHCCCS enrollment.
Unless a shorter time period is specified in contract, the Contractor shall not
pay a claim initially submitted more than 6 months after date of service or pay
a clean claim submitted more than 12 months after date of service; except as
directed by AHCCCS or otherwise noted in this contract. Claim payment
requirements pertain to both contracted and non-contracted providers. The
receipt date of the claim is the date stamp on the claim or the date
electronically received. The receipt date is the day the claim is received at
the Contractor’s specified claim mailing address. The paid date of the claim is
the date on the check or other form of payment [42 CFR 447.45(d)]. Claims
submission deadlines shall be calculated from the claim end date or the
effective date of eligibility posting, whichever is later as stated in A.R.S.
36-2904.H.
Additionally, unless a subcontract specifies otherwise, a Contractor with 50,000
or more members at the end of the month that is being reported shall ensure that
for each form type (Dental/Professional/Institutional), 95% of all clean claims
are adjudicated within 30 days of receipt of the clean claim and 99% are
adjudicated within 60 days of receipt of the clean claim. Unless a subcontract
specifies otherwise, a Contractor with fewer than 50,000 members at the end of
the month that is being reported shall ensure that for each form type
(Dental/Professional/Institutional), 90% of all clean claims are adjudicated
within 30 days of receipt of the clean claim and 99% are adjudicated within
60 days of receipt of the clean claim.
In accordance with the Deficit Reduction Act of 2005, Section 6085, Contractor
is required to reimburse non-contracted emergency services providers at no more
than the AHCCCS Fee-For-Service rate. This applies to in state as well as out of
state providers.
In accordance with Arizona Revised Statute 36-2903 and 36-2904, in the absence
of a written negotiated rate, Contractor is required to reimburse non-contracted
non-emergent in state providers at the AHCCCS fee schedule and methodology, or
pursuant to 36-2905.01, at ninety-five percent of the AHCCCS Fee-For-Service
rates for urban hospital days. All payments are subject to other limitations
that apply, such as provider registration, prior authorization, medical
necessity, and covered service.
CYE ‘12 Acute Care Contract
10/01/11

 

70



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Effective for all non-hospital clean claims, in the absence of a contract
specifying other late payment terms, a Contractor is required to pay interest on
late payments. Late claims payments are those that are paid after 45 days of
receipt of the clean claim (as defined in this contract). In grievance
situations, interest shall be paid back to the date interest would have started
to accrue beyond the applicable 45 day requirement. Interest shall be at the
rate of ten per cent per annum, unless a different rate is stated in a written
contract. In the absence of interest payment terms in a subcontract, interest
shall accrue starting on the first day after a clean claim is contracted to be
paid. For hospital clean claims, a slow payment penalty shall be paid in
accordance with A.R.S. 2903.01. When interest is paid, the Contractor must
report the interest as directed in the AHCCCS Encounter Reporting Manual.
Electronic Transactions:
The Contractor is required to accept and generate required HIPAA compliant
electronic transactions from/to any provider interested and capable of
electronic submission or electronic remittance receipt; and must be able to make
claims payments via electronic funds transfer. In addition, the Contractor shall
implement and meet the following milestone in order to make claims processing
and payment more efficient and timely:

  •  
Receive and pay 60% of all claims (based on volume of actual claims excluding
claims processed by Pharmacy Benefit Managers (PBMs)) electronically

Recoupments:
The Contractor’s claims payment system, as well as its prior authorization and
concurrent review process, must minimize the likelihood of having to recoup
already-paid claims. Any individual recoupment in excess of $50,000 per provider
within a contract year must be approved in advance by AHCCCS, Division of Health
Care Management Acute Care Operations Unit. If AHCCCS does not respond within
30 days the recoupment request is deemed approved. AHCCCS must be notified of
any cumulative recoupment greater than $50,000 per provider Tax Identification
Number per contract year. A Contractor shall not recoup monies from a provider
later than 12 months after the date of original payment on a clean claim,
without prior approval from AHCCCS, as further described in the ACOM Recoupment
Request Policy. The Contractor is required to reimburse providers for previously
denied or recouped claims if the provider was subsequently denied payment by the
primary insurer based on timely filing limits or lack of prior authorization and
the member failed to disclose additional insurance coverage other than AHCCCS.
The provider shall have 90 days from the date they become aware that payment
will not be made to submit a new claim and documentation from the primary
insurer that payment will not be made. Documentation includes but is not limited
to any of the following items establishing that the primary insurer has or would
deny payment based on timely filing limits or lack of prior authorization; an
EOB, policy or procedure, Provider Manual excerpt, etc.
The Contractor must void encounters for claims that are recouped in full. For
recoupments that result in a reduced claim value or adjustments that result in
an increased claim value, replacement encounters must be submitted. AHCCCS will
validate the submission of applicable voids and replacement encounters upon
completion of any approved recoupment that meets the qualifications of this
section. All replaced or voided encounters must reach adjudicated status within
120 days of the approval of the recoupment. The Contractor should refer to the
ACOM Recoupment Request Policy and AHCCCS Encounter Reporting Manual for further
guidance.
Appeals:
If the Contractor or the Director’s Decision reverses a decision to deny, limit,
or delay authorization of services, and the member received the disputed
services while an appeal was pending, the Contractor shall process a claim for
payment from the provider in a manner consistent with the Contractor’s or
Director’s Decision and applicable statutes, rules, policies, and contract
terms. The provider shall have 90 days from the date of the reversed decision to
submit a clean claim to the Contractor for payment. For all claims submitted as
a result of a reversed decision, the Contractor is prohibited from denying
claims for untimeliness if they are submitted within the 90 day timeframe.
Contractors are also prohibited from denying claims submitted as a result of a
reversed decision because the member failed to request continuation of services
during the appeals/hearing process: a member’s failure to request continuation
of services during the appeals/hearing process is not a valid basis to deny the
claim.
CYE ‘12 Acute Care Contract
10/01/11

 

71



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

System Related Reporting:
The Contractor shall submit a monthly Claims Dashboard as specified in the
AHCCCS Claims Dashboard Reporting Guide.
AHCCCS may in the future require Contractors to review claim requirements,
including billing rules and documentation requirements, and submit a report to
AHCCCS that will include the rationale for the requirements. AHCCCS shall
determine and provide a format for the report.
System Changes and Upgrades:
The Contractor will ensure that changing or making major upgrades to the
information systems affecting claims processing, or any other major business
component, will be accompanied by a plan which includes a timeline, milestones,
and adequate testing before implementation. At least six months before the
anticipated implementation date, the Contractor shall provide the system change
plan to AHCCCS for review and comment.
System Audits:
In support of this requirement, the Contractor may be required to have an
independent audit of the Claims Payment/Health Information System. The Division
of Health Care Management will monitor the scope of this audit, to include no
less than a verification of contract information management (contract loading
and auditing), claims processing and encounter submission processes. In addition
to this requirement, the Contractor may be required in future contract years to
initiate additional independent Claim System/Health Information System audit at
the direction of AHCCCS. In the event of a system change or upgrade, the
Contractor may be required to initiate an independent Claim System/Health
Information System audit.
The Contractor shall develop and implement an internal claims audit function
that will include the following:

  •  
Verification that provider contracts are loaded correctly
    •  
Accuracy of payments against provider contract terms

Audits of provider contract terms should be performed on a regular and periodic
basis and consist of a random, statistically significant sampling of all
contracts in effect at the time of the audit. The audit sampling methodology
should be documented in policy and attempt to review the contract loading of
both large groups and individual practitioners at least once every 5 year period
in addition to any time a contract change is initiated during that timeframe.
The findings of the audits described above must be documented and any
deficiencies noted in the resulting reports must be met with corrective action.
39. SPECIALTY CONTRACTS
AHCCCS may at any time negotiate or contract on behalf of the Contractor and
AHCCCS for specialized hospital and medical services. AHCCCS will consider
existing Contractor resources in the development and execution of specialty
contracts. AHCCCS may require the Contractor to modify its delivery network to
accommodate the provisions of specialty contracts. AHCCCS may consider waiving
this requirement in particular situations if such action is determined to be in
the best interest of the State; however, in no case shall reimbursement
exceeding that payable under the relevant AHCCCS specialty contract be
considered in capitation rate development or risk sharing arrangements,
including reinsurance.
During the term of specialty contracts, AHCCCS may act as an intermediary
between the Contractor and specialty Contractors to enhance the cost
effectiveness of service delivery, medical management, and. adjudication of
claims related to payments provided under specialty contracts shall remain the
responsibility of the Contractor. AHCCCS may provide technical assistance prior
to the implementation of any specialty contracts.
CYE ‘12 Acute Care Contract
10/01/11

 

72



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

AHCCCS has specialty contracts, including but not limited to, transplant
services, anti-hemophilic agents and pharmaceutical related services. AHCCCS
shall provide at least 60 days advance written notice to the Contractor prior to
the implementation of any specialty contract.
40. HOSPITAL SUBCONTRACTING AND REIMBURSEMENT
Maricopa and Pima counties only: The Inpatient Hospital Reimbursement Program is
defined in the Arizona Revised Statutes (A.R.S.) 36-2905.01, and requires
hospital subcontracts to be negotiated between Contractors and hospitals in
Maricopa and Pima counties to establish reimbursement levels, terms and
conditions. Subcontracts shall be negotiated by the Contractor and hospitals to
cover operational concerns, such as timeliness of claims submission and payment,
payment of discounts or penalties and legal resolution, which may, as an option,
include establishing arbitration procedures. These negotiated subcontracts shall
remain under close scrutiny by AHCCCS to ensure availability of quality services
within specific service districts, equity of related party interests and
reasonableness of rates. The general provisions of this program encompass acute
care hospital services and outpatient hospital services that result in an
admission. The Contractor, upon request, shall make available to AHCCCS, all
hospital subcontracts and amendments. For non-emergency patient-days, the
Contractor shall ensure that at least 65% of its members use contracted
hospitals. AHCCCS reserves the right to subsequently adjust the 65% standard.
Further, if in AHCCCS’ judgment the number of emergency days at a particular
non-contracted hospital becomes significant, AHCCCS may require a subcontract at
that hospital. In accordance with R9-22-718, unless otherwise negotiated by both
parties, the reimbursement for inpatient services, including outliers, provided
at a non-contracted hospital shall be based on the rates as defined in A.R.S. §
36-2903.01, multiplied by 95%.
All counties EXCEPT Maricopa and Pima: The Contractor shall reimburse hospitals
for member care in accordance with AHCCCS Rule 9 A.A.C. 22, Article 7. The
Contractor is encouraged to obtain subcontracts with hospitals in all GSA’s. The
Contractor, upon request, shall make available to AHCCCS, all hospital
subcontracts and amendments.
For Out-of-State Hospitals: The Contractor shall reimburse out-of-state
hospitals in accordance with AHCCCS Rule9 A.A.C.22, Article 7. A Contractor
serving border communities (excluding Mexico) is strongly encouraged to
establish contractual agreements with those out-of-state hospitals that are
identified by GSA in Attachment B.
Outpatient hospital services: In the absence of a contract, the default payment
rate for outpatient hospital services billed on a UB-04 will be based on the
AHCCCS outpatient hospital fee schedule, rather than a hospital-specific
cost-to-charge ratio (pursuant to ARS 36-2904).
Hospital Recoupments: The Contractor may conduct prepayment and post-payment
medical reviews of all hospital claims including outlier claims. Erroneously
paid claims are subject to recoupment. If the Contractor fails to identify lack
of medical necessity through concurrent review and/or prepayment medical review,
lack of medical necessity identified during post-payment medical review shall
not constitute a basis for recoupment by the Contractor. See also Section D,
Paragraph 38, Claims Payment/Health Information System. For a more complete
description of the guidelines for hospital reimbursement, please consult the
applicable statutes and rules.
41. RESPONSIBILITY FOR NURSING FACILITY REIMBURSEMENT
The Contractor shall provide medically necessary nursing facility services as
outlined in Section D, Paragraph 10, Scope of Services. The Contractor shall
also provide medically necessary nursing facility services for any enrolled
member who has a pending ALTCS application who is currently residing in a
nursing facility and is eligible for services provided under this contract. If
the member becomes ALTCS eligible and is enrolled with an ALTCS Contractor
before the end of the maximum 90 days per contract year of nursing facility
coverage, the Contractor is only responsible for nursing facility reimbursement
during the time the member is enrolled with the Contractor as shown in the
PMMIS. Nursing facility services covered by another liable party (including
Medicare) while the member is enrolled with the Contractor, shall be applied to
the 90 day per contract year limitation.
CYE ‘12 Acute Care Contract
10/01/11

 

73



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall not deny nursing facility services when the member’s
eligibility, including prior period coverage, had not been posted at the time of
admission. In such situations the Contractor shall impose reasonable
authorization requirements. There is no ALTCS enrollment, including prior period
coverage, that occurs concurrently with AHCCCS acute enrollment.
The Contractor shall notify the Assistant Director of the Division of Member
Services, when a member has been residing in a nursing facility for 60 days as
specified in Section D, Paragraph 10, Scope of Services, under the heading
Nursing Facility. This will allow AHCCCS time to follow-up on the status of the
ALTCS application and to consider potential fee-for-service coverage if the stay
goes beyond the 90 day per contract year maximum.
42. PHYSICIAN INCENTIVES/PAY FOR PERFORMANCE
Physician Incentives
The reporting requirements under 42 CFR 417.479 have been suspended. No
reporting to CMS is required until the suspension is lifted.
The Contractor must comply with all applicable physician incentive requirements
and conditions defined in 42 CFR 417.479. These regulations prohibit physician
incentive plans that directly or indirectly make payments to a doctor or a group
as an inducement to limit or refuse medically necessary services to a member.
The Contractor is required to disclose all physician incentive agreements to
AHCCCS and to AHCCCS members who request them.
The Contractor shall not enter into contractual arrangements that place
providers at significant financial risk as defined in 42 CFR 417.479 unless
specifically approved in advance by the AHCCCS Division of Health Care
Management. In order to obtain approval, the following must be submitted to the
AHCCCS Division of Health Care Management 45 days prior to the implementation of
the contract [42 CFR 438.6(g)]:

1.  
A complete copy of the contract
  2.  
A plan for the member satisfaction survey
  3.  
Details of the stop-loss protection provided
  4.  
A summary of the compensation arrangement that meets the substantial financial
risk definition

The Contractor shall disclose to AHCCCS the information on physician incentive
plans listed in 42 CFR 417.479(h)(1) through 417.479(I) upon contract renewal,
prior to initiation of a new contract, or upon request from AHCCCS or CMS.
The Contractor shall also comply with all applicable physician incentive plan
requirements as set forth in 42 CFR 422.208, 422.210 and 438.6(h). These
regulations apply to contract arrangements with subcontracted entities that
provide utilization management services.
CYE ‘12 Acute Care Contract
10/01/11

 

74



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Transparency
AHCCCS programs will be in compliance with Federal and State transparency
initiatives. AHCCCS may publicly report or make available any data, reports,
analysis or outcomes related to Contractor activities, operations and/or
performance. Public reporting may include, but is not limited to, the following
components:

  a)  
Use of evidence based guidelines (toolkits)
    b)  
Identification and publication of top performing Contractors
    c)  
Identification and publication of top performing providers
    d)  
Program pay for performance payouts
    e)  
Mandated publication of guidelines
    f)  
Mandated publication of outcomes
    g)  
Identification of Centers of Excellence for specific conditions, procedures or
member populations
    h)  
Establishment of Return on Investment goals

Any Contractor-selected and/or -developed pay for performance initiative that
meets the requirements of 42 CFR 417.479 must be approved by AHCCCS Division of
Health Care Management prior to implementation.
43. MANAGEMENT SERVICES AGREEMENT AND COST ALLOCATION PLAN
If a Contractor has subcontracted for management services, the management
service agreement must be approved in advance by AHCCCS, Division of Health Care
Management. If there is a cost allocation plan as part of the management
services agreement, it is subject to review by AHCCCS upon request. AHCCCS
reserves the right to perform a thorough review of actual management fees
charged and/or corporate allocations made.
If there is a change in ownership of the entity with which the Contractor has
contracted for management services, AHCCCS must review and provide prior
approval of the assignment of the subcontract to the new owner. AHCCCS may offer
open enrollment to the members assigned to the Contractor should a change in
ownership occur. AHCCCS will not permit two Contractors to utilize the same
management service company in the same GSA.
The performance of management service subcontractors must be evaluated and
included in the Annual Subcontractor Assignment and Evaluation Report required
by Section D, Paragraph 37, Subcontracts and Attachment F: Periodic Report
Requirements.
44. RESERVED
45. RESERVED
46. PERFORMANCE BOND OR BOND SUBSTITUTE
In addition to the minimum capitalization requirements, the Contractor shall be
required to establish and maintain a performance bond, in accordance with the
Performance Bond Policy, to AHCCCS for as long as the Contractor has
AHCCCS-related liabilities of $50,000 or more outstanding, or 15 months
following the termination date of this contract, whichever is later, to
guarantee: (1) payment of the Contractor’s obligations to providers, and
(2) performance by the Contractor of its obligations under this contract [42 CFR
438.116]. The Performance Bond shall be in a form acceptable to AHCCCS as
described in the ACOM Performance Bond Policy.
In the event of a default by the Contractor, AHCCCS shall, in addition to any
other remedies it may have under this contract, obtain payment under the
Performance Bond or substitute security for the purposes of the following:

1.  
Paying any damages sustained by providers, non-contracting providers and
non-providers by reason of a breach of the Contractor’s obligations under this
contract;
  2.  
Reimbursing AHCCCS for any payments made by AHCCCS on behalf of the Contractor;
and
  3.  
Reimbursing AHCCCS for any extraordinary administrative expenses incurred by
reason of a breach of the Contractor’s obligations under this contract,
including, but not limited to, expenses incurred after termination of this
contract for reasons other than the convenience of the State by AHCCCS.

CYE ‘12 Acute Care Contract
10/01/11

 

75



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

In the event AHCCCS agrees to accept substitute security in lieu of the security
types outlined in the ACOM Performance Bond Policy, the Contractor agrees to
execute any and all documents and perform any and all acts necessary to secure
and enforce AHCCCS’ security interest in such substitute security including, but
not limited to, security agreements and necessary UCC filings pursuant to the
Arizona Uniform Commercial Code. The Contractor must request acceptance from
AHCCCS when a substitute security in lieu of the security types outlined in the
ACOM Performance Bond Policy is established. In the event such substitute
security is agreed to and accepted by AHCCCS, the Contractor acknowledges that
it has granted AHCCCS a security interest in such substitute security to secure
performance of its obligations under this contract. The Contractor is solely
responsible for establishing the credit-worthiness of all forms of substitute
security. AHCCCS may, after written notice to the Contractor, withdraw its
permission for substitute security, in which case the Contractor shall provide
AHCCCS with a form of security described in the ACOM Performance Bond Policy.
The Contractor may not change the amount, duration or scope of the performance
bond without prior written approval from AHCCCS, Division of Health Care
Management. The Contractor shall not leverage the bond for another loan or
create other creditors using the bond as security.
47. AMOUNT OF PERFORMANCE BOND
The initial amount of the Performance Bond shall be equal to 80% of the total
capitation payment expected to be paid to the Contractor in the first month of
the contract year, or as determined by AHCCCS. The total capitation amount
(including delivery supplement) excludes premium tax. This requirement must be
satisfied by the Contractor no later than 30 days after notification by AHCCCS
of the amount required. Thereafter, AHCCCS shall review the capitation amounts
of the Contractor on a monthly basis to determine if the Performance Bond must
be increased. The Contractor shall have 30 days following notification by AHCCCS
to increase the amount of the Performance Bond. The Performance Bond amount that
must be maintained after the contract term shall be sufficient to cover all
outstanding liabilities and will be determined by AHCCCS. The Contractor may not
change the amount of the performance bond without prior written approval from
AHCCCS, Division of Health Care Management. Refer to the ACOM Performance Bond
and Equity Per Member Requirements Policy for more details.
48. ACCUMULATED FUND DEFICIT
The Contractor and its owners must review for accumulated fund deficits on a
quarterly and annual basis. In the event the Contractor has a fund deficit, the
Contractor and its owners shall fund the deficit through capital contributions
in a form acceptable to AHCCCS. The capital contributions must be for the period
in which the deficit is reported and shall occur within 30 days of the financial
statement due to AHCCCS. AHCCCS at its sole discretion may impose a different
timeframe other than the 30 days required in this paragraph. AHCCCS may, at its
option, impose enrollment caps in any or all GSA’s as a result of an accumulated
deficit, even if unaudited.
49. ADVANCES, DISTRIBUTIONS, LOANS AND INVESTMENTS
The Contractor shall not, without the prior approval of AHCCCS, make any
advances, distributions, loans or loan guarantees to related parties or
affiliates including another fund or line of business within its organization.
The Contractor shall not, without prior approval of AHCCCS, make advances to
providers in excess of $50,000. All requests for prior approval are to be
submitted to the AHCCCS Division of Health Care Management. Refer to the ACOM
Provider and Affiliate Advance Request Policy for further information.
CYE ‘12 Acute Care Contract
10/01/11

 

76



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

50. FINANCIAL VIABILITY STANDARDS
The Contractor must comply with the AHCCCS-established financial viability
standards. On a quarterly basis, AHCCCS will review the following ratios with
the purpose of monitoring the financial health of the Contractor: Current Ratio;
Equity per Member; Medical Expense Ratio; and the Administrative Cost
Percentage.
Sanctions may be imposed if the Contractor does not meet these financial
viability standards. AHCCCS will take into account the Contractor’s unique
programs for managing care and improving the heath status of members when
analyzing medical expense and administrative ratio results. However, if a
critical combination of the Financial Viability Standards are not met, or if the
Contractor’s experience differs significantly from other Contractors, additional
monitoring, such as monthly reporting, may be required.
FINANCIAL VIABILITY STANDARDS

     
Current Ratio
  Current assets divided by current liabilities. “Current assets” includes any
long-term investments that can be converted to cash within 24 hours without
significant penalty (i.e., greater than 20%).
 
   
 
  Standard: At least 1.00
 
   
 
  If current assets include a receivable from a parent company, the parent
company must have liquid assets that support the amount of the inter-company
loan.
 
   
Equity per Member
  Unrestricted equity, less on-balance sheet performance bond, divided by the
number of non-SOBRA Family Planning Extension Services members enrolled at the
end of the period.
 
   
 
  Standard: At least $150 for Contractors with enrollment < 100,000
 
                                   $100 for Contractors with enrollment of
100,000+
 
   
 
  Additional information regarding the Equity per Member requirement may be
found in the Performance Bond and Equity per Member Requirements policy in the
ACOM.
 
   
Medical Expense Ratio
  Total medical expenses divided by the sum of total PPC and prospective
capitation + Delivery Supplement + All Reconciliation Settlements + TPL+
Reinsurance less premium tax
 
   
 
  Standard: At least 84%
 
   
Administrative Cost Percentage
  Total administrative expenses divided by the sum of total PPC and prospective
capitation + Delivery Supplement + All Reconciliation Settlements + TPL +
Reinsurance less premium tax
 
   
 
  Standard: No greater than 10%

The Contractor shall comply with all financial reporting requirements contained
in Attachment F, Periodic Report Requirements and the Reporting Guide for Acute
Health Care Contractors with the Arizona Health Care Cost Containment System, a
copy of which may be found on the AHCCCS website. The required reports are
subject to change during the contract term and are summarized in Attachment F,
Periodic Report Requirements.
CYE ‘12 Acute Care Contract
10/01/11

 

77



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

51. SEPARATE INCORPORATION
Within 60 days of contract award, a non-governmental Contractor shall have
established a separate corporation for the purposes of this contract, whose sole
activity is the performance of the requirements of this contract.
52. MERGER, REORGANIZATION AND CHANGE OF OWNERSHIP
A proposed merger, reorganization or change in ownership of the Contractor shall
require prior approval of AHCCCS and may require a contract amendment. AHCCCS
may terminate this contract pursuant to Section D, Paragraph 1, Term of Contract
and Option to Renew. If the Contractor does not obtain prior approval or AHCCCS
determines that the change in ownership is not in the best interest of the
State, AHCCCS may offer open enrollment to the members assigned to the
Contractor should a change in ownership occur. AHCCCS will not permit one
organization to own or manage more than one contract within the same program in
the same GSA.
The Contractor must submit a detailed merger, reorganization and/or transition
plan to AHCCCS, Division of Health Care Management, for review at least 60 days
prior to the effective date of the proposed change. The purpose of the plan
review is to ensure uninterrupted services to members, evaluate the new entity’s
ability to support the provider network, ensure that services to members are not
diminished and that major components of the organization and AHCCCS programs are
not adversely affected by such merger, reorganization or change in ownership.
53. COMPENSATION
The method of compensation under this contract will be Prior Period Coverage
(PPC) capitation, prospective capitation, delivery supplement, reinsurance and
third party liability, as described and defined within this contract and
appropriate laws, regulations or policies.
Actuaries establish the capitation rates using practices established by the
Actuarial Standards Board. AHCCCS provides the following data to its actuaries
for the purposes of rebasing the capitation rates.

  a.  
Utilization and unit cost data derived from adjudicated encounters
    b.  
Both audited and unaudited financial statements reported by the Contractor
    c.  
Market basket inflation trends
    d.  
AHCCCS fee-for-service schedule pricing adjustments
    e.  
Programmatic or Medicaid covered service changes that affect reimbursement
    f.  
Other changes to medical practices or administrative requirements that affect
reimbursement

AHCCCS adjusts its rates to best match payment to risk. This further ensures the
actuarial basis for the capitation rates. The following are examples of risk
factors that may be included.

  a.  
Reinsurance (as described in Section D, Paragraph 57)
    b.  
Age/Gender
    c.  
Medicare enrollment for SSI members
    d.  
Delivery supplemental payment
    e.  
Geographic Service Area adjustments
    f.  
Risk sharing arrangements for specific populations
    g.  
Member specific statistics, e.g. member acuity, member choice, member diagnosis,
etc.

CYE ‘12 Acute Care Contract
10/01/11

 

78



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

For services or pharmaceuticals, in instances in which AHCCCS has specialty
contracts or legislation/policy limits the allowable reimbursement, the amount
to be used in the capitation rate setting process and reconciliations will be
the lesser of the contracted/mandated amount or the Contractor paid amount.
The above information is reviewed by AHCCCS’ actuaries in renewal years to
determine if adjustments are necessary. A Contractor may cover services that are
not covered under the State Plan; however those services are not included in the
data provided to actuaries for setting capitation rates [42 CFR 438.6(e)].
AHCCCS will utilize a national episodic/diagnostic risk adjustment model that
will be applied to all prospective capitation rates for all risk groups
(excluding supplemental payments and SFP). For CYE 12, the capitation rate risk
adjustment factors will be updated. The proposed data set will be for dates of
service for the twelve month period from July 1, 2010 to June 30, 2011. AHCCCS
anticipates applying these risk factors by March 1, 2012 retroactively to
October 1, 2011. The risk factors to be used in the interim for the capitation
payments prior to the March 1, 2012 application of the revised risk factors will
be the same as the CYE 11 risk factors.
Prospective Capitation: The Contractor will be paid capitation for all
prospective member months, including partial member months. This capitation
includes the cost of providing medically necessary covered services to members
during the prospective period coverage.
Prior Period Coverage (PPC ) Capitation: Except for SOBRA Family Planning,
KidsCare and State Only Transplants, the Contractor will be paid capitation for
all PPC member months, including partial member months. This capitation includes
the cost of providing medically necessary covered services, excluding most
behavioral health services, to members during prior period coverage. The PPC
capitation rates will be set by AHCCCS and will be paid to the Contractor along
with the prospective capitation described above. The Contractor will not receive
PPC capitation for newborns of members who were enrolled at the time of
delivery.
Reconciliation of Prospective Costs to Reimbursement: For CYE 12, AHCCCS will
reconcile the Contractor’s prospective TANF, SOBRA, SSI w/Med, SSI w/o Med,
SOBRA and SOBRA Family Planning medical cost expenses to prospective net
capitation paid to the Contractor for the same population for dates of service
October 1, 2011 through September 30, 2012. This reconciliation will limit the
Contractor’s profits and losses as follows:

              Profit   MCO Share   State Share   Max MCO Profit               <=
3%   100%   0%   3.0% >3% and <= 5%   75%   25%   1.5% >5% and <= 7%   50%   50%
  1.0% >7% and <= 9%   25%   75%   0.5% >9%   0%   100%   0%

              Loss   MCO Share   State Share   Max MCO Loss               <=3%  
100%   0%   3.0% >3% and <=6%   50%   50%   1.5% >6%   0%   100%   0%

Adjudicated encounter data will be used to determine medical expenses. Refer to
the ACOM Prospective Risk Groups Reconciliation Policy (excluding Non-MEDs) for
further details.
Reconciliation of PPC Costs to Reimbursement: AHCCCS will reconcile the
Contractor’s PPC medical cost expenses to PPC capitation paid to the Contractor
during the year. This reconciliation will limit the Contractor’s profits and
losses to 2%. Any losses in excess of 2% will be reimbursed to the Contractor,
and likewise, profits in excess of 2% will be recouped. Adjudicated encounter
data will be used to determine medical expenses. Refer to the ACOM PPC
Reconciliation Policy for further details.
CYE ‘12 Acute Care Contract
10/01/11

 

79



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Reconciliation of Prospective MED Costs to Reimbursement: Coverage for this
population terminates September 30, 2011. There will be no reconciliation for
CYE 12.
Reconciliation of Prospective non-MED Costs to Reimbursement: For CYE 12, AHCCCS
will reconcile the Contractor’s prospective non-MED medical cost expenses to
prospective non-MED net capitation paid to the Contractor for dates of service
during the contract year being reconciled. This reconciliation will limit the
Contractor’s profits and losses to 2%. Any losses in excess of 2% will be
reimbursed to the Contractor, and likewise, profits in excess of 2% will be
recouped. Adjudicated encounter data will be used to determine medical expenses.
Refer to the Prospective non-MED Reconciliation Policy included in the ACOM for
further details.
For CYE 12 AHCCCS will reconcile the Contractor’s prospective non-MED medical
cost expenses to prospective non-MED net capitation paid to the Contractor for
dates of service during the contract year being reconciled. This reconciliation
will limit the Contractor’s profits and losses to 2%. Any losses in excess of 2%
will be reimbursed to the Contractor, and likewise, profits in excess of 2% will
be recouped. Adjudicated encounter data will be used to determine medical
expenses. Refer to the Prospective non-MED Reconciliation Policy included in the
ACOM for further details.
Delivery Supplement: When the Contractor has an enrolled woman who delivers
during a prospective enrollment period, the Contractor will be entitled to a
supplemental payment. Supplemental payments will not apply to women who deliver
in a prior period coverage time period, or State Only Transplant members. AHCCCS
reserves the right at any time during the term of this contract to adjust the
amount of this payment for women who deliver at home.
State Only Transplants Option 1 and Option 2: The Contractor will only be paid
capitation for an administrative component for those member months the member is
enrolled with the Contractor. For Option 1 members the Contractor will be paid
the administrative component up to a 12-month continuous period of extended
eligibility. For Option 2 members the administrative component will be paid for
the period of time the transplant is scheduled or performed. All medically
necessary covered services will be reimbursed 100% with no deductible through
Reinsurance payments based on adjudicated encounters. Delivery supplement
payments will not apply to women who deliver during the 12 month continuous
period of extended eligibility specified as Option 1.
54. PAYMENTS TO CONTRACTORS
Subject to the availability of funds, AHCCCS shall make payments to the
Contractor in accordance with the terms of this contract provided that the
Contractor’s performance is in compliance with the terms and conditions of this
contract. Payment must comply with requirements of A.R.S. Title 36. AHCCCS
reserves the option to make payments to the Contractor by wire or National
Automated Clearing House Association (NACHA) transfer and will provide the
Contractor at least 30 days notice prior to the effective date of any such
change.
Where payments are made by electronic funds transfer, AHCCCS shall not be liable
for any error or delay in transfer or indirect or consequential damages arising
from the use of the electronic funds transfer process. Any charges or expenses
imposed by the bank for transfers or related actions shall be borne by the
Contractor. Except for adjustments made to correct errors in payment, and as
otherwise specified in this section, any savings remaining to the Contractor as
a result of favorable claims experience and efficiencies in service delivery at
the end of the contract term may be kept by the Contractor.
All funds received by the Contractor pursuant to this contract shall be
separately accounted for in accordance with generally accepted accounting
principles.
CYE ‘12 Acute Care Contract
10/01/11

 

80



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Except for funds received from the collection of permitted copayments and
third-party liabilities, the only source of payment to the Contractor for the
services provided hereunder is the Arizona Health Care Cost Containment System
Fund. An error discovered by the State, with or without an audit, in the amount
of fees paid to the Contractor will be subject to adjustment or repayment by
AHCCCS making a corresponding decrease in a current Contractor’s payment or by
making an additional payment to the Contractor. When the Contractor identifies
an overpayment, AHCCCS must be notified and reimbursed within 30 days of
identification.
No payment due the Contractor by AHCCCS may be assigned or pledged by the
Contractor. This section shall not prohibit AHCCCS at its sole option from
making payment to a fiscal agent hired by the Contractor.
55. CAPITATION ADJUSTMENTS
Except for changes made specifically in accordance with this contract, the rates
set forth in Section B shall not be subject to re-negotiation or modification
during the contract period. AHCCCS may, at its option, review the effect of a
program changes, legislative requirements, Contractor experience, actuarial
assumptions, and/or Contractor specific capitation factors to determine if a
capitation adjustment is needed. In these instances the adjustment and
assumptions will be discussed with the Contractor prior to modifying capitation
rates. The Contractor may request a review of a program change if it believes
the program change was not equitable; AHCCCS will not unreasonably withhold such
a review.
The Contractor is responsible for notifying AHCCCS of program and/or expenditure
changes initiated by the Contractor during the contract period that may result
in material changes to the current or future capitation rates.
Contractor Default:
If the Contractor is in any manner in default in the performance of any
obligation under this contract, AHCCCS may, at its option and in addition to
other available remedies, adjust the amount of payment until there is
satisfactory resolution of the default.
Change in Member Status:
The Contractor shall reimburse AHCCCS and/or AHCCCS may deduct from future
monthly capitation for any portion of a month during which the Contractor was
not at risk due to, for example:

a.  
death of a member
  b.  
inmate of a public institution
  c.  
duplicate capitation to the same Contractor
  d.  
adjustment based on change in member’s contract type
  e.  
voluntary withdrawal

Upon becoming aware that a member may be an inmate of a public institution, the
Contractor must notify AHCCCS for an eligibility determination. Notifications
must be sent via email to one of the following two email addresses as
applicable:
For children under age 18: DMSJUVENILEIncarceration@azahcccs.gov
For adults age 18 and older: DMSADULTIncarceration@azahcccs.gov
Notifications must include:

  •  
AHCCCS ID
    •  
Name
    •  
Date of Birth (DOB)
    •  
When incarcerated
    •  
Where incarcerated

Contractors do not need to report members incarcerated with the Arizona
Department of Corrections.
CYE ‘12 Acute Care Contract
10/01/11

 

81



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Pima County is submitting a daily file of all inmates entering their jail and
all inmates released. AHCCCS will match the file against the database of active
AHCCCS members. AHCCCS members who become incarcerated will be disenrolled from
their Contractor and placed in a “no-pay” status for the duration of their
incarceration. Contractors will see the “IE” code for ineligible associated with
the disenrollment. Upon release from jail, the member will be re-enrolled with
their previous Contractor. AHCCCS will notify Contractors if AHCCCS expands this
matching process to other Counties. A member is eligible for covered services
until the effective date of the member’s “no-pay” status.
If a member is enrolled twice with the same Contractor, recoupment will be made
as soon as the double capitation is identified. AHCCCS reserves the right to
modify its policy on capitation recoupments at any time during the term of this
contract.
56. MEMBER BILLING AND LIABILITY FOR PAYMENT
AHCCCS registered providers may charge AHCCCS members for services which are
excluded from AHCCCS coverage or which are provided in excess of AHCCCS limits
according to the guidelines set forth in A.A.C R9-22-702.
The Contractor must ensure that members are not held liable for:

  a.  
The Contractor’s or any subcontractor’s debts in the event of Contractor’s or
the subcontractor’s insolvency;
    b.  
Covered services provided to the member except as permitted under R9-22-702; or,
    c.  
Payments to the Contractor or any subcontractors for covered services furnished
under a contract, referral or other arrangement, to the extent that those
payments are in excess of the amount the member would owe if the Contractor or
any subcontractor provided the services directly.

57. REINSURANCE
Reinsurance is a stop-loss program provided by AHCCCS to the Contractor for the
partial reimbursement of covered medical services, as described in this
paragraph and incurred for a member beyond an annual deductible level. AHCCCS is
self-insured for the reinsurance program and is characterized by an initial
deductible level and a subsequent coinsurance percentage . The coinsurance
percentage is the rate at which AHCCCS will reimburse the Contractor for covered
services incurred above the deductible. The deductible is the responsibility of
the Contractor. Deductible levels are subject to change by AHCCCS during the
term of this contract. Any change would have a corresponding impact on
capitation rates. Refer to the AHCCCS Reinsurance Processing Manual for further
details on the Reinsurance Program.
The following table represents deductible and coinsurance levels. The deductible
level is based on the Contractor’s statewide AHCCCS acute care enrollment (not
including SOBRA Family Planning Extension services) as of October 1st each
contract year, as shown in the table below. AHCCCS may adjust the Contractor’s
deductible level at the beginning of a contract year if the Contractor’s
enrollment changes to the next enrollment level. These deductible levels are
subject to change by AHCCCS during the term of this contract. Any change in
deductible levels will have a corresponding impact on capitation rates.
CYE ‘12 Acute Care Contract
10/01/11

 

82



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

                      Annual Deductible         Statewide Plan   Regular        
Enrollment   Reinsurance     Coinsurance  
0-34,999
  $ 20,000       75 %
35,000-49,999
  $ 35,000       75 %
50,000 and over
  $ 50,000       75 %

For the contract year beginning October 1, 2011, Contractors will remain at the
deductible level in place as of October 1, 2010.

          Deductible at   Deductible for   October 1, 2010   October 1, 2011  
$20,000
  $ 20,000  
$35,000
  $ 35,000  

Annual deductible levels apply to all members except for State Only Transplant
and SOBRA Family Planning members. Beginning October 1, 2012, and annually
thereafter, each of the deductible levels above may increase by $5,000.
PPC expenses are not covered for any members under the reinsurance program
unless they qualify under catastrophic or transplant reinsurance.
Reinsurance Case Types
For all reinsurance case types, For services or pharmaceuticals, in the
instances in which AHCCCS has specialty contracts or legislation/policy limits
the allowable reimbursement, the amount to be used in the computation of
reinsurance will be the lesser of the contracted/mandated amount or the
Contractor paid amount.
Regular Reinsurance Regular reinsurance covers partial reimbursement of covered
inpatient facility medical services. This coverage applies to prospective
enrollment periods. See the table above for applicable deductible levels and
coinsurance percentages. The coinsurance percent is the rate at which AHCCCS
will reimburse the Contractor for covered inpatient costs incurred above the
deductible. The deductible is the responsibility of the Contractor. In certain
situations as outlined in the AHCCCS Reinsurance Processing Manual, per diem
rates paid for nursing facility services provided within 30 days of an acute
hospital stay, including room and board, provided in lieu of hospitalization for
up to 90 days in any contract year shall be eligible for reinsurance coverage.
Same-day admit-and-discharge services do not qualify for reinsurance.
Catastrophic Reinsurance: The Catastrophic Reinsurance program encompasses
members receiving certain biotech drugs (listed below), and those members
diagnosed with hemophilia, Von Willebrand’s Disease or Gaucher’s Disease. For
additional detail and restrictions refer to the AHCCCS Reinsurance Processing
Manual and the AMPM. There are no deductibles for catastrophic reinsurance
cases. For member’s receiving Biotech drugs outside of the specific conditions
mentioned in this paragraph, AHCCCS will reimburse at 85% of the cost of the
drug only. For those members diagnosed with hemophilia, Von Willebrand’s Disease
and Gaucher’s Disease, all medically necessary covered services provided during
the contract year shall be eligible for reimbursement at 85% of the AHCCCS
allowed amount or the Contractor’s paid amount, whichever is lower, depending on
the subcap code. Reinsurance coverage for anti-hemophilic blood factors will be
limited to 85% of the AHCCCS contracted amount or the Contractor’s paid amount,
whichever is lower. All catastrophic claims are subject to medical review by
AHCCCS.
CYE ‘12 Acute Care Contract
10/01/11

 

83



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

AHCCCS holds a specialty contract for anti-hemophilic agents and related
services for hemophilia. The Contractor may access anti-hemophilic agents and
related pharmaceutical services for hemophilia or Von Willebrand’s under the
terms and conditions of the specialty contract for members enrolled in their
plans. In that instance, the Contractor is the authorizing payor. As such, the
Contractor will provide prior authorization, care coordination, and
reimbursement for all components covered under the contract for their members. A
Contractor utilizing the contract will comply with the terms and conditions of
the contract. A Contractor may use the AHCCCS contract or contract with a
provider of their choice.
The Contractor must notify AHCCCS, Division of Health Care Management, Medical
Management Unit, of cases identified for catastrophic reinsurance coverage
within 30 days of initial diagnosis and/or enrollment with the Contractor, and
annually within 30 days of the beginning of each contract year. Catastrophic
reinsurance will be paid for a maximum 30-day retroactive period from the date
of notification to AHCCCS. The determination of whether a case or type of case
is catastrophic shall be made by the Director or designee based on the following
criteria; 1) severity of medical condition, including prognosis; and 2) the
average cost or average length of hospitalization and medical care, or both, in
Arizona, for the type of case under consideration.
Hemophilia: Catastrophic reinsurance coverage is available for all members
diagnosed with Hemophilia (ICD9 codes 286.0, 286.1, 286.2).
Von Willebrand’s Disease: Catastrophic reinsurance coverage is available for all
members diagnosed with von Willebrand’s Disease who are non-DDAVP responders and
dependent on Plasma Factor VIII.
Gaucher’s Disease: Catastrophic reinsurance is available for members diagnosed
with Gaucher’s Disease classified as Type I and are dependent on enzyme
replacement therapy.
Biotech Drugs Reinsurance: Catastrophic reinsurance is available to cover the
cost of certain biotech drugs when medically necessary. These drugs,
collectively referred to as Biotech Drugs, are the responsibility of the
Contractor unless the members is CRS enrolled, the medications are related to
the management of a CRS-covered condition, and CRS is providing coverage.
Catastrophic reinsurance will cover the drug cost only. The drugs covered are
Lumizyme, Aldurazyme, Fabryzyme, Myozyme, Elaprase, and Ceprotin. Effective
October 1, 2011, Cerazyme will no longer be covered under the Biotech Drug cases
but will be included in the catastrophic Guacher’s Disease case type. The
Biotech Drugs covered under reinsurance may be reviewed by AHCCCS at the start
of each contract year. AHCCCS reserves the right to require the use of a generic
equivalent where applicable. AHCCCS will reimburse at the lesser of the Biotech
Drug or its generic equivalent for reinsurance purposes.
Transplants Reinsurance: This program covers members who are eligible to receive
covered major organ and tissue transplantation. Refer to the AMPM and the
Reinsurance Processing Manual for covered services for organ and tissue
transplants. Reinsurance coverage for transplants received at an AHCCCS
contracted facility is paid at the lesser of 85% of the AHCCCS contract amount
for the transplantation services rendered or 85% of the Contractor’s paid
amount. Reinsurance coverage for transplants received at a non-AHCCCS contracted
facility is paid the lesser of 85% of the lowest AHCCCS contracted rate, for the
same organ or tissue, or the Contractor paid amount. The AHCCCS contracted
transplantation rates may be found on the AHCCCS website. The Contractor must
notify AHCCCS Division of Health Care Management, Medical Management Unit when a
member is referred to a transplant facility for evaluation for an AHCCCS-covered
organ transplant. In order to qualify for reinsurance benefits, the notification
must be received by AHCCCS Medical Management Unit within 30 days of referral to
the transplant facility for evaluation.
If a Contractor intends to use an out of state transplant facility for a covered
transplant and AHCCCS already holds an in state contract for that transplant
type, the Contractor must obtain prior approval from the AHCCCS Medical
Director. If no prior approval is obtained, and the Contractor incurs costs at
the out of state facility, those costs will not be eligible for either
transplant or regular reinsurance. In addition, those costs will be excluded
from any applicable reconciliation calculations.
CYE ‘12 Acute Care Contract
10/01/11

 

84



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Option 1 and Option 2 Transplant Services: Reinsurance coverage for State Only
Option 1 and Option 2 members (as described in Section D, Paragraph 2,
Eligibility Categories) for transplants received at an AHCCCS contracted
facility is paid at the lesser of 100% of the AHCCCS contract amount for the
transplantation services rendered, or the Contractor paid amount, less the
transplant share of cost. For transplants received at a facility not contracted
with AHCCCS, payment is made at the lesser of 100% of the lowest AHCCCS
contracted amount for the transplantation services rendered, or the Contractor
paid amount, less the transplant share of cost. The AHCCCS contracted
transplantation rates may be found on the AHCCCS website. When a member is
referred to a transplant facility for an AHCCCS-covered organ transplant, the
Contractor shall notify AHCCCS, Division of Health Care Management, Medical
Management Unit as specified in the AMPM Chapter 300, Policy 310 Attachments A
and B, Extended Eligibility Process/Procedure for Covered Solid Organ and Tissue
Transplants.
Option 1 Non-transplant Reinsurance: All medically necessary covered services
provided to Option 1 members, unrelated to the transplant, shall be eligible for
reimbursement, with no deductible, at 100% of the Contractor’s paid amount based
on adjudicated encounters.
Other Reinsurance: For all reinsurance case types other than transplants, the
Contractor will be reimbursed 100% for all medically necessary covered expenses
provided in a contract year, after the Contractor paid amount in the reinsurance
case reaches $650,000. It is the responsibility of the Contractor to notify
AHCCCS, Division of Health Care Management, Reinsurance Supervisor, once a
reinsurance case reaches $650,000. The Contractor is required to split
encounters as necessary once the reinsurance case reaches $650,000. Failure to
notify AHCCCS or failure to split and adjudicate encounters appropriately within
15 months from the end date or service will disqualify the related encounters
for 100% reimbursement consideration.
Encounter Submission and Payments for Reinsurance

a)  
Encounter Submission: All reinsurance associated encounters, except as provided
below for “Disputed Matters” must reach a clean claim status within fifteen
months from the end date of service, or date of eligibility posting, whichever
is later.
     
Disputed Matters: For encounters which are the subject of a member appeal,
provider claim dispute, or other legal action, including an informal resolution
originating from a request for a formal claim dispute or member appeal, the
Contractor has the longer of: 1) 90 days from the date of the final decision in
that proceeding/action or 2) 15 months from the end date of service/date of
eligibility posting to file the reinsurance claim AND for the reinsurance claim
to reach clean claim status. Therefore, reinsurance claims for disputed matters
will be considered timely if the Contractor files such claims in clean claim
status no later than 90 days from the date of the final decision in that
proceeding/action even though the 15 month deadline has expired.
     
Failure to submit encounters in clean claim status within the applicable
timeframes specified above will result in the denial of reinsurance. The
association of an encounter to a reinsurance case does not automatically qualify
the encounter for reinsurance reimbursement.
     
The Contractor must void encounters for any claims that are recouped in full.
For recoupments that result in a reduced claim value or any adjustments that
result in an increased claim value, replacement encounters must be submitted.
For replacement encounters resulting in an increased claim value, the
replacement encounter must reach adjudicated status within 15 months of end date
of service to receive additional reinsurance benefits. The Contractor should
refer to Section D, Paragraph 65, Encounter Data Reporting, for encounter
reporting requirements.

CYE ‘12 Acute Care Contract
10/01/11

 

85



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

b)  
Payment of Regular and Catastrophic Reinsurance Cases: AHCCCS will reimburse a
Contractor for costs incurred in excess of the applicable deductible level,
subject to coinsurance percentages and Medicare/TPL payment, less any applicable
quick pay discounts, slow payment penalties and interest. Amounts in excess of
the deductible level shall be paid based upon costs paid by the Contractor,
minus the coinsurance and Medicare/TPL payment, unless the costs are paid under
a subcapitated arrangement. In subcapitated arrangements, AHCCCS shall base
reimbursement of reinsurance encounters on the lower of the AHCCCS allowed
amount or the reported health plan paid amount, minus the coinsurance and
Medicare/TPL payment and applicable quick pay discounts, slow payment penalties
and interest.
     
When a member with an annual enrollment choice changes Contractors within a
contract year, for reinsurance purposes, no costs incurred for that member
follow the member to the receiving Contractor. Encounters from the Contractor
the member is leaving (for dates of service within the current contract year)
will not be applied toward the receiving Contractor’s deductible level. For
further details regarding this policy and other reinsurance policies refer to
the AHCCCS Reinsurance Processing Manual.
  c)  
Payment of Transplant Reinsurance Cases: Reinsurance benefits are based upon the
lower of the AHCCCS contract amount or the Contractor’s paid amount, subject to
coinsurance percentages. The Contractor is required to submit all supporting
encounters for transplant services. Reinsurance payments are linked to
transplant encounter submissions. In order to receive reinsurance payment for
transplant stages, billed amounts and health plan paid amounts for adjudicated
encounters must agree with related claims and/or invoices. Timeliness for each
stage payment will be calculated based on the latest adjudication date for the
complete set of encounters related to the stage. Please refer to the AHCCCS
Reinsurance Processing Manual for the appropriate billing of transplant
services.

Reinsurance Audits
AHCCCS may, at a later date, perform medical audits on reinsurance cases. Terms
of the audit process will be disclosed prior to implementation of the audits and
Contractors will be given appropriate advance notice.
58. COORDINATION OF BENEFITS
Pursuant to federal and state law, AHCCCS is the payer of last resort except
under limited situations. This means AHCCCS shall be used as a source of payment
for covered services only after all other sources of payment have been
exhausted. The Contractor shall coordinate benefits in accordance with 42 CFR
433.135 et seq., ARS 36-2903, and A.A.C. R9-22-1001 et seq. so that costs for
services otherwise payable by the Contractor are cost avoided or recovered from
a liable party. The term “State” shall be interpreted to mean “Contractor” for
purposes of complying with the federal regulations referenced above. The
Contractor may require subcontractors to be responsible for coordination of
benefits for services provided pursuant to this contract.
The two methods used in the coordination of benefits are cost avoidance and post
payment recovery. The Contractor shall use these methods as described in A.A.C.
R9-22-1001 et seq. and federal and state law. See also Section D, Paragraph 60,
Medicare Services and Cost Sharing.
Cost Avoidance: The Contractor shall take reasonable measures to determine all
legally liable parties. This refers to any individual, entity or program that is
or may be liable to pay all or part of the expenditures for covered services.
The Contractor shall cost-avoid a claim if it has established the probable
existence of a liable party at the time the claim is filed. Establishing
liability takes place when the Contractor receives confirmation that another
party is, by statute, contract, or agreement, legally responsible for the
payment of a claim for a healthcare item or service delivered to a member. If
the probable existence of a party’s liability cannot be established the
Contractor must adjudicate the claim. The Contractor must then utilize post
payment recovery which is described in further detail below. If AHCCCS
determines that the Contractor is not actively engaged in cost avoidance
activities the Contractor shall be subject to sanctions in an amount not less
than three times the amount that could have been cost avoided.
CYE ‘12 Acute Care Contract
10/01/11

 

86



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

The Contractor shall not deny a claim for timeliness if the untimely claim
submission results from a provider’s efforts to determine the extent of
liability.
If a third party insurer other than Medicare requires the member to pay any
copayment, coinsurance or deductible, the Contractor is responsible for making
these payments under the method described below, even if the services are
provided outside of the Contractor network.
A. If the provider is CONTRACTED with the Contractor:
The Contractor shall pay the lesser of the difference between:
1) The Primary Insurance Paid amount and the Primary Insurance rate, i.e., the
member’s copayment
required under the Primary Insurance
OR
2) The Primary Insurance Paid amount and the Contractor’s Contracted Rate
The lesser of methodology applies unless the Contractor’s contract with the
provider requires a different payment scheme.
B. If the provider is NOT CONTRACTED with the Contractor:
The Contractor shall pay the lesser of the difference between:
1) The Primary Insurance Paid amount and the Primary Insurance Rate, i.e., the
member’s copayment
required under the Primary Insurance
OR
2) The Primary Insurance Paid amount and the AHCCCS Fee for Service Rate
Examples

     
Scenario 1
   
AHCCCS FFS Rate $50
   
Contractor Rate $55
   
Primary Insurance Rate $45
   
Primary Paid $30
     
Contractor Payment to Contracted Provider in this example
  $15 (this is calculated from the lesser of: $45-$30 vs. $55 - $30)
Contractor Payment to NonContracted Provider in this example
  $15 (this is calculated from the lesser of: $45-30 vs. $50-30)
 
   
Scenario 2
   
AHCCCS FFS Rate $50
   
Contractor Rate $55
   
Primary Insurance Rate $60
   
Primary Paid $40
   
Contractor Payment to Contracted Provider in this example
  $15 (this is calculated from the lesser of: $60-$40 vs. $55-$40)
Contractor Payment to NonContracted Provider in this example
  $10 (this is calculated from the lesser of: $60-$40 vs. $50-$40)
 
   
Scenario 3
   
AHCCCS FFS Rate $50
   
Contractor Rate $55
   
Primary Insurance Rate $70
   
Primary Paid $60
     
Contractor Payment to Contracted Provider in this example
  $0 (this is calculated from the lesser of: $70 - $60 vs. $55-$60)
Contractor Payment to NonContracted Provider in this example?
  $0 (this is calculated from the lesser of: $70-$60 vs. $50-$60)

CYE ‘12 Acute Care Contract
10/01/11

 

87



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

If the Contractor refers the member for services to a third-party insurer, other
than Medicare, and the insurer requires payment in advance of all copayments,
coinsurance and deductibles, the Contractor must make such payments in advance.
Members with CRS condition: A member with private insurance or Medicare coverage
is not required to utilize CRS. This includes members with Medicare whether they
are enrolled in Medicare FFS or a Medicare Managed Care Plan. If the member uses
the private insurance network for a CRS-covered condition, the Contractor is
responsible for all applicable deductibles and copayments. If the member has
Medicare coverage, the ACOM Medicare Cost Sharing for Members in Traditional Fee
for Service Medicare and Medicare Cost Sharing for Members in Medicare Managed
Care Plans shall apply. When the private insurance or Medicare is exhausted, or
certain annual or lifetime limits are reached with respect to CRS-covered
conditions, the Contractor shall refer the member to CRS for determination of
eligibility. If the member with private insurance or Medicare chooses to enroll
with CRS, CRS becomes the secondary payer responsible for all applicable
deductibles and copayments. The Contractor is not responsible to provide
services in instances when a member with a CRS covered condition who has no
primary insurance or Medicare, refuses to participate in the CRS application
process, or refuses to receive CRS covered services through the CRS program. The
member may be billed by the provider in accordance with AHCCCS regulations
regarding billing for unauthorized services.
Post-payment Recoveries: Post-payment recovery is necessary in cases where the
Contractor has not established the probable existence of a liable party at the
time services were rendered or paid for, or was unable to cost-avoid. The
following sections set forth requirements for Contractor recovery actions
including recoupment activities, other recoveries and total plan case
requirements.
Recoupments: The Contractor must follow the protocols established in the ACOM
Recoupment Request Policy. The Contractor must void encounters for claims that
are recouped in full. For recoupments that result in an adjusted claim value,
the Contractor must submit replacement encounters.
Other Recoveries: The Contractor shall identify the existence of potentially
liable parties through the use of trauma code edits, utilizing diagnostic codes
800 to 999.9 (excluding code 994.6) external causes of injury codes E000 through
E999, and other procedures. The Contractor shall not pursue recovery in the
following circumstances, unless the case has been referred to the Contractor by
AHCCCS or AHCCCS’ authorized representative:

     
Uninsured/underinsured motorist insurance
  Restitution Recovery
First-and third-party liability insurance
  Worker’s Compensation
Tort feasors, including casualty
  Estate Recovery
Special Treatment Trust Recovery
   

CYE ‘12 Acute Care Contract
10/01/11

 

88



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Upon identification of any of the above situations, the Contractor shall
promptly report any cases involving the above circumstances to AHCCCS’
authorized representative for determination of a “total plan” case. A total plan
case is a case where payments for services rendered to the member are
exclusively the responsibility of the Contractor; no reinsurance or
fee-for-service payments are involved. By contrast, a “joint” case is one where
fee-for-service payments and/or reinsurance payments are involved. In joint
cases, the Contractor shall notify AHCCCS’ authorized representative within 10
business days of the identification of a liable party case with reinsurance or
fee-for-service payments made by AHCCCS. Failure to report these cases may
result in one of the remedies specified in Section D, Paragraph 72, Sanctions.
The Contractor shall cooperate with AHCCCS’ authorized representative in all
collection efforts.
Total Plan Case Requirements: In “total plan” cases, the Contractor is
responsible for performing all research, investigation, the mandatory filing of
initial liens on cases that exceed $250, lien amendments, lien releases, and
payment of other related costs in accordance with A.R.S. 36-2915 and A.R.S.
36-2916. The Contractor shall use the AHCCCS-approved casualty recovery
correspondence when filing liens and when corresponding to others in regard to
casualty recovery. The Contractor may retain up to 100% of its recovery
collections if all of the following conditions exist:

  a.  
Total collections received do not exceed the total amount of the Contractor’s
financial liability for the member;
    b.  
There are no payments made by AHCCCS related to fee-for-service, reinsurance or
administrative costs (i.e., lien filing , etc.); and,
    c.  
Such recovery is not prohibited by state or Federal law.

Prior to negotiating a settlement on a total plan case, the Contractor shall
notify AHCCCS to ensure that there is no reinsurance or fee-for-service payment
that has been made by AHCCCS. Failure to report these cases prior to negotiating
a settlement amount may result in one of the remedies specified in Section D,
Paragraph 72, Sanctions.
Total Plan Cases: The Contractor shall report settlement information to AHCCCS,
utilizing the AHCCCS-approved casualty recovery Notification of Settlement form,
within 10 business days from the settlement date. Failure to report these cases
may result in one of the remedies specified in Section D, Paragraph 72,
Sanctions.
Joint Cases: AHCCCS’ authorized representative is responsible for performing all
research, investigation and payment of lien-related costs, subsequent to the
referral of any and all relevant case information to AHCCCS’ authorized
representative by the Contractor. In joint cases, AHCCCS’ authorized
representative is also responsible for negotiating and acting in the best
interest of all parties to obtain a reasonable settlement and may compromise a
settlement in order to maximize overall reimbursement, net of legal and other
costs. The Contractor will be responsible for their prorated share of the
contingency fee. The Contractor’s share of the contingency fee will be deducted
from the settlement proceeds prior to AHCCCS remitting the settlement to the
Contractor.
Other Reporting Requirements:
If a Contractor discovers the probable existence of a liable party that is not
known to AHCCCS, the Contractor must report the information to the AHCCCS
contracted vendor not later than 10 days from the date of discovery. In
addition, the Contractor shall notify AHCCCS of any known changes in coverage
within deadlines and in a format prescribed by AHCCCS in the Technical Interface
Guidelines. Failure to report these cases may result in one of the remedies
specified in Section D, Paragraph 72, Sanctions.
Upon AHCCCS’ request, the Contractor shall provide an electronic extract of the
Casualty cases, including open and closed cases. Data elements include, but are
not limited to: the member’s first and last name; AHCCCS ID; date of incident;
claimed amount; paid/recovered amount; and case status. The AHCCCS TPL Section
shall provide the format and reporting schedule for this information to the
Contractor. AHCCCS will provide the Contractor with a file of all other coverage
information, for the purpose of updating the Contractor’s files, as described in
the Technical Interface Guidelines.
CYE ‘12 Acute Care Contract
10/01/11

 

89



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Title XXI (KidsCare), BCCTP, and SOBRA Family Planning: Eligibility for
KidsCare, BCCTP, and SOBRA Family Planning benefits require that the
applicant/member not be enrolled with any other creditable health insurance
plan. If the Contractor becomes aware of any such coverage, the Contractor shall
notify AHCCCS immediately. AHCCCS will determine if the other insurance meets
the creditable coverage definition in A.R.S. 36-2982(G).
Cost Avoidance/Recovery Report:
The Contractor shall report on a quarterly basis a summary of their cost
avoidance/recovery activity. The report shall be submitted in a format as
specified in the AHCCCS Program Integrity Reporting Guide.
Contract Termination: Upon termination of this contract, the Contractor will
complete the existing third party liability cases or make any necessary
arrangements to transfer the cases to AHCCCS’ authorized TPL representative.
AHCCCS has developed a process and agreement with Blue Cross Blue Shield of
Arizona (BCBSAZ) to receive both historic and current BCBSAZ coverage data.
59. COPAYMENTS
The Contractor is required to apply copayments as per ACOM and other direction
by AHCCCS. Most of the AHCCCS members remain exempt from copayments while others
are subject to optional or mandatory copayments. Those populations exempt or
subject to optional copayments may not be denied services for the inability to
pay the copayment [42 CFR 438.108]. However, for those populations subject to
mandatory copayments services may be denied for the inability to pay the
copayment.
60. MEDICARE SERVICES AND COST SHARING
AHCCCS has members enrolled who are eligible for both Medicaid and Medicare.
These members are referred to as “dual eligibles”. Generally, Contractors are
responsible for payment of Medicare coinsurance and/or deductibles for covered
services provided to dual eligible members within the Contractor’s network.
However, there are different cost-sharing responsibilities that apply to dual
eligible members based on a variety of factors. Unless prior approval is
obtained from AHCCCS, the Contractor must limit their cost sharing
responsibility according to the ACOM Medicare Cost Sharing Policy. Contractors
shall have no cost sharing obligation if the Medicare payment exceeds what the
Contractor would have paid for the same service of a non-Medicare member. Please
refer to Section D, Paragraph 10, Scope of Services, for information regarding
prescription medication for Medicare Part D.
When a person with Medicare who is also eligible for Medicaid (dual eligible) is
in a medical institution that is funded by Medicaid for a full calendar month,
the dual eligible person is not required to pay copayments for their Medicare
covered prescription medications for the remainder of the calendar year To
ensure appropriate information is communicated for these members to the Centers
for Medicare and Medicaid Services (CMS), the Contractor must, using the
approved form, notify the AHCCCS Member Database Management Administration
(MDMA), via fax at (602) 253-4807 as soon as it determines that a dual eligible
person is expected to be in a medical institution that is funded by Medicaid for
a full calendar month, regardless of the status of the dual eligible person’s
Medicare lifetime or annual benefits. This includes:

  a.  
Members who have Medicare part “B” only;
    b.  
Members who have used their Medicare part “A” life time inpatient benefit;
    c.  
Members who are in a continuous placement in a single medical institution or any
combination of continuous placements in a medical institution.

CYE ‘12 Acute Care Contract
10/01/11

 

90



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001



For purposes of the medical institution notification, medical institutions are
defined as acute hospitals, psychiatric hospital — Non IMD, psychiatric hospital
— IMD, residential treatment center — Non IMD, residential treatment center —
IMD, skilled nursing facilities, and Intermediate Care Facilities for the
Mentally Retarded.
61. MARKETING
The Contractor shall submit all proposed marketing and outreach materials and
events that will involve the general public to the AHCCCS Marketing Committee
for prior approval in accordance with the AHCCCS rules and the ACOM Marketing
Outreach and Incentives Policy, a copy of which is available on the AHCCCS
Website www.azahcccs.gov [42 CFR 438.104]. The Contractor must have signed
contracts with hospitals, PCPs, specialists, pharmacies, dentists, and
pharmacies in order for them to be included in marketing materials. Marketing
materials that have received prior approval must be resubmitted to the Division
of Health Care Management every two years for re-approval.
62. CORPORATE COMPLIANCE
In accordance with A.R.S. Section 36-2918.01, and AHCCCS Contractor Operation
Manual (ACOM), Chapter 100, Contractors and their subcontractors and providers
are required to immediately notify the AHCCCS Office of Inspector General
(OIG) regarding any suspected fraud or abuse [42 CFR 455.17] The Contractor
agrees to immediately (within 10 business days of discovery) inform the OIG in
writing of instances of suspected fraud or abuse [42 CFR 455.1(a)(1)] by
completing the confidential AHCCCS Referral for Preliminary Investigation form.
This shall include acts of suspected fraud or abuse that were resolved
internally but involved AHCCCS funds, contractors, or sub-contractors.
As stated in A.R.S. Section 13-2310, incorporated herein by reference, any
person who knowingly obtains any benefit by means of false or fraudulent
pretenses, representations, promises, or material omissions is guilty of a
Class 2 felony.
The Contractor agrees to permit and cooperate with any onsite review. A review
by the OIG may be conducted without notice and for the purpose of ensuring
program compliance. The Contractor also agrees to respond to electronic,
telephonic or written requests for information within the timeframe specified by
AHCCCS. The Contractor agrees to provide documents, including original
documents, to representatives of the OIG upon request. The OIG shall allow a
reasonable time for the Contractor to copy the requested documents, not to
exceed 20 business days from the date of the OIG request.
The Contractor shall be in compliance with 42 CFR 438.608. The Contractor must
have a mandatory compliance program, supported by other administrative
procedures, that is designed to guard against fraud and abuse. The Contractor
shall have written criteria for selecting a Compliance Officer and job
description that clearly outlines the responsibilities and authority of the
position. The Compliance Officer shall have the authority to assess records and
independently refer suspected member fraud, provider fraud and member abuse
cases to the OIG or other duly authorized enforcement.
The compliance program shall be designed to both prevent and detect suspected
fraud or abuse. The compliance program must include:

  1.  
Written policies, procedures, and standards of conduct that articulates the
organization’s commitment to and processes for complying with all applicable
federal and state standards.
    2.  
The written designation of a compliance committee who are accountable to the
Contractor’s top management.
    3.  
The Compliance Officer must be an onsite management official who reports
directly to the Contractor’s top management. Any exceptions must be approved by
AHCCCS.

CYE ‘12 Acute Care Contract
10/01/11

 

91



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

4.  
Effective training and education.
  5.  
Effective lines of communication between the compliance officer and the
organization’s employees.
  6.  
Enforcement of standards through well-publicized disciplinary guidelines.
  7.  
Provision for internal monitoring and auditing.
  8.  
Provision for prompt response to problems detected.
  9.  
A Compliance Committee which shall be made up of, at a minimum, the Compliance
Officer, a budgetary official and other executive officials with the authority
to commit resources. The Compliance Committee will assist the Compliance Officer
in monitoring, reviewing and assessing the effectiveness of the compliance
program and timeliness of reporting.
  10.  
Pursuant to the Deficit Reduction Act of 2005 (DRA), Contractors, as a condition
for receiving payments shall establish written policies for employees detailing:

  a.  
The federal False Claims Act provisions;
    b.  
The administrative remedies for false claims and statements;
    c.  
Any state laws relating to civil or criminal penalties for false claims and
statements;
    d.  
The whistleblower protections under such laws.

11.  
The Contractor must establish a process for training existing staff and new
hires on the compliance program and on the items in section 10. All training
must be conducted in such a manner that can be verified by AHCCCS.
  12.  
The Contractor must require, through documented policies and subsequent contract
amendments, that providers train their staff on the following aspects of the
Federal False Claims Act provisions:

  a.  
The administrative remedies for false claims and statements;
    b.  
Any state laws relating to civil or criminal penalties for false claims and
statements;
    c.  
The whistleblower protections under such laws.

  13.  
The Contractor must notify AHCCCS of any CMS compliance issues related to HIPAA
transaction and code set complaints or sanctions.

The Contractor is required to research potential overpayments identified by the
OIG. After conducting a cost benefit analysis to determine if such action is
warranted, the Contractor should attempt to recover any overpayments identified.
The OIG shall be advised of the final disposition of the research and advised of
actions, if any, taken by the Contractor.
63. RECORDS RETENTION
The Contractor shall maintain records relating to covered services and
expenditures including reports to AHCCCS and documentation used in the
preparation of reports to AHCCCS. The Contractor shall comply with all
specifications for record keeping established by AHCCCS. All records shall be
maintained to the extent and in such detail as required by AHCCCS Rules and
policies. Records shall include but not be limited to financial statements,
records relating to the quality of care, medical records, prescription files and
other records specified by AHCCCS.
The Contractor agrees to make available, at all reasonable times during the term
of this contract, any of its records for inspection, audit or reproduction by
any authorized representative of AHCCCS, State or Federal government. The
Contractor shall be responsible for any costs associated with the reproduction
of requested information.
The Contractor shall preserve and make available all records for a period of
five years from the date of final payment under this contract.
CYE ‘12 Acute Care Contract
10/01/11

 

92



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

HIPAA related documents must be retained for a period of six years per 45 CFR
164.530(j)(2).
If this contract is completely or partially terminated, the records relating to
the work terminated shall be preserved and made available for a period of five
years from the date of any such termination. Records which relate to grievances,
disputes, litigation or the settlement of claims arising out of the performance
of this contract, or costs and expenses of this contract to which exception has
been taken by AHCCCS, shall be retained by the Contractor for a period of five
years after the date of final disposition or resolution thereof.
64. DATA EXCHANGE REQUIREMENTS
The Contractor is authorized to exchange data with AHCCCS relating to the
information requirements of this contract and as required to support the data
elements to be provided to AHCCCS in the formats prescribed by AHCCCS, which
include formats prescribed by the Health Insurance Portability and
Accountability Act (HIPAA). Details for the formats may be found in the HIPAA
Transaction Companion Documents & Trading Partner Agreements, the AHCCCS
Encounter Reporting User Manual and in the AHCCCS Technical Interface
Guidelines, available on the AHCCCS website.
The information so recorded and submitted to AHCCCS shall be in accordance with
all procedures, policies, rules, or statutes in effect during the term of this
contract. If any of these procedures, policies, rules, regulations or statutes
are hereinafter changed, both parties agree to conform to these changes
following appropriate notification by AHCCCS.
The Contractor is responsible for any incorrect data, delayed submission or
payment (to the Contractor or its subcontractors), and/or penalty applied due to
any error, omission, deletion, or erroneous insert caused by
Contractor-submitted data. Any data that does not meet the standards required by
AHCCCS shall not be accepted by AHCCCS.
The Contractor is responsible for identifying any inconsistencies immediately
upon receipt of data from AHCCCS. If any unreported inconsistencies are
subsequently discovered, the Contractor shall be responsible for the necessary
adjustments to correct its records at its own expense.
The Contractor shall accept from AHCCCS original evidence of eligibility and
enrollment in a form appropriate for electronic data exchange. Upon request by
AHCCCS, the Contractor shall provide to AHCCCS updated date-sensitive PCP
assignments in a form appropriate for electronic data exchange.
The Contractor shall be provided with a Contractor-specific security code for
use in all data transmissions made in accordance with contract requirements.
Each data transmission by the Contractor shall include the Contractor’s security
code. The Contractor agrees that by use of its security code, it certifies that
any data transmitted is accurate and truthful, to the best of the Contractor’s
Chief Executive Officer, Chief Financial Officer or designee’s knowledge [42 CFR
438.606]. The Contractor further agrees to indemnify and hold harmless the State
of Arizona and AHCCCS from any and all claims or liabilities, including but not
limited to consequential damages, reimbursements or erroneous billings and
reimbursements of attorney fees incurred as a consequence of any error,
omission, deletion or erroneous insert caused by the Contractor in the submitted
input data. Neither the State of Arizona nor AHCCCS shall be responsible for any
incorrect or delayed payment to the Contractor’s AHCCCS services providers
(subcontractors) resulting from such error, omission, deletion, or erroneous
input data caused by the Contractor in the submission of AHCCCS claims.
The costs of software changes are included in administrative costs paid to the
Contractor. There is no separate payment for software changes. A PMMIS systems
contact will be assigned after contract award. AHCCCS will work with the
contractor as they evaluate Electronic Data Interchange options.
Health Insurance Portability and Accountability Act (HIPAA):
The Contractor shall comply with the Administrative Simplification requirements
of Subpart F of the HIPAA of 1996 (Public Law 107-191, 110 Statutes 1936) and
all Federal regulations implementing that Subpart that are applicable to the
operations of the Contractor by the dates required by the implementing Federal
regulations as well as all subsequent requirements and regulations as published.
CYE ‘12 Acute Care Contract
10/01/11

 

93



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

65. ENCOUNTER DATA REPORTING
Encounter Submissions

Complete, accurate and timely reporting of encounter data is crucial to the
success of the AHCCCS program. AHCCCS uses encounter data to pay reinsurance
benefits, set fee-for-service and capitation rates, determine reconciliation
amounts, determine disproportionate share payments to hospitals, and to
determine compliance with performance standards. The Contractor shall submit
encounter data to AHCCCS for all services for which the Contractor incurred a
financial liability and claims for services eligible for processing by the
Contractor where no financial liability was incurred including services provided
during prior period coverage. This requirement is a condition of the CMS grant
award [42 CFR 438.242(b)(1)][42 CFR 455.1 (a)(2)].
A Contractor shall prepare, review, verify, certify, and submit, encounters for
consideration to AHCCCS. Upon submission, the Contractor certifies that the
services listed were actually rendered. The encounters must be submitted in the
format prescribed by AHCCCS.
Encounter data must be provided to AHCCCS as outlined in the X12 and NCPDP
Transaction Companion Documents & Trading Partner Agreements and the AHCCCS
Encounter Manual and should be received by AHCCCS no later than 240 days after
the end of the month in which the service was rendered, or the effective date of
the enrollment with the Contractor, whichever date is later. Requirements for
encounter data are described in the AHCCCS Encounter Manual and the AHCCCS
Encounter Companion Documents.
To support Federal Drug Rebate processing, pharmacy related encounter data must
be provided to AHCCCS no later than 30 days after the end of the quarter in
which the pharmaceutical item was dispensed. For the purposes of this
requirement, pharmacy encounter data is defined as retail pharmacy encounters
until such time AHCCCS expands Federal Drug Rebate processing to include all
other pharmaceuticals reported on professional and outpatient facility
encounters.
The Contractor will be assessed sanctions for noncompliance with encounter
submission requirements.
Encounter Reporting
The Contractor must produce reports for the purposes of tracking, trending,
reporting process improvement and monitoring submissions of encounters and
encounter revisions. The Contractor will submit these reports to AHCCCS as
required per the AHCCCS Encounter Manual.
At least twice each month, AHCCCS provides the Contractor with full replacement
files containing provider and medical coding information. These files should be
used by the Contractor to ensure accurate Encounter Reporting. Refer to the
AHCCCS Encounter Manual for further information.
Encounter Corrections
Contractors are required to monitor and resolve pended encounters, encounters
denied by AHCCCS, and encounters voided and voided/replaced. AHCCCS has
established encounter performance standards as detailed in the AHCCCS Encounter
Manual. In addition to adjudicated approved encounters, pended, denied and
voided encounters affect completeness, accuracy and timeliness rates. Rates
below the established standards (pended encounters that have pended for more
than 120 days), or poor encounter performance overall, may result in Corrective
Action Plans and/or sanctions.
CYE ‘12 Acute Care Contract
10/01/11

 

94



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Contractors are required to submit replacement or voided encounters in the event
that claims are subsequently corrected following the initial encounter
submission. This includes corrections as a result of inaccuracies identified by
fraud and abuse audits or investigations conducted by AHCCCS or the Contractor.
The Contractor must void encounters for claims that are recouped in full. For
recoupments that result in a reduced claim value or adjustments that result in
an increased claim value, replacement encounters must be submitted. For those
recoupments requiring approval from AHCCCS, replacement encounters must be
submitted within 120 days of the recoupment approval from AHCCCS. Refer to the
AHCCCS Encounter Manual for instructions regarding the submission of corrected
encounters.
Encounter Validation Studies
Per the CMS requirement, AHCCCS will conduct encounter validation studies of the
Contractor’s encounter submissions, and may sanction the Contractor and/or
require a corrective action plan for noncompliance with encounter submission
requirements. The purpose of encounter validation studies is to compare recorded
utilization information from a medical record or other source with the
Contractor’s submitted encounter data. Any and all covered services may be
validated as part of these studies. The criteria used in encounter validation
studies may include timeliness, correctness and omission of encounters. Refer to
the AHCCCS Data Validation Technical Document for further information.
AHCCCS may revise study methodology, timelines, and sanction amounts based on
agency review or as a result of consultations with CMS. The Contractor will be
notified in writing of any significant change in study methodology.
66. ENROLLMENT AND CAPITATION TRANSACTION UPDATES
AHCCCS produces daily enrollment transaction updates identifying new members and
changes to existing members’ demographic, eligibility and enrollment data, which
the Contractor shall use to update its member records. The daily enrollment
transaction update, that is run immediately prior to the monthly enrollment and
capitation transaction, is referred to as the “last daily” and will contain all
rate code changes made for the prospective month, as well as any new enrollments
and disenrollments as of the 1st of the prospective month.
AHCCCS also produces a daily Manual Payment Transaction, which identifies
enrollment or disenrollment activity that was not included on the daily
enrollment transaction update due to internal edits. The Contractor shall use
the Manual Payment Transaction in addition to the daily enrollment transaction
update to update its member records.
A weekly capitation transaction will be produced to provide the Contractor with
member-level capitation payment information. This file will show changes to the
prospective capitation payments, as sent in the monthly file, resulting from
enrollment changes that occur after the monthly file is produced. This file will
also identify mass adjustments to and/or manual capitation payments that
occurred at AHCCCS after the monthly file is produced.
On a monthly basis AHCCCS provides the Contractor with an electronic file of all
Acute members who must complete a review of their eligibility in order to
maintain enrollment with the Contractor. AHCCCS strongly encourages the
Contractor to utilize this file to support member retention efforts.
The monthly enrollment and monthly capitation transaction updates are generally
produced two days before the end of every month. The update will identify the
total active population for the Contractor as of the first day of the next
month. These updates contain the information used by AHCCCS to produce the
monthly capitation payment for the next month. The Contractor must reconcile
their member files with the AHCCCS monthly update. After reconciling the monthly
update information, the Contractor will record the results of the
reconciliation, which will be made available upon request, and will resume
posting daily updates beginning with the last two days of the month. The last
two daily updates are different from the regular daily updates in that they pay
and/or recoup capitation into the next month. If the Contractor detects an error
through the monthly update process, the Contractor shall notify AHCCCS,
Information Services Division.
CYE ‘12 Acute Care Contract
10/01/11

 

95



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Refer to Section D, Paragraph 64, Data Exchange Requirements, for further
information.
67. PERIODIC REPORT REQUIREMENTS
AHCCCS, under the terms and conditions of its CMS grant award, requires periodic
reports, encounter data and other information from the Contractor. The
submission of late, inaccurate, or otherwise incomplete reports shall constitute
failure to report subject to the penalty provisions described in Section D,
Paragraph 72, Sanctions and Attachment F, Periodic Report Requirements.
Standards applied for determining adequacy of required reports are as follows
[42 CFR 438.242(b)(2)]:

  a.  
Timeliness: Reports or other required data shall be received on or before
scheduled due dates.
    b.  
Accuracy: Reports or other required data shall be prepared in strict conformity
with appropriate authoritative sources and/or AHCCCS defined standards.
    c.  
Completeness: All required information shall be fully disclosed in a manner that
is both responsive and pertinent to report intent with no material omissions.

The Contractor shall comply with all reporting requirements contained in this
contract. AHCCCS requirements regarding reports, report content and frequency of
submission of reports are subject to change at any time during the term of the
contract. The Contractor shall comply with all changes specified by AHCCCS. The
Contractor shall be responsible for continued reporting beyond the term of the
contract.
68. REQUESTS FOR INFORMATION
AHCCCS may, at any time during the term of this contract, request financial or
other information from the Contractor. Responses shall fully disclose all
financial or other information requested. Information may be designated as
confidential but may not be withheld from AHCCCS as proprietary. Information
designated as confidential may not be disclosed by AHCCCS without the prior
written consent of the Contractor except as required by law. Upon receipt of
such requests for information, the Contractor shall provide complete information
to AHCCCS as requested no later than 30 days after the receipt of the request
unless otherwise specified in the request itself.
If the Contractor believes the requested information is confidential and may not
be disclosed to third parties, the Contractor shall provide a detailed statement
to AHCCCS, within the timeframe designated by AHCCCS, setting forth the reasons
why the information is confidential and describing the specific harm or injury
that would result from disclosure. In the event that AHCCCS withholds
information from a third party as a result of the Contractor’s statement, the
Contractor shall be responsible for all costs associated with the nondisclosure,
including but not limited to legal fees and costs.
69. DISSEMINATION OF INFORMATION
Upon request, the Contractor shall assist AHCCCS in the dissemination of
information prepared by AHCCCS or the Federal government to its members. The
cost of such dissemination shall be borne by the Contractor. All advertisements,
publications and printed materials that are produced by the Contractor and refer
to covered services shall state that such services are funded under contract
with AHCCCS.
70. OPERATIONAL AND FINANCIAL READINESS REVIEWS
AHCCCS may conduct Operational and Financial Readiness Reviews on the Contractor
and will, subject to the availability of resources, provide technical assistance
as appropriate. The Readiness Review will be conducted prior to the start of
business. The purpose of a Readiness Review is to assess Contractor’s readiness
and ability to provide covered services to members at the start of the contract
year. The Contractor will be permitted to commence operations only if the
Readiness Review factors are met to AHCCCS’ satisfaction.
CYE ‘12 Acute Care Contract
10/01/11

 

96



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

71. OPERATIONAL AND FINANCIAL REVIEWS
In accordance with CMS requirements, AHCCCS Rule 9 A.A.C.22 Article 5, AHCCCS,
or an independent agent, will conduct periodic operational and financial reviews
for the purpose of (but not limited to) identifying best practices and ensuring
program compliance [42 CFR 438.204]. The type and duration of the review will be
solely at the discretion of AHCCCS. The reviews will identify areas where
improvements can be made and make recommendations accordingly, monitor the
Contractor’s progress towards implementing mandated programs and provide the
Contractor with technical assistance if necessary.
Except in cases where advance notice is not possible or advance notice may
render the review less useful, AHCCCS will give the Contractor at least three
weeks advance notice of the date of the scheduled Operational and Financial
Review. AHCCCS reserves the right to conduct reviews without notice. AHCCCS may
conduct a review without notice in the event the Contractor undergoes a merger,
reorganization, changes ownership or makes changes in three or more key staff
positions within a 12-month period, or to investigate complaints received by
AHCCCS. The Contractor shall comply with all other medical audit provisions as
required by AHCCCS.
AHCCCS may request, at the expense of the Contractor, to conduct on-site reviews
of functions performed at out of state locations. AHCCCS will coordinate travel
arrangements and accommodations with the Contractor at their request.
In preparation for the reviews, the Contractor shall cooperate fully with AHCCCS
and the AHCCCS Review Team by forwarding in advance such policies, procedures,
job descriptions, contracts, records, logs and other material that AHCCCS may
request. Any documents not requested in advance by AHCCCS shall be made
available upon request of the Review Team during the course of the review.
Contractor personnel as identified in advance shall be available to the Review
Team at all times during AHCCCS review activities. Should the review be
conducted on-site, the Contractor shall provide the Review Team with appropriate
workspace, access to a telephone, electrical outlets, internet access and
privacy for conferences.
The Contractor will be furnished a copy of the draft Operational and Financial
Review report and given an opportunity to comment on any review findings prior
to AHCCCS issuing the final report. Recommendations, made by the Review Team to
bring the Contractor into compliance with federal, state, AHCCCS, and/or
contract requirements, must be implemented by the Contractor. Modifications to
the corrective action plan must be approved in advance by AHCCCS. Unannounced
follow-up reviews may be conducted at any time after the initial Operational and
Financial Review to determine the Contractor’s progress in implementing
recommendations and achieving compliance. Review findings may be used in the
scoring of subsequent bid proposals submitted by the Contractor.
The Contractor shall not distribute or otherwise make available the Operational
and Financial Review Tool, draft Operational and Financial Review Report nor
final report to other AHCCCS Contractors.
In addition to the annual Operational and Financial Review AHCCCS may conduct
unannounced site visits to monitor contractual requirements and performance as
needed.
72. SANCTIONS
In accordance with applicable Federal and State regulations, AHCCCS
Rules R9-22-606, ACOM Sanctions Policy and the terms of this contract. AHCCCS
may impose sanctions, including buy not limited to: temporary management of the
contractor; monetary penalties; suspension of enrollment; withholding of
payments; and suspension, refusal to renew, or terminations of the contract or
any related subcontracts. [42 CFR 422.208, 42 CFR 438.700, 702, 704 and 45 CFR
92.36(i)(1) 45 CFR 74.48]. Written notice will be provided to the Contractor
specifying the sanction to be imposed, the grounds for such sanction and either
the length of suspension or the amount of capitation to be withheld. The
Contractor may dispute the decision to impose a sanction in accordance with the
process outlined in A.A.C. 9-34-401 et seq.
CYE ‘12 Acute Care Contract
10/01/11

 

97



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Intermediate sanctions may be imposed, but are not limited to the following
actions:

a.  
Substantial failure to provide medically necessary services that the Contractor
is required to provide under the terms of this contract to its enrolled members.
  b.  
Imposition of premiums or charges in excess of the amount allowed under the
AHCCCS 1115 Waiver.
  c.  
Discrimination among members on the basis of their health status of need for
health care services.
  d.  
Misrepresentation or falsification of information furnished to CMS or AHCCCS.
  e.  
Misrepresentation or falsification of information furnished to an enrollee,
potential enrollee, or provider.
  f.  
Failure to comply with the requirement for physician incentive plan as
delineated in Section D, Paragraph 42, Physician Incentives/Pay for Performance.
  g.  
Distribution directly, or indirectly through any agent or independent
Contractor, of marketing materials that have not been approved by AHCCCS or that
contain false or materially misleading information.
  h.  
Failure to meet AHCCCS Financial Viability Standards.
  i.  
Material deficiencies in the Contractor’s provider network.
  j.  
Failure to meet quality of care and quality management requirements.
  k.  
Failure to meet AHCCCS encounter standards.
  l.  
Violation of other applicable State or Federal laws or regulations.
  m.  
Failure to fund accumulated deficit in a timely manner.
  n.  
Failure to increase the Performance Bond in a timely manner.
  o.  
Failure to comply with any provisions contained in this contract.
  p.  
Failure to report third party liability cases as described in Section D,
Paragraph 58, Coordination of Benefits.
  q.  
Submitting late, incomplete or inaccurate deliverables.

AHCCCS may impose the following types of intermediate sanctions:

a.  
Civil monetary penalties.
  b.  
Appointment of temporary management for a Contractor as provided in 42 CFR
438.706 and A.R.S. §36-2903 (M).
  c.  
Granting members the right to terminate enrollment without cause and notifying
the affected members of their right to disenroll [42 CFR 438.702(a)(3)].
  d.  
Suspension of all new enrollments, including auto assignments after the
effective date of the sanction.
  e.  
Suspension of payment for recipients enrolled after the effective date of the
sanction until CMS or AHCCCS is satisfied that the reason for imposition of the
sanction no longer exists and is not likely to recur.
  f.  
Additional sanctions allowed under statute or regulation that address areas of
noncompliance.

Cure Notice Process:
Prior to the imposition of a sanction for non-compliance, AHCCCS may provide a
written cure notice to the Contractor regarding the details of the
non-compliance. If a notice to cure is provided to the Contractor, the cure
notice will specify the period of time during which the Contractor must bring
its performance back into compliance with contract requirements. If, at the end
of the specified time period, the Contractor has complied with the cure notice
requirements, AHCCCS will not impose a sanction. If, however, the Contractor has
not complied with the cure notice requirements, AHCCCS may proceed with the
imposition of sanctions.
CYE ‘12 Acute Care Contract
10/01/11

 

98



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Refer to the ACOM Sanctions Policy for details.
Automatic Sanctions: AHCCCS will assess the sanctions listed in Attachment F,
Periodic Reporting Requirements on deliverables listed under DHCM Acute Care
Operations, Clinical Quality Management and Medical Management that are not
received by 5:00 PM on the due date indicated. If the due date falls on a
weekend or a State Holiday, sanctions will be assessed on deliverables not
received by 5:00 PM on the next business day.
73. BUSINESS CONTINUITY AND RECOVERY PLAN
The Contractor shall develop a Business Continuity and Recovery Plan as detailed
in the ACOM Business Continuity and Recovery Policy, to deal with unexpected
events that may affect its ability to adequately serve members. This plan shall,
at a minimum, include planning and training for:

  •  
Electronic/telephonic failure at the Contractor’s main place of business
    •  
Complete loss of use of the main site and satellite offices out of state
    •  
Loss of primary computer system/records
    •  
Communication between the Contractor and AHCCCS in the event of a business
disruption
    •  
Periodic Testing

The Business Continuity and Recovery Plan shall be updated annually. The
Contractor shall submit a summary of the plan to AHCCCS 15 days after the start
of the contract year. All staff shall be trained and familiar with the Plan.
74. TECHNOLOGICAL ADVANCEMENT
The Contractor must have a website with links to the information as described in
ACOM Member Information and Provider Network Information Policies.
75. PENDING LEGISLATIVE / OTHER ISSUES
The following constitute pending items that may be resolved after the issuance
of this contract. Any program changes due to the resolution of the issues will
be reflected in future amendments to the contract. Capitation rates may also be
adjusted to reflect the financial impact of program changes. The items in this
paragraph are subject to change and should not be considered all-inclusive.
Federal and State Legislation:

AHCCCS and its Contractors are subject to legislative mandates that may result
in changes to the program. AHCCCS will either amend the contract or incorporate
changes in policies incorporated in the contract by reference.
Payment Innovation:
AHCCCS is seeking waiver authority to allow more flexibility in payment between
AHCCCS, its contractors, and/or its providers.
Health Information Technology for Economic and Clinical Health Act (HITECH):

In February 2009, as part of the federal stimulus package, Congress enacted the
Health Information Technology for Economic and Clinical Health Act (HITECH). The
legislation included a number of provisions designed to encourage the adoption
and use of health information technology including electronic health records
(EHRs) and the development of a health information exchange (HIE)
infrastructure. The underlying rationale for the Act is the belief that the
adoption on a nationwide basis would reduce total spending on health care by
diminishing the number of inappropriate tests and procedures, reducing paperwork
and administrative overhead, and decreasing the number of adverse events
resulting from medical errors. AHCCCS supports providers who are choosing to
adopt and use certified electronic health records. AHCCCS expects that the
Contractor will support the use of certified electronic health records. AHCCCS
is planning implementation for the provisions of HITECH.
CYE ‘12 Acute Care Contract
10/01/11

 

99



--------------------------------------------------------------------------------



 



      SECTION D: PROGRAM REQUIREMENTS   Contract/RFP No. YH09-0001

Healthcare Acquired Conditions:

The Patient Protection and Affordable Care Act, Section 2702, prohibits Medicaid
payments for services related to healthcare acquired conditions (HACs) effective
July 1, 2012. AHCCCS does not currently have a mechanism to prohibit payments
for HACs and is currently developing a medical review policy. Contractors will
utilize the policy to identify and medically review claims with HACs not present
on admission. The policy will incorporate the Medicare list of conditions and
preventable surgical errors as the HACs to be identified for medical review for
possible payment reductions to the claim. System changes will be required for
implementation. Rule and State Plan changes may be initiated as determined
necessary.
76. Reserved
77. RESERVED
78. RESERVED
[END OF SECTION D]
CYE ‘12 Acute Care Contract
10/01/11

 

100



--------------------------------------------------------------------------------



 



      SECTION E: CONTRACT TERMS AND CONDITIONS   Contract/RFP No. YH09-0001

SECTION E: CONTRACT TERMS AND CONDITIONS
1) APPLICABLE LAW
Arizona Law - The law of Arizona applies to this contract including, where
applicable, the Uniform Commercial Code, as adopted in the State of Arizona.
Implied Contract Terms - Each provision of law and any terms required by law to
be in this contract are a part of this contract as if fully stated in it.
2) AUTHORITY
This contract is issued under the authority of the Contracting Officer who
signed this contract. Changes to the contract, including the addition of work or
materials, the revision of payment terms, or the substitution of work or
materials, directed by an unauthorized state employee or made unilaterally by
the Contractor are violations of the contract and of applicable law. Such
changes, including unauthorized written contract amendments, shall be void and
without effect, and the Contractor shall not be entitled to any claim under this
contract based on those changes.
3) ORDER OF PRECEDENCE
The parties to this contract shall be bound by all terms and conditions
contained herein. For interpreting such terms and conditions the following
sources shall have precedence in descending order: The Constitution and laws of
the United States and applicable Federal regulations; the terms of the CMS 1115
waiver for the State of Arizona; the Constitution and laws of Arizona, and
applicable State rules; the terms of this contract including any attachments,
executed amendments and modifications; and AHCCCS policies and procedures.
4) CONTRACT INTERPRETATION AND AMENDMENT
No Parole Evidence - This contract is intended by the parties as a final and
complete expression of their agreement. No course of prior dealings between the
parties and no usage of the trade shall supplement or explain any term used in
this contract.
No Waiver - Either party’s failure to insist on strict performance of any term
or condition of the contract shall not be deemed a waiver of that term or
condition even if the party accepting or acquiescing in the non-conforming
performance knows of the nature of the performance and fails to object to it.
Written Contract Amendments - The contract shall be modified only through a
written contract amendment within the scope of the contract signed by the
procurement officer on behalf of the State and signed by a duly authorized
representative of the Contractor.
5) SEVERABILITY
The provisions of this contract are severable to the extent that any provision
or application held to be invalid shall not affect any other provision or
application of the contract, which may remain in effect without the invalid
provision, or application.
6) RELATIONSHIP OF PARTIES
The Contractor under this contract is an independent contractor. Neither party
to this contract shall be deemed to be the employee or agent of the other party
to the contract.
7) ASSIGNMENT AND DELEGATION
The Contractor shall not assign any rights nor delegate all of the duties under
this contract. Delegation of less than all of the duties under this contract
must conform to the requirements of Section D, Subcontracts.
CYE ‘12 Acute Care Contract
10/01/11

 

101



--------------------------------------------------------------------------------



 



      SECTION E: CONTRACT TERMS AND CONDITIONS   Contract/RFP No. YH09-0001

8) INDEMNIFICATION
Contractor/Vendor Indemnification (Not Public Agency)
The parties to this contract agree that the State of Arizona, its departments,
agencies, boards and commissions shall be indemnified and held harmless by the
Contractor for the vicarious liability of the State as a result of entering into
this contract. The Contractor agrees to indemnify, defend, and hold harmless the
State from and against any and all claims, losses, liability, costs, and
expenses, including attorney’s fees and costs, arising out of litigation against
AHCCCS including, but not limited to, class action lawsuits challenging actions
by the Contractor. The requirement for indemnification applies irrespective of
whether or not the Contractor is a party to the lawsuit. Each Contractor shall
indemnify the State, on a pro rata basis based on population, attorney’s fees
and costs awarded against the State as well as the attorney’s fees and costs
incurred by the State in defending the lawsuit. The Contractor shall also
indemnify AHCCCS, on a pro rata basis based on population, the administrative
expenses incurred by AHCCCS to address Contractor deficiencies arising out of
the litigation. The parties further agree that the State of Arizona, its
departments, agencies, boards and commissions shall be responsible for its own
negligence and/or willful misconduct. Each party to this contract is responsible
for its own negligence and/or willful misconduct.
Contractor/Vendor Indemnification (Public Agency)
Each party (“as indemnitor”) agrees to indemnify, defend, and hold harmless the
other party (“as indemnitee”) from and against any and all claims, losses,
liability, costs, or expenses (including reasonable attorney’s fees)
(hereinafter collectively referred to as ‘claims’) arising out of bodily injury
of any person (including death) or property damage but only to the extent that
such claims which result in vicarious/derivative liability to the indemnitee,
are caused by the act, omission, negligence, misconduct, or other fault of the
indemnitor, its officers, officials, agents, employees, or volunteers.
9) INDEMNIFICATION — PATENT AND COPYRIGHT
To the extent permitted by applicable law, the Contractor shall defend,
indemnify and hold harmless the State against any liability including costs and
expenses for infringement of any patent, trademark or copyright arising out of
contract performance or use by the State of materials furnished or work
performed under this contract. The State shall reasonably notify the Contractor
of any claim for which it may be liable under this paragraph.
For county governments:
To the extent permitted by applicable law, the Contractor shall defend,
indemnify and hold harmless the State against any liability including costs and
expenses for infringement or patent, trademark or copyright arising out of
contract performance or use by the State of materials furnished or work
performed under this contract. The State shall reasonably notify the Contractor
of any claims for which it may be liable under this paragraph.
10) COMPLIANCE WITH APPLICABLE LAWS, RULES AND REGULATIONS
The Contractor shall comply with all applicable Federal and State laws and
regulations including Title VI of the Civil Rights Act of 1964; Title IX of the
Education Amendments of 1972 (regarding education programs and activities); the
Age Discrimination Act of 1975; the Rehabilitation Act of 1973 (regarding
education programs and activities), and the Americans with Disabilities Act; EEO
provisions; Copeland Anti-Kickback Act; Davis-Bacon Act; Contract Work Hours and
Safety Standards; Rights to Inventions Made Under a Contract or Agreement; Clean
Air Act and Federal Water Pollution Control Act; Byrd Anti-Lobbying Amendment.
The Contractor shall maintain all applicable licenses and permits.
11) ADVERTISING AND PROMOTION OF CONTRACT
The Contractor shall not advertise or publish information for commercial benefit
concerning this contract without the prior written approval of the Contracting
Officer.
CYE ‘12 Acute Care Contract
10/01/11

 

102



--------------------------------------------------------------------------------



 



      SECTION E: CONTRACT TERMS AND CONDITIONS   Contract/RFP No. YH09-0001

12) PROPERTY OF THE STATE
Except as otherwise provided in this contract, any materials, including reports,
computer programs and other deliverables, created under this contract are the
sole property of AHCCCS. The Contractor is not entitled to maintain any rights
on those materials and may not transfer any rights to anyone else. The
Contractor shall not use or release these materials without the prior written
consent of AHCCCS.
If a Contractor declares information to be confidential, AHCCCS will maintain
the information as confidential and will not disclose it unless it is required
by law or court order.
13) THIRD PARTY ANTITRUST VIOLATIONS
The Contractor assigns to the State any claim for overcharges resulting from
antitrust violations to the extent that those violations concern materials or
services supplied by third parties to the Contractor toward fulfillment of this
contract.
14) RIGHT TO ASSURANCE
If AHCCCS, in good faith, has reason to believe that the Contractor does not
intend to perform or continue performing this contract, the procurement officer
may demand in writing that the Contractor give a written assurance of intent to
perform. The demand shall be sent to the Contractor by certified mail, return
receipt required. Failure by the Contractor to provide written assurance within
the number of days specified in the demand may, at the State’s option, be the
basis for terminating the contract.
15) TERMINATION FOR CONFLICT OF INTEREST
AHCCCS may cancel this contract without penalty or further obligation if any
person significantly involved in initiating, negotiating, securing, drafting or
creating the contract on behalf of AHCCCS is, or becomes at any time while the
contract or any extension of the contract is in effect, an employee of, or a
consultant to, any other party to this contract with respect to the subject
matter of the contract. The cancellation shall be effective when the Contractor
receives written notice of the cancellation unless the notice specifies a later
time.
If the Contractor is a political subdivision of the State, it may also cancel
this contract as provided by A.R.S. 38-511.
16) GRATUITIES
AHCCCS may, by written notice to the Contractor, immediately terminate this
contract if it determines that employment or a gratuity was offered or made by
the Contractor or a representative of the Contractor to any officer or employee
of the State for the purpose of influencing the outcome of the procurement or
securing the contract, an amendment to the contract, or favorable treatment
concerning the contract, including the making of any determination or decision
about contract performance. AHCCCS, in addition to any other rights or remedies,
shall be entitled to recover exemplary damages in the amount of three times the
value of the gratuity offered by the Contractor.
17) SUSPENSION OR DEBARMENT
The Contractor shall not employ, consult, subcontract or enter into any
agreement for Title XIX services with any person or entity who is debarred,
suspended or otherwise excluded from Federal procurement activity or from
participating in non-procurement activities under regulations issued under
Executive Order No. 12549 [42 CFR 438.610(a) and (b) or under guidelines
implementing Executive Order 12549. This prohibition extends to any entity which
employs, consults, subcontracts with or otherwise reimburses for services any
person substantially involved in the management of another entity which is
debarred, suspended or otherwise excluded from Federal procurement activity. The
Contractor is obligated to screen all employees and contractors to determine
whether any of them have been excluded from participation in Federal health care
programs. You can search the HHS-OIG website by the names of any individuals.
The database can be accessed at http://www.oig.hhs.gov/fraud/exclusions.asp.
CYE ‘12 Acute Care Contract
10/01/11

 

103



--------------------------------------------------------------------------------



 



      SECTION E: CONTRACT TERMS AND CONDITIONS   Contract/RFP No. YH09-0001

The Contractor shall not retain as a director, officer, partner or owner of 5%
or more of the Contractor entity, any person, or affiliate of such a person, who
is debarred, suspended or otherwise excluded from Federal procurement activity.
AHCCCS may, by written notice to the Contractor, immediately terminate this
contract if it determines that the Contractor has been debarred, suspended or
otherwise lawfully prohibited from participating in any public procurement
activity.
18) TERMINATION FOR CONVENIENCE
AHCCCS reserves the right to terminate the contract in whole or in part at any
time for the convenience of the State without penalty or recourse. The
Contracting Officer shall give written notice by certified mail, return receipt
requested, to the Contractor of the termination at least 90 days before the
effective date of the termination. In the event of termination under this
paragraph, all documents, data and reports prepared by the Contractor under the
contract shall become the property of and be delivered to AHCCCS. The Contractor
shall be entitled to receive just and equitable compensation for work in
progress, work completed and materials accepted before the effective date of the
termination.
19) TEMPORARY MANAGEMENT/OPERATION OF A CONTRACTOR AND TERMINATION
Temporary Management and Operation of a Contractor: Pursuant to the Balanced
Budget Act of 1997, 42 CFR 438.700 et seq. and State Law ARS §36-2903, AHCCCS is
authorized to impose temporary management for a Contractor under certain
conditions. Under federal law, temporary management may be imposed if AHCCCS
determines that there is continued egregious behavior by the Contractor,
including but not limited to the following: substantial failure to provide
medically necessary services the Contractor is required to provide; imposition
on enrollees premiums or charges that exceed those permitted by AHCCCS;
discrimination among enrollees on the basis of health status or need for health
care services; misrepresentation or falsification of information to AHCCCSA or
CMS; misrepresentation or falsification of information furnished to an enrollee
or provider; distribution of marketing materials that have not been approved by
AHCCCS or that are false or misleading; or behavior contrary to any requirements
of Sections 1903(m) or 1932 of the Social Security Act. Temporary management may
also be imposed if AHCCCS determines that there is substantial risk to
enrollees’ health or that temporary management is necessary to ensure the health
of enrollees while the Contractor is correcting the deficiencies noted above or
until there is an orderly transition or reorganization of the Contractor. Under
federal law, temporary management is mandatory if AHCCCS determines that the
Contractor has repeatedly failed to meet substantive requirements in Sections
1903(m) or 1932 of the Social Security Act. In these situations, AHCCCS shall
not delay imposition of temporary management to provide a hearing before
imposing this sanction.
State law ARS §36-2903 authorizes AHCCCS to operate a Contractor as specified in
this contract. In addition to the bases specified in 42 CFR 438.700 et seq.,
AHCCCS may directly operate the Contractor if, in the judgment of AHCCCSA, the
Contractor’s performance is in material breach of the contract or the Contractor
is insolvent. Under these circumstances, AHCCCS may directly operate the
Contractor to assure delivery of care to members enrolled with the Contractor
until cure by the Contractor of its breach, by demonstrated financial solvency
or until the successful transition of those members to other Contractors. Prior
to operation of the Contractor by AHCCCS pursuant to state statute, the
Contractor shall have the opportunity for a hearing. If AHCCCS determines that
emergency action is required, operation of the Contractor may take place prior
to hearing. Operation by AHCCCS shall occur only as long as it is necessary to
assure delivery of uninterrupted care to members, to accomplish orderly
transition of those members to other Contractors, or until the Contractor
reorganizes or otherwise corrects contract performance failure.
If AHCCCS undertakes direct operation of the Contractor, AHCCCS, through
designees appointed by the Director, shall be vested with full and exclusive
power of management and control of the Contractor as necessary to ensure the
uninterrupted care to persons and accomplish the orderly transition of persons
to a new or existing Contractor, or until the Contractor corrects the Contract
Performance failure to the satisfaction of AHCCCS. AHCCCS shall have the power
to employ any necessary assistants, to execute any instrument in the name of the
Contractor, to commence, defend and conduct in its name any action or proceeding
in which the Contractor may be a party; such powers shall only apply with
respect to activities occurring after AHCCCS undertakes direct operation of the
Contractor in connection with this Section.
CYE ‘12 Acute Care Contract
10/01/11

 

104



--------------------------------------------------------------------------------



 



      SECTION E: CONTRACT TERMS AND CONDITIONS   Contract/RFP No. YH09-0001

All reasonable expenses of AHCCCS related to the direct operation of the
Contractor, including attorney fees, cost of preliminary or other audits of the
Contractor and expenses related to the management of any office or other assets
of the Contractor, shall be paid by the Contractor or withheld from payment due
from AHCCCS to the Contractor.
Termination: AHCCCS reserves the right to terminate this contract in whole or in
part due to the failure of the Contractor to comply with any term or condition
of the contract and as authorized by the Balanced Budget Act of 1997 and 42 CFR
438.708. If the Contractor is providing services under more than one contract
with AHCCCS, AHCCCS may deem unsatisfactory performance under one contract to be
cause to require the Contractor to provide assurance of performance under any
and all other contracts. In such situations, AHCCCS reserves the right to seek
remedies under both actual and anticipatory breaches of contract if adequate
assurance of performance is not received. The Contracting Officer shall mail
written notice of the termination and the reason(s) for it to the Contractor by
certified mail, return receipt requested. Pursuant to the Balanced Budget Act of
1997 and 42 CFR 438.708, AHCCCS shall provide the contractor with a
pre-termination hearing before termination of the contract.
Upon termination, all documents, data, and reports prepared by the Contractor
under the contract shall become the property of and be delivered to AHCCCS on
demand.
AHCCCS may, upon termination of this contract, procure on terms and in the
manner that it deems appropriate, materials or services to replace those under
this contract. The Contractor shall be liable for any excess costs incurred by
AHCCCS in re-procuring the materials or services.
20) TERMINATION — AVAILABILITY OF FUNDS
Funds are not presently available for performance under this contract beyond the
current fiscal year. No legal liability on the part of AHCCCS for any payment
may arise under this contract until funds are made available for performance of
this contract.
Notwithstanding any other provision in the Agreement, this Agreement may be
terminated by AHCCCS, if, for any reason, there are not sufficient appropriated
and available monies for the purpose of maintaining this Agreement. In the event
of such termination, the Contractor shall have no further obligation to AHCCCS.
21) RIGHT OF OFFSET
AHCCCS shall be entitled to offset against any amounts due the Contractor any
expenses or costs incurred by AHCCCS concerning the Contractor’s non-conforming
performance or failure to perform the contract.
22) NON-EXCLUSIVE REMEDIES
The rights and the remedies of AHCCCS under this contract are not exclusive.
23) NON-DISCRIMINATION
In accordance with ARS 41-1461 et seq. and Executive Order 2009-09, the
Contractor shall provide equal employment opportunities for all persons,
regardless of race, color, religion, creed, sex, age, national origin,
disability or political affiliation. The Contractor shall comply with the
Americans with Disabilities Act.
24) EFFECTIVE DATE
The effective date of this contract shall be the date referenced on page 1 of
this contract.
CYE ‘12 Acute Care Contract
10/01/11

 

105



--------------------------------------------------------------------------------



 



      SECTION E: CONTRACT TERMS AND CONDITIONS   Contract/RFP No. YH09-0001

25) INSURANCE
A certificate of insurance naming the State of Arizona and AHCCCS as the
“additional insured” must be submitted to AHCCCS within 10 days of notification
of contract award and prior to commencement of any services under this contract.
This insurance shall be provided by carriers rated as “A+” or higher by the A.M.
Best Rating Service. The following types and levels of insurance coverage are
required for this contract:

a.  
Commercial General Liability: Provides coverage of at least $1,000,000 for each
occurrence for bodily injury and property damage to others as a result of
accidents on the premises of or as the result of operations of the Contractor.

b.  
Commercial Automobile Liability: Provides coverage of at least $1,000,000 for
each occurrence for bodily injury and property damage to others resulting from
accidents caused by vehicles operated by the Contractor.

c.  
Workers Compensation: Provides coverage to employees of the Contractor for
injuries sustained in the course of their employment. Coverage must meet the
obligations imposed by Federal and State statutes and must also include
Employer’s Liability minimum coverage of $100,000. Evidence of qualified
self-insured status will also be considered.

d.  
Professional Liability (if applicable): Provides coverage for alleged
professional misconduct or lack of ordinary skills in the performance of a
professional act of service.

The above coverage may be evidenced by either one of the following:

a.  
The State of Arizona Certificate of Insurance: This is a form with the special
conditions required by the contract already pre-printed on the form. The
Contractor’s agent or broker must fill in the pertinent policy information and
ensure the required special conditions are included in the Contractor’s policy.

b.  
The Accord form: This standard insurance industry certificate of insurance does
not contain the pre-printed special conditions required by this contract. These
conditions must be entered on the certificate by the agent or broker and read as
follows:

   
The State of Arizona and Arizona Health Care Cost Containment System are hereby
added as additional insureds. Coverage afforded under this Certificate shall be
primary and any insurance carried by the State or any of its agencies, boards,
departments or commissions shall be in excess of that provided by the insured
Contractor. No policy shall expire, be canceled or materially changed without
30 days written notice to the State. This Certificate is not valid unless
countersigned by an authorized representative of the insurance company.

c.  
If the Contractor is insured pursuant to A.R.S. § 11-981, the Insurance
provisions required by the Contract are satisfied.

26) DISPUTES
Contract claims and disputes shall be adjudicated in accordance with State Law,
AHCCCS Rules and this contract.
Except as provided by 9 A.A.C. Chapter 22, Article 6, the exclusive manner for
the Contractor to assert any dispute against AHCCCS shall be in accordance with
the process outlined in 9 A.A.C. Chapter 34 and ARS §36-2903.01. All disputes
except as provided under 9 A.A.C. Chapter 22, Article 6 shall be filed in
writing and be received by AHCCCS no later than 60 days from the date of the
disputed notice. All disputes shall state the factual and legal basis for the
dispute. Pending the final resolution of any disputes involving this contract,
the Contractor shall proceed with performance of this contract in accordance
with AHCCCS’instructions, unless AHCCCS specifically, in writing, requests
termination or a temporary suspension of performance.
27) RIGHT TO INSPECT PLANT OR PLACE OF BUSINESS
AHCCCS may, at reasonable times, inspect the part of the plant or place of
business of the Contractor or subcontractor that is related to the performance
of this contract, in accordance with A.R.S. §41-2547.
CYE ‘12 Acute Care Contract
10/01/11

 

106



--------------------------------------------------------------------------------



 



      SECTION E: CONTRACT TERMS AND CONDITIONS   Contract/RFP No. YH09-0001

28) INCORPORATION BY REFERENCE
This solicitation and all attachments and amendments, the Contractor’s proposal,
best and final offer accepted by AHCCCS, and any approved subcontracts are
hereby incorporated by reference into the contract.
29) COVENANT AGAINST CONTINGENT FEES
The Contractor warrants that no person or agency has been employed or retained
to solicit or secure this contract upon an agreement or understanding for a
commission, percentage, brokerage or contingent fee. For violation of this
warranty, AHCCCS shall have the right to annul this contract without liability.
30) CHANGES
AHCCCS may at any time, by written notice to the Contractor, make changes within
the general scope of this contract. If any such change causes an increase or
decrease in the cost of, or the time required for, performance of any part of
the work under this contract, the Contractor may assert its right to an
adjustment in compensation paid under this contract. The Contractor must assert
its right to such adjustment within 30 days from the date of receipt of the
change notice. Any dispute or disagreement caused by such notice shall
constitute a dispute within the meaning of Section E, Paragraph 26, Disputes,
and be administered accordingly.
When AHCCCS issues an amendment to modify the contract, the provisions of such
amendment will be deemed to have been accepted 60 days after the date of mailing
by AHCCCS, even if the amendment has not been signed by the Contractor, unless
within that time the Contractor notifies AHCCCS in writing that it refuses to
sign the amendment. If the Contractor provides such notification, AHCCCS will
initiate termination proceedings.
31) TYPE OF CONTRACT
Firm Fixed-Price stated as capitated per member per month, except as otherwise
provided.
32) AMERICANS WITH DISABILITIES ACT
People with disabilities may request special accommodations such as
interpreters, alternative formats or assistance with physical accessibility.
Requests for special accommodations must be made with at least three days prior
notice by contacting the Solicitation Contact person.
33) WARRANTY OF SERVICES
The Contractor warrants that all services provided under this contract will
conform to the requirements stated herein. AHCCCS’ acceptance of services
provided by the Contractor shall not relieve the Contractor from its obligations
under this warranty. In addition to its other remedies, AHCCCS may, at the
Contractor’s expense, require prompt correction of any services failing to meet
the Contractor’s warranty herein. Services corrected by the Contractor shall be
subject to all of the provisions of this contract in the manner and to the same
extent as the services originally furnished.
34) NO GUARANTEED QUANTITIES
AHCCCS does not guarantee the Contractor any minimum or maximum quantity of
services or goods to be provided under this contract.
35) CONFLICT OF INTEREST
The Contractor shall not undertake any work that represents a potential conflict
of interest, or which is not in the best interest of AHCCCS or the State without
prior written approval by AHCCCS. The Contractor shall fully and completely
disclose any situation that may present a conflict of interest. If the
Contractor is now performing or elects to perform during the term of this
contract any services for any AHCCCS contractor, provider or Contractor or an
entity owning or controlling same, the Contractor shall disclose this
relationship prior to accepting any assignment involving such party.
CYE ‘12 Acute Care Contract
10/01/11

 

107



--------------------------------------------------------------------------------



 



      SECTION E: CONTRACT TERMS AND CONDITIONS   Contract/RFP No. YH09-0001

36) CONFIDENTIALITY AND DISCLOSURE OF CONFIDENTIAL INFORMATION
The Contractor shall safeguard confidential information in accordance with
Federal and State laws and regulations, including but not limited to, 42 CFR 431
Subpart F, , A.R.S. §§36-107, 36-2903 (for Acute). 36-2932 (for ALTCS), 41-1959,
and 46-135, the Health Insurance Portability and Accountability Act (Public Law
107-191 Statutes 1936), 45 CFR parts 160 and 164, and AHCCCS Rules.
The Contractor shall establish and maintain procedures and controls that are
acceptable to AHCCCS for the purpose of assuring that no information contained
in its records or obtained from AHCCCS or others carrying out its functions
under the contract shall be used or disclosed by its agents, officers or
employees, except as required to efficiently perform duties under the contract.
Except as required or permitted by law, the contractor also agrees that any
information pertaining to individual persons shall not be divulged other than to
employees or officers of the contractor as needed for the performance of duties
under the contract, unless otherwise agreed to, in writing, by AHCCCS.
The Contractor shall not, without prior written approval from AHCCCS, either
during or after the performance of the services required by this contract, use,
other than for such performance, or disclose to any person other than AHCCCS
personnel with a need to know, any information, data, material, or exhibits
created, developed, produced, or otherwise obtained during the course of the
work required by this contract. This nondisclosure requirement shall also
pertain to any information contained in reports, documents, or other records
furnished to the Contractor by AHCCCS.
37) COOPERATION WITH OTHER CONTRACTORS
AHCCCS may award other contracts for additional work related to this contract
and Contractor shall fully cooperate with such other contractors and AHCCCS
employees or designated agents The Contractor shall not commit or permit any act
which will interfere with the performance of work by any other contractor or by
AHCCCS employees.
38) ASSIGNMENT OF CONTRACT AND BANKRUPTCY
This contract is voidable and subject to immediate cancellation by AHCCCS upon
the Contractor becoming insolvent or filing proceedings in bankruptcy or
reorganization under the United States Code, or assigning rights or obligations
under this contract without the prior written consent of AHCCCS.
39) OWNERSHIP OF INFORMATION AND DATA
Any data or information system, including all software, documentation and
manuals, developed by the Contractor pursuant to this contract, shall be deemed
to be owned by AHCCCS. The Federal government reserves a royalty-free,
nonexclusive, and irrevocable license to reproduce, publish, or otherwise use
and to authorize others to use for Federal government purposes, such data or
information system, software, documentation and manuals. Proprietary software
which is provided at established catalog or market prices and sold or leased to
the general public shall not be subject to the ownership or licensing provisions
of this section.
Data, information and reports collected or prepared by the Contractor in the
course of performing its duties and obligations under this contract shall be
deemed to be owned by AHCCCS. The ownership provision is in consideration of the
Contractor’s use of public funds in collecting or preparing such data,
information and reports. These items shall not be used by the Contractor for any
independent project of the Contractor or publicized by the Contractor without
the prior written permission of AHCCCS. Subject to applicable state and Federal
laws and regulations, AHCCCS shall have full and complete rights to reproduce,
duplicate, disclose and otherwise use all such information. At the termination
of the contract, the Contractor shall make available all such data to AHCCCS
within 30 days following termination of the contract or such longer period as
approved by AHCCCS, Office of the Director. For purposes of this subsection, the
term “data” shall not include member medical records.
Except as otherwise provided in this section, if any copyrightable or patentable
material is developed by the Contractor in the course of performance of this
contract, the Federal government, AHCCCS and the State of Arizona shall have a
royalty-free, nonexclusive, and irrevocable right to reproduce, publish, or
otherwise use, and to authorize others to use, the work for state or Federal
government purposes. The Contractor shall additionally be subject to the
applicable provisions of 45 CFR Part 74 and 45 CFR Parts 6 and 8.
CYE ‘12 Acute Care Contract
10/01/11

 

108



--------------------------------------------------------------------------------



 



      SECTION E: CONTRACT TERMS AND CONDITIONS   Contract/RFP No. YH09-0001

40) AUDITS AND INSPECTIONS
The Contractor shall comply with all provisions specified in applicable A.R.S.
35-214 and 35-215 and AHCCCS Rules and AHCCCS policies and procedures relating
to the audit of the Contractor’s records and the inspection of the Contractor’s
facilities. The Contractor shall fully cooperate with AHCCCS staff and allow
them reasonable access to the Contractor’s staff, subcontractors, members, and
records [42 CFR 438.6(g)].
At any time during the term of this contract, and five (5) years thereafter
unless a longer time is otherwise required by law, the Contractor’s or any
subcontractor’s books and records shall be subject to audit by AHCCCS and, where
applicable, the Federal government, to the extent that the books and records
relate to the performance of the contract or subcontracts [42 CFR
438.242(b)(3)].
AHCCCS, or its duly authorized agents, and the Federal government may evaluate
through on-site inspection or other means, the quality, appropriateness and
timeliness of services performed under this contract.
41) LOBBYING
No funds paid to the Contractor by AHCCCS, or interest earned thereon, shall be
used for the purpose of influencing or attempting to influence an officer or
employee of any Federal or State agency, a member of the United States Congress
or State Legislature, an officer or employee of a member of the United States
Congress or State Legislature in connection with awarding of any Federal or
State contract, the making of any Federal or State grant, the making of any
Federal or State loan, the entering into of any cooperative agreement, and the
extension, continuation, renewal, amendment or modification of any Federal or
State contract, grant, loan, or cooperative agreement. The Contractor shall
disclose if any funds paid to the Contractor by AHCCCS have been used or will be
used to influence the persons and entities indicated above and will assist
AHCCCS in making such disclosures to CMS.
42) CHOICE OF FORUM
The parties agree that jurisdiction over any action arising out of or relating
to this contract shall be brought or filed in a court of competent jurisdiction
located in the State of Arizona.
43) DATA CERTIFICATION
The Contractor shall certify that financial and encounter data submitted to
AHCCCS is complete, accurate and truthful. Certification of financial and
encounter data must be submitted concurrently with the data. Certification may
be provided by the Contractor CEO, CFO or an individual who is delegated
authority to sign for, and who report directly to the CEO or CFO [42 CFR 438.604
et seq.].
44) OFF SHORE PERFORMANCE OF WORK PROHIBITED
Due to security and identity protection concerns, direct services under this
contract shall be performed within the borders of the United States. Any
services that are described in the specifications or scope of work that directly
serve the State of Arizona or its clients and may involve access to secure or
sensitive data or personal client data or development or modification of
software for the State shall be performed within the borders of the United
States. Unless specifically stated otherwise in the specifications, this
definition does not apply to indirect or “overhead” services, redundant back-up
services or services that are incidental to the performance of the contract.
This provision applies to work performed by subcontractors at all tiers. A
Contractor shall declare all current and anticipated offshore services annually
by October 15th.
45) FEDERAL IMMIGRATION AND NATIONALITY ACT
The Contractor shall comply with all federal, state and local immigration laws
and regulations relating to the immigration status of their employees during the
term of the contract. Further, the Contractor shall flow down this requirement
to all subcontractors utilized during the term of the contract. The State shall
retain the right to perform random audits of Contractor and subcontractor
records or to inspect papers of any employee thereof to ensure compliance.
Should the State determine that the Contractor and/or any subcontractors be
found noncompliant, the State may pursue all remedies allowed by law, including,
but not limited to; suspension of work, termination of the contract for default
and suspension and/or debarment of the Contractor.
CYE ‘12 Acute Care Contract
10/01/11

 

109



--------------------------------------------------------------------------------



 



      SECTION E: CONTRACT TERMS AND CONDITIONS   Contract/RFP No. YH09-0001

Compliance with the Federal Immigration and Nationality Act (FINA) and All Other
Federal Immigration Laws and Regulations related to Immigration Status of its
Employees:
By entering into the Contract, the Contractor warrants compliance with the
Federal Immigration and Nationality Act (FINA) and all other Federal immigration
laws and regulations related to the immigration status of its employees. The
Contractor shall obtain statements from its subcontractors certifying compliance
and shall furnish the statements to the Procurement Officer, upon request. These
warranties shall remain in effect through the term of the Contract. The
Contractor and its subcontractors shall also maintain Employment Eligibility
Verification forms (I-9) as required by the U.S. Department of Labor’s
Immigration and Control Act, for all employees performing work under the
Contract. I-9 forms are available for download at USACIS.GOV.
The State may request verification of compliance for any Contractor or
subcontractor performing work under the Contract. Should the State suspect or
find that the Contractor or any of its subcontractors are not in compliance, the
State may pursue any and all remedies allowed by law, including, but not limited
to: suspension of work, termination of the Contract for default, and suspension
and/or debarment of the Contractor. All costs necessary to verify compliance are
the responsibility of the Contractor.
Compliance Requirements for A.R.S. 41-4401, Government Procurement: E-Verify
Requirement:
The contractor warrants compliance with all Federal immigration laws and
regulations relating to employees and warrants its compliance with
Section A.R.S. 23-214, Subsection A. (That subsection reads: “After December 31,
2007, every employer, after hiring an employee, shall verify the employment
eligibility of the employee through the E-Verify program.”)
A breach of a warranty regarding compliance with immigration laws and
regulations shall be deemed a material breach of the contract and the contractor
may be subject to penalties up to and including termination of the contract.
Failure to comply with a State audit process to randomly verify the employment
records of contractors and subcontractors shall be deemed a material breach of
the contract and the contractor may be subject to penalties up to and including
termination of the contract.
The State agency retains the legal right to inspect the papers of any employee
who works on the contract to ensure that the contractor or subcontractor is
complying with the warranty.
46) IRS W-9 FORM
In order to receive payment under any resulting contract, the Contractor shall
have a current IRS W-9 Form on file with the State of Arizona.
47) CONTINUATION OF PERFORMANCE THROUGH TERMINATION
The Contractor shall continue to perform, in accordance with the requirements of
the contract, up to the date of termination and as directed in the termination
notice.
[END OF SECTION E]
CYE ‘12 Acute Care Contract
10/01/11

 

110



--------------------------------------------------------------------------------



 



      SECTION F: RESERVED   Contract/RFP No. YH09-0001

SECTION F: RESERVED
CYE ‘12 Acute Care Contract
10/01/11

 

111



--------------------------------------------------------------------------------



 



      SECTION G: RESERVED   Contract/RFP No. YH09-0001

SECTION G: RESERVED
CYE ‘12 Acute Care Contract
10/01/11

 

112



--------------------------------------------------------------------------------



 



      SECTION H: RESERVED   Contract/RFP No. YH09-0001

SECTION H: RESERVED
CYE ‘12 Acute Care Contract
10/01/11

 

113



--------------------------------------------------------------------------------



 



      SECTION I: RESERVED   Contract/RFP No. YH09-0001

SECTION I: RESERVED
CYE ‘12 Acute Care Contract
10/01/11

 

114



--------------------------------------------------------------------------------



 



      SECTION J: LIST OF ATTACHMENTS   Contract/RFP No. YH09-0001

SECTION J: LIST OF ATTACHMENTS
Attachment A: RESERVED
Attachment B: Geographic Service Area; Minimum Network Requirements
Attachment C: RESERVED
Attachment D: Sample Letter of Intent: Network Submission Requirements
Attachment E: RESERVED
Attachment F: Periodic Reporting Requirements
Attachment G: Auto-Assignment Algorithm
Attachment H: Grievance System Standards and Policy
Attachment I: RESERVED
Attachment J: RESERVED
Attachment K: RESERVED
CYE ‘12 Acute Care Contract
10/01/11

 

115



--------------------------------------------------------------------------------



 



      ATTACHMENT A: RESERVED   Contract/RFP No. YH09-0001

ATTACHMENT A: RESERVED
The Minimum Subcontract Provisions document is available on the AHCCCS Website
at:
http://www.azahcccs.gov/commercial/default.aspx
CYE ‘12 Acute Care Contract
10/01/11

 

116



--------------------------------------------------------------------------------



 



      ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

ATTACHMENT B: MINIMUM NETWORK STANDARDS (By Geographic Service Area)
INSTRUCTIONS:
Contractors shall have in place an adequate network of providers capable of
meeting contract requirements. The information that follows describes the
minimum network requirements by Geographic Service Area (GSA).
In some GSAs there are required service sites located outside of the
geographical boundary of a GSA. The reason for this relates to practical access
to care. In certain instances, a member must travel a much greater distance to
receive services within their assigned GSA, than if the member were not allowed
to receive services in an adjoining Border Community.
Split zip codes occur in some counties. Split zip codes are those which straddle
two different counties. Enrollment for members residing in these zip codes is
based upon the county and GSA to which the entire zip code has been assigned by
AHCCCS. The Contractor shall be responsible for providing services to members
residing in the entire zip code that is assigned to the GSA for which the
Contractor has agreed to provide services. The split zip codes GSA assignments
are as follows:

                  SPLIT BETWEEN         ZIP CODE   THESE COUNTIES   COUNTY
ASSIGNED TO   ASSIGNED GSA 85140   Pinal and Maricopa   Maricopa   12 85120  
Pinal and Maricopa   Maricopa   12 85142   Pinal and Maricopa   Maricopa   12
85192   Gila and Pinal   Gila   8 85342   Yavapai and Maricopa   Maricopa   12
85358   Yavapai and Maricopa   Maricopa   12 85390   Yavapai and Maricopa  
Maricopa   12 85643   Graham and Cochise   Cochise   14 85645   Pima and Santa
Cruz   Santa Cruz   10 85943   Apache and Navajo   Navajo   4 86336   Coconino
and Yavapai   Yavapai   6 86351   Coconino and Yavapai   Coconino   4 86434  
Mohave and Yavapai   Yavapai   6 86340   Coconino and Yavapai   Yavapai   6
85143   Pinal and Maricopa   Maricopa   12

If outpatient specialty services (OB, family planning, and pediatrics) are not
included in the primary care provider contract, at least one subcontract is
required for each of these specialties in the service sites specified.
In Tucson (GSA 10) and Metropolitan Phoenix (GSA 12), the Contractor must have a
network that is able to provide PCP, dental and pharmacy services so that
members do not need to travel more than 5 miles from their residence. The
Contractor must also obtain at least one hospital contract in each service
district listed on the Hospitals in Phoenix and Tucson Metropolitan area pages
within this section, respectively. Metropolitan Phoenix is further defined on
the Minimum Network Standard page specific to GSA # 12.
At a minimum, the Contractor shall have contracts with physicians with admitting
and treatment privileges at each hospital in its network.
CYE ‘12 Acute Care Contract
10/01/11

 

117



--------------------------------------------------------------------------------



 



      ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

For the remaining GSAs and areas not included in the Phoenix or Tucson
Metropolitan Areas, the Contractor is required to obtain contracts with
Physician(s) with admission and treatment privileges in the communities
identified under Hospitals on the Minimum Network Standard page specific to each
GSA. The Contractor must have a network that is able to provide PCP, dental and
pharmacy services in each of the communities identified on the Minimum Network
Standard Page specific to each GSA.
Provider categories required at various service delivery sites included in the
Service Area Minimum Network Standards are indicated as follows:

     
H
P
D
Ph
  Hospitals
Primary Care Providers (physicians, certified nurse practitioners and physician
assistants)
Dentists
Pharmacies

CYE ‘12 Acute Care Contract
10/01/11

 

118



--------------------------------------------------------------------------------



 



      ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

HOSPITALS IN PHOENIX METROPOLITAN AREA (By service district, by zip code)
DISTRICT 1

     
85006
  Banner Good Samaritan Medical Center
85281
  St. Luke’s Medical Center
85008
  Maricopa Medical Center
85013
  St. Joseph’s Hospital Phoenix
85020
  John C. Lincoln Hospital — North Mountain
 
   
DISTRICT 2
   
 
   
85015
  Phoenix Baptist Hospital
85027
  John C. Lincoln Hospital — Deer Valley
85037
  Banner Estrella Medical Center
85306
  Banner Thunderbird Medical Center
85308
  Arrowhead Community Hospital
85338
  West Valley Hospital
85351
  Banner Boswell Medical Center
85375
  Banner Del E. Webb Medical Center
85031
  Maryvale Hospital Medical Center
 
   
DISTRICT 3
   
 
   
85031
  Paradise Valley Hospital
85054
  Mayo Clinic Hospital
85251
  Scottsdale Healthcare — Osborn
85261
  Scottsdale Healthcare — Shea
85255
  Scottsdale Healthcare — Thompson Peak
 
   
DISTRICT 4
   
 
   
85201
  Arizona Regional Medical Center
85202
  Banner Desert Medical Center
85206
  Banner Baywood Medical Center
85224
  Chandler Regional Hospital
85281
  Tempe St. Luke’s Hospital
85296
  Mercy Gilbert Medical Center
85234
  Banner Gateway Medical Center
85209
  Mountain Vista Medical Center
85140
  Banner Ironwood Medical Center

CYE ‘12 Acute Care Contract
10/01/11

 

119



--------------------------------------------------------------------------------



 



      ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

HOSPITALS IN TUCSON METROPOLITAN AREA (By service district, by zip code)

     
DISTRICT 1
   
 
   
85719
  University Medical Center
85741
  Northwest Medical Center
85745
  Carondelet St. Mary’s Hospital
85775
  Northwest Medical Center Oro Valley
 
   
DISTRICT 2
   
 
   
85711
  Carondelet St. Joseph’s Hospital
85717
  Tucson Medical Center
85713
  University Physicians Hospital at Kino Campus

CYE ‘12 Acute Care Contract
10/01/11

 

120



--------------------------------------------------------------------------------



 



      ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

      COUNTIES: LA PAZ AND YUMA   Geographic Service Area 2

Hospitals Physician(s) w/admit and
treatment privileges required in the
following communities Blythe, CA
Lake Havasu City
Parker
Yuma
Primary Care Providers
Blythe, CA
Lake Havasu City
Parker
San Luis
Somerton
Wellton
Yuma
Dentists
Blythe, CA
Lake Havasu City
Parker
San Luis
Yuma
Pharmacies
Blythe, CA
Lake Havasu City
Parker
Somerton
San Luis
Yuma
(IMAGE) [c23961c2396102.gif]

              H=Hospital   P=Primary Care Physician   D=Dentist   Ph=Pharmacy

CYE ‘12 Acute Care Contract
10/01/11

 

121



--------------------------------------------------------------------------------



 



      ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

      COUNTIES: APACHE, COCONINO, MOHAVE, AND NAVAJO   Geographic Service Area 4

Hospitals Physician(s) w/admit and treatment privileges required in the
following communities
Bullhead City
Flagstaff
Gallup, NM
Kanab, UT
Kingman
Lake Havasu City
Needles, CA
Page
Payson
Show Low
Springerville
St. George, UT
Winslow
Primary Care Providers
Ash Fork/Seligman
Bullhead City
Colorado City or Hilldale or Kanab, UT
Flagstaff
Fort Mohave
Gallup, NM
Holbrook
Kingman
Lake Havasu City
Page
Payson
Sedona
Show Low or Pinetop or Lakeside
Snowflake or Taylor
Springerville or Eager
St. George, UT or Mesquite, NV
St. Johns
Williams
Winslow
Dentists
SAME AS PRIMARY CARE PROVIDERS (except for Fort Mohave, no dentist required)
Pharmacies
SAME AS PRIMARY CARE PROVIDERS
(IMAGE) [c23961c2396103a.gif]

              H=Hospital   P=Primary Care Physician   D=Dentist   Ph=Pharmacy

CYE ‘12 Acute Care Contract
10/01/11

 

122



--------------------------------------------------------------------------------



 



      ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

      COUNTY: YAVAPAI   Geographic Service Area 6

Hospitals Physician(s) w/admit
and treatment privileges required
in the following communities
Cottonwood
Flagstaff
Maricopa County
Prescott
Primary Care Providers
Ash Fork or Seligman
Camp Verde
Cottonwood
Maricopa County or Wickenburg
Prescott
Prescott Valley
Sedona
Dentists
SAME AS PRIMARY CARE
PROVIDERS
Pharmacies
SAME AS PRIMARY CARE
PROVIDERS
(except for Ash Fork/Seligman,
no pharmacy required)
(IMAGE) [c23961c2396104.gif]

              H=Hospital   P=Primary Care Physician   D=Dentist   Ph=Pharmacy

CYE ‘12 Acute Care Contract
10/01/11

 

123



--------------------------------------------------------------------------------



 



      ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

     
COUNTIES: PINAL AND GILA
  Geographic Service Area 8

Hospitals Physician(s ) w/admit
and treatment privileges required
in the following communities
Casa Grande
Globe
San Tan Valley
Payson
Primary Care Providers
Apache Junction
Casa Grande
Coolidge or Florence
Eloy
Globe or Miami or Claypool
Kearney
Mammoth or San Manuel or
Oracle
Mesa or Gilbert or Queen Creek
Payson
Dentists
Apache Junction
Casa Grande
Coolidge or Florence
Eloy
Globe or Miami or Claypool
Kearney
Mammoth or San Manuel or
Oracle
Mesa or Gilbert or Queen Creek
Payson
Pharmacies
Apache Junction
Casa Grande
Coolidge or Florence
Globe or Miami or Claypool
Kearney
Mammoth or San Manuel or
Oracle
Mesa or Gilbert or Queen Creek
Payson
(IMAGE) [c23961c2396105.gif]

              H=Hospital   P=Primary Care Physician   D=Dentist   Ph=Pharmacy

CYE ‘12 Acute Care Contract
10/01/11

 

124



--------------------------------------------------------------------------------



 



      ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

      COUNTY: PIMA AND SANTA CRUZ   Geographic Service Area 10

Hospital

Tucson
District 1

Contract Required
District 2

Contract Required
Nogales
Physician(s) w/admit and
treatment privileges required
Primary Care Providers
Ajo
Green Valley
Marana
Nogales
Oro Valley
Tucson
Dentists
SAME AS PRIMARY CARE
PROVIDERS
Pharmacies
SAME AS PRIMARY CARE
PROVIDERS
(IMAGE) [c23961c2396106.gif]

              H=Hospital   P=Primary Care Physician   D=Dentist   Ph=Pharmacy

CYE ‘12 Acute Care Contract
10/01/11

 

125



--------------------------------------------------------------------------------



 



      ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

      COUNTY: MARICOPA   Geographic Service Area 12

Hospital
Metropolitan Phoenix*
District 1
Contract Required
District 2
Contract Required
District 3
Contract Required
District 4
Contract Required
Primary Care Providers
Buckeye
Cave Creek or Carefree
Gila Bend
Goodyear or Litchfield Park
Metropolitan Phoenix*
Queen Creek
Wickenburg
Dentists
Buckeye or Goodyear or Litchfield Park
Metropolitan Phoenix*
Wickenburg
Pharmacies
Buckeye
Cave Creek or Carefree
Goodyear or Litchfield Park
Metropolitan Phoenix*
Wickenburg
(IMAGE) [c23961c2396107.gif]

      *   For Purposes of this RFP, Metropolitan Phoenix encompasses the
following: Apache Junction, Avondale, Chandler, El Mirage, Fountain Hills,
Gilbert, Glendale, Mesa, Paradise Valley, Peoria, Phoenix, Scottsdale, Sun
City/Sun City West, Surprise, Tempe, Tolleson, and Youngtown. Within this area,
distance standards must be met as specified in Attachment B.

              H=Hospital   P=Primary Care Physician   D=Dentist   Ph=Pharmacy

CYE ‘12 Acute Care Contract
10/01/11

 

126



--------------------------------------------------------------------------------



 



      ATTACHMENT B: MINIMUM NETWORK STANDARDS   Contract/RFP No. YH09-0001

      COUNTIES: COCHISE, GRAHAM AND GREENLEE   Geographic Service Area 14

Hospitals Physician(s)
w/admit and treatment
privileges required in the
following communities
Benson
Bisbee
Douglas
Safford
Sierra Vista
Tucson
Willcox
Primary Care Providers
Benson
Bisbee
Douglas
Morenci or Clifton
Safford
Sierra Vista
Willcox
Dentists
Benson or Willcox
Bisbee
Douglas
Morenci or Clifton
Safford
Sierra Vista
Pharmacies
Benson
Bisbee
Douglas
Morenci or Clifton
Safford or Thatcher
Sierra Vista
Willcox
(IMAGE) [c23961c2396108.gif]

              H=Hospital   P=Primary Care Physician   D=Dentist   Ph=Pharmacy

CYE ‘12 Acute Care Contract
10/01/11

 

127



--------------------------------------------------------------------------------



 



      ATTACHMENT C: RESERVED   Contract/RFP No. YH09-0001

ATTACHMENT C: RESERVED
CYE ‘12 Acute Care Contract
10/01/11

 

128



--------------------------------------------------------------------------------



 



      ATTACHMENT D: SAMPLE LETTER OF INTENT   Contract/RFP No. YH09-0001

ATTACHMENT D: SAMPLE LETTER OF INTENT
The following information is provided as early notification for Offerors’
benefit. However, complete instructions regarding this Letter of Intent will be
provided when the RFP is released. Only instructions included in the RFP are
considered official. Do not send completed Letter of Intent to AHCCCS at this
time.
Letter of Intent Instructions
The following is the mandated format for the Arizona Health Care Cost
Containment System, Contract Year Ending 2007 Letter of Intent (LOI). It is to
be used to show a provider’s intention to enter into a contract with an Offeror.
No alterations or changes are permitted, except for shaded areas which identify
the Offeror. The Offeror may print the form on its letterhead or insert its name
or logo in the box at the top of the forms. The completed LOI or an executed
contract will be acceptable evidence of an Offeror’s proposed network.
If a provider has multiple sites that offer identical services, only one LOI
should be signed, with additional service site information (items 1 to 6)
attached to the LOI. If services differ between sites, a separate LOI must be
obtained for each service site.
If a representative signs an LOI on behalf of a provider, evidence of authority
for the representative must be available upon request.
CYE ‘12 Acute Care Contract
10/01/11

 

129



--------------------------------------------------------------------------------



 



ATTACHMENT D: SAMPLE LETTER OF INTENT   Contract/RFP No. YH09-0001

OFFEROR’S
     LOGO
Please do not sign this Letter of Intent unless you seriously intend to enter
into negotiations with the Offeror mentioned below and understand that the
Arizona Health Care Cost Containment System (AHCCCS) requires all contracts to
include Minimum Subcontract Provisions as listed at
http://www.azahcccs.gov/Contracting/BidderLib_Acute.asp.
No alterations or changes are permitted, except for shaded areas which identify
the Offeror. This letter is subject to verification by AHCCCS.
The provider signing below is willing to enter into contract negotiations with
(Offeror’s name), for provision of covered services to AHCCCS members enrolled
with (Offeror’s name). This provider intends to sign a contract with (Offeror’s
name) if (Offeror’s name) is awarded an AHCCCS contract beginning October 1,
2008 in the provider’s service area and an acceptable agreement can be reached
between the provider and (Offeror’s name). Signing this Letter of Intent does
not obligate the provider to sign a contract with (Offeror’s name) however,
please do not sign this Letter of Intent unless you seriously intend to enter
into negotiations with the above mentioned health plan.
The following information is furnished by the provider:
1. NATIONAL PROVIDER IDENTIFICATION NUMBER (NPI) or AHCCCS PROVIDER
IDENTIFICATION NUMBER                                          
                                                              
2. PROVIDER’S PRINTED NAME                                          
                                         
3. ADDRESS (where services will be provided)                     
                                                              
ZIP CODE                                                              
                    
4. COUNTY                                           5. TELEPHONE
                                          6. FAX                     
                    
o Please check here if additional service site information is attached to the
Letter of Intent
7. CHECK ALL THAT APPLY

     
o A. Primary Care Physician
  o Family Practice
 
  o General Practice
 
  o Pediatrics
 
  o Internal Medicine
 
   
Services:
  o EPSDT
 
  o OB
 
   
o B. Primary Care Nurse Practitioner
  o Family Practice
 
  o Adult
 
  o Pediatrics
 
  o Midwife

CYE ‘12 Acute Care Contract
10/01/11

 

130



--------------------------------------------------------------------------------



 



ATTACHMENT D: SAMPLE LETTER OF INTENT   Contract/RFP No. YH09-0001

     
Services:
  o EPSDT
 
  o OB
 
   
o C. Primary Care Physician’s Assistant
   
 
   
Services:
  o EPSDT
 
  o OB

o D. Physician — Specialist — (Specify)                                         
                                         
o E. Hospital
o F. Urgent Care Facility
o G. Pharmacy
o H. Laboratory
o I. Medical Imaging
o J. Medically Necessary Transportation
o K. Nursing Facility
o L. Dentist
o M. Therapy (Specify Physical Therapy, Occupational Therapy, Speech,
Respiratory)                                                           
o N. Behavioral Health Provider (Specify)                     
                                         
o O. Durable Medical Equipment
o P. Home Health Agency
o Q. Other (Please Specify)                                          
                    
8. LANGUAGES SPOKEN BY THE PROVIDER (OTHER THAN ENGLISH)                     
                                         
9. NAME OF HOSPITAL(S) WHERE PHYSICIAN HAS ADMITTING PRIVILEGES
                                                              
NOTICE TO PROVIDERS: This Letter of Intent will be used by AHCCCS in its bid
evaluation and contract award process. You should only sign this Letter of
Intent if you intend to enter into contract negotiations with (Offeror’s name)
should they receive a contract award. If you are signing on behalf of a
physician, please provide evidence of your authority to do so.
Do not return completed Letter of Intent to AHCCCS. Completed Letter of Intent
needs to be returned to (Offeror’s name).
10. PROVIDER’S SIGNATURE                                          
                    DATE                                          
11. PRINTED NAME OF SIGNER                                          
                    TITLE                                          
CYE ‘12 Acute Care Contract
10/01/11

 

131



--------------------------------------------------------------------------------



 



ATTACHMENT D: SAMPLE LETTER OF INTENT   Contract/RFP No. YH09-0001

OFFEROR’S
     LOGO
ADDITIONAL SERVICE SITES:
1. NATIONAL PROVIDER IDENTIFICATION NUMBER (NPI) or AHCCCS PROVIDER
IDENTIFICATION NUMBER                                          
                                         
2. PROVIDER’S PRINTED NAME                     
                                                             
3. ADDRESS (where services will be provided)
                                                              
                                         
ZIP CODE                                                              
4. COUNTY                                           5. TELEPHONE
                                          6. FAX                     
                    
3. ADDRESS (where services will be provided)
                                                       
                           
ZIP CODE                                                              
4. COUNTY                                           5. TELEPHONE
                                                               6. FAX
                                         
3. ADDRESS (where services will be provided)
                                                              
                    
                                                              ZIP
CODE                                         
4. COUNTY                                           5. TELEPHONE
                                          6. FAX                     
                    
3. ADDRESS (where services will be provided)
                                                              
                                                               ZIP
CODE                                         
4. COUNTY                                           5. TELEPHONE
                                          6. FAX                     
                    
3. ADDRESS (where services will be provided)
                                                             
                                                              ZIP CODE     
                                    
4. COUNTY                                           5. TELEPHONE
                                          6. FAX                     
                    
CYE ‘12 Acute Care Contract
10/01/11

 

132



--------------------------------------------------------------------------------



 



ATTACHMENT D: SAMPLE LETTER OF INTENT   Contract/RFP No. YH09-0001

3. ADDRESS (where services will be provided)
                                                              
                                         
                                                              ZIP
CODE                                         
4. COUNTY                                           5. TELEPHONE
                                          6. FAX                     
                    
CYE ‘12 Acute Care Contract
10/01/11

 

133



--------------------------------------------------------------------------------



 



ATTACHMENT E: RESERVED   Contract/RFP No. YH09-0001

ATTACHMENT E: RESERVED
CYE ‘12 Acute Care Contract
10/01/11

 

134



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

ATTACHMENT F: CONTRACTORS CHART OF DELIVERABLES
The following table is a summary of the periodic reporting requirements for the
Contractor and is subject to change at any time during the term of the contract.
The table is presented for convenience only and should not be construed to limit
the Contractor’s responsibilities in any manner. Content for all deliverables is
subject to review. AHCCCS may assess sanctions if it is determined that late,
inaccurate or incomplete data is submitted.
The deliverables listed below are due by 5:00 PM on the due date indicated, if
the due date falls on a weekend or a State Holiday the due date is 5:00 PM on
the next business day.
If a Contractor is in compliance with the contractual standards on the
deliverables below marked with an asterisk (*), for a period of three
consecutive months, the Contractor may request to submit data on a quarterly
basis. However, if the Contractor is non-compliant with any standard on the
deliverable or AHCCCS has concerns during the reporting quarter, the Contractor
must immediately begin to submit on a monthly basis until three consecutive
months of compliance are achieved.

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
DHCM Finance
               
 
               
Monthly Financial Reporting Package
  30 days after the end of the month, only when required by AHCCCS   Reporting
Guide For Acute Health Care Contractors   Finance Manager   FTP server with
email notification
 
               
Quarterly Financial Reporting Package
  60 days after the end of each quarter   Reporting Guide For Acute Health Care
Contractors   Finance Manager   FTP server with email notification
 
               
FQHC Member Information
  60 days after the end of each quarter   Reporting Guide For Acute Health Care
Contractors; Section D, Paragraph 34   Finance Manager   FTP server with email
notification
 
               
Draft Annual Financial Reporting Package
  90 days after the end of each fiscal year   Reporting Guide For Acute Health
Care Contractors   Finance Manager   FTP server with email notification
 
               
Final Annual Financial Reporting Package
  120 days after the end of each fiscal year   Reporting Guide For Acute Health
Care Contractors   Finance Manager   FTP server with email notification
 
               
Advances/Loans/Equity Distributions
  Submit for approval prior to effective date   Section D, Paragraph 49;  
Finance Manager   FTP server with email notification
 
               
Premium Tax Reporting
  March 15th, June 15th, September 15th , December 15th   ACOM Premium Tax
Reporting Policy   Finance Manager   FTP server with email notification

CYE ‘12 Acute Care Contract
10/01/11

 

135



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
Quarterly Verification of Receipt of Paid Services (Section D, ¶66 and ACOM
Policy 424)
  Due the 15th day after the end of the quarter that follows the reporting
quarter Oct. — Dec. due April 15 Jan. — March due July 15 April — June due Oct.
15 July — Sept. due Jan. 15   Section D, Paragraph 19 and ACOM Policy 424  
Finance Manager   FTP server with email notification
 
               
Quarterly Cost Avoidance/Recovery Report
  Due 45 days after the reporting quarter Oct — Dec due Feb 14 Jan — March due
May 15 Apr — June due August 14 July — Sept due Nov 14   Section D, ¶58 and
Program Integrity Reporting Guide   Finance Manager   FTP server with email
notification

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
DHCM Data Analysis and Research
               
 
               
Corrected Pended Encounter Data
  Monthly, according to established schedule   Encounter Reporting User Manual  
Encounter Administrator   FTP server with email notification
 
               
New Day Encounter
  Monthly, according to established schedule   Encounter Reporting User Manual  
Encounter Administrator   FTP server with email notification
 
               
Medical Records for Data Validation
  90 days after the request received from AHCCCS   Data Validation User Manual  
Encounter Administrator   FTP server with email notification

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
Office of Program Integrity
               
 
               
Provider Fraud/Abuse Report
  Within 10 days of discovery   Section D, Paragraph 62   Office of Program
Integrity Manager   Secure email or web portal
 
               
Eligible Person Fraud/Abuse Report
  Within 10 days of discovery   Section D, Paragraph 62   Office of Program
Integrity Manager   Secure email or web portal

AHCCCS will assess the following sanctions on the deliverables listed below,
under DHCM Acute Care Operations, Clinical Quality Management and Medical
Management that are not received by 5:00 PM on the due date indicated, if the
due date falls on a weekend or a State Holiday, sanctions will be assessed on
deliverables not received by 5:00 PM on the next business day.
CYE ‘12 Acute Care Contract
10/01/11

 

136



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

          Late Deliverables        
1st time “late” sanction/ 1-10 days:
  $ 5,000  
1st time “late” sanction/ 11-20 days:
  $ 10,000  
1st time “late” sanction/ over 21 days:
  $ 15,000  
 
       
2nd time “late” sanction/ 1-10 days:
  $ 10,000  
2nd time “late” sanction/ 11-20 days:
  $ 20,000  
2nd time “late” sanction/over 21 days:
  $ 30,000  
 
       
3rd time “late” sanction/ 1-10 days:
  $ 20,000  
3rd time “late” sanction/ 11-20 days:
  $ 40,000  
3rd time “late” sanction/over 21 days:
  $ 60,000  

The sanctions outlined above are deliverable specific. For example, if the
Contractor submits its claims dashboard 5 days late in January, a $5,000
sanction will be assessed. The next month, if the Contractor submits its
administrative measures 5 days late, it will be assessed a 1st time late
sanction of $5,000. However if the Contractor submits the claims dashboard
5 days late again in March AHCCCS will asses a 2nd time late sanction of
$10,000.

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
DHCM Acute Care Operations
               
 
               
Annual Subcontractor Assignment and Evaluation Report
  90 days after the beginning of the contract year   Section D, Paragraph 37;
Section D, Paragraph 43   Operations and Compliance Officer   FTP server with
email notification
 
               
Provider Affiliation Transmission
  15 days after the end of each quarter   Provider Affiliation Transmission
Manual, submitted to PMMIS Provider-to-Contractor FTP   Operations and
Compliance Officer   FTP server with email notification
 
               
* Claims Dashboard
  15th day of each month following the reporting period   Section D, Paragraph
38; Claims Dashboard Reporting Guide   Operations and Compliance Officer   FTP
server with email notification
 
               
Subcontracts
  As required by Contract   Section D, Paragraph 37; ACOM Templates Policy  
Operations and Compliance Officer   FTP server with email notification
 
               
Third Party Administrator subcontracts
  60 days prior to the effective date of the subcontract   Section D, Paragraph
37; ACOM Templates Policy   Operations and Compliance Officer   FTP server with
email notification
 
               
Provider Advances
  As required by Policy   ACOM Provider and Affiliate Advance Request Policy  
Operations and Compliance Officer   FTP server with email notification
 
               
Claim recoupments >$50,000
  Upon identification by Contractor   Section D, Paragraph 38; ACOM Recoupment
Request Policy   Operations and Compliance Officer   FTP server with email
notification
 
               
* Administrative Measures
  15th day of each month following the reporting period   Section D,
Paragraph 25   Operations and Compliance Officer   FTP server with email
notification

CYE ‘12 Acute Care Contract
10/01/11

 

137



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
Grievance System Report
  First Day of 2nd Month Following Month Being Reported   Section D, Paragraph
26; Grievance System Reporting Guide   Operations and Compliance Officer   FTP
server with email notification
 
               
Provider Network Development and Management Plan
  45 days after the first day of a new contract year   Section D, Paragraph 27;
ACOM Provider Network Development and Management Plan Policy, 415   Operations
and Compliance Officer   FTP server with email notification
 
               
Quarterly Provider Terminations Due To Rates
  15 days after the end of each quarter   ACOM Provider Network Development and
Management Plan Policy, 415   Operations and Compliance Officer   FTP server
with email notification
 
               
Cultural Competency Plan
  45 days after the first day of a new contract year   ACOM Cultural Competency
Policy   Operations and Compliance Officer   FTP server with email notification
 
               
Business Continuity and Recovery Plan
  15 days after the beginning of each contract year   ACOM Business Continuity
and Recovery Plan Policy   Operations and Compliance Officer   FTP server with
email notification
 
               
Marketing Attestation Statement
  45 days after the beginning of each contract year   ACOM Marketing Outreach
and Incentives Policy   Operations and Compliance Officer   FTP server with
email notification
 
               
Marketing and Outreach Materials
  30 days prior to dissemination   ACOM Marketing Outreach and Incentives Policy
  Marketing Committee Chairperson   FTP server with email notification
 
               
Member Handbook
  Within 4 weeks of receiving annual amendment and upon any changes prior to
distribution.   Section D, Paragraph 18; ACOM Member Information Policy  
Operations and Compliance Officer   FTP server with email notification
 
               
Provider Network — Material Change
  Submit change for approval prior to effective date   Section D, Paragraph 29;
ACOM Provider Network Information Policy   Operations and Compliance Officer  
FTP server with email notification
 
               
Provider Network — Unexpected change
  Within one business day   Section D, Paragraph 29   Operations and Compliance
Officer   FTP server with email notification
 
               
System Change Plan
  Six months prior to implementation   Section D, Paragraph 38   Operations and
Compliance Officer   FTP server with email notification
 
               
Organizational Chart with “Key Staff” positions
  October 15th   Section D, Paragraph 16   Operations and Compliance Officer  
FTP server with email notification
 
               
Functional Organizational Chart with key program areas, responsibilities and
reporting lines.
  October 15th   Section D, Paragraph 16   Operations and Compliance Officer  
FTP server with email notification

CYE ‘12 Acute Care Contract
10/01/11

 

138



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
Key Position Change
  Within 7 days after an employee leaves and as soon as new hire has taken place
  Section D, Paragraph 16   Operations and Compliance Officer   FTP server with
email notification
 
               
Staff functions located outside of Arizona
  October 15th   Section D, Paragraph 16   Operations and Compliance Officer  
FTP server with email notification

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
DHCM Clinical Quality Management
               
 
               
EPSDT Annual Monitoring Report
  Annually on December 15th   Section D, Paragraph 10, Scope of Services, AMPM,
Chapter 400   DHCM/CQM   FTP server with email notification
 
               
EPSDT Improvement and Adult Quarterly Monitoring Report (Template must be used)
  15 days after the end of each quarter   Section D, Paragraph 10, Scope of
Services, AMPM, Chapter 400 See Suspension list for specific items being
suspended   DHCM/CQM   FTP server with email notification
 
               
Quality Assessment/Performance Improvement Plan and Evaluation (Checklist to be
submitted with Document)
  Annually on December 15th   AMPM, Chapter 900   DHCM/CQM   FTP server with
email notification
 
               
Credentialing Quarterly Report
  30 days after the end of each quarter   Section D, Paragraph 25   DHCM/CQM  
FTP server with email notification
 
               
Monthly Pregnancy Termination Report
  End of the month following the pregnancy termination   AMPM, Chapter 400  
DHCM/CQM   Secure email to CQM Administrator or fax to 602-417-4162
 
               
Maternity Care Plan
  Annually on December 15th   AMPM, Chapter 400   DHCM/CQM   FTP server with
email notification
 
               
Stillbirth Report
  Immediately following procedure   AMPM, Chapter 400   DHCM/CQM   Secure email
to CQM Administrator or fax to 602-417-4162
 
               
Semi-annual report of number of pregnant women who are HIV/AIDS positive
  30 days after the end of the 2nd and 4th quarter of each contract year   AMPM,
Chapter 400   DHCM/CQM   FTP server with email notification

CYE ‘12 Acute Care Contract
10/01/11

 

139



--------------------------------------------------------------------------------



 



ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
Performance Improvement Project Baseline Report (Standardized format to be
utilized)
  Annually on December 15th   AMPM, Chapter 900   DHCM/CQM   FTP server with
email notification
 
               
Performance Improvement Project Re-measurement Report (Standardized format to be
utilized)
  Annually on December 15th   AMPM, Chapter 900   DHCM/CQM   FTP server with
email notification
 
               
Performance Improvement Project Final Report (Standardized format to be
utilized)
  Within 180 days of the end of the project, as defined in the project proposal
approved by AHCCCS DHCM   AMPM, Chapter 900   DHCM/CQM   FTP server with email
notification
 
               
QM Quarterly Report
  45 Days after the end of each quarter   Section D, Paragraph 23   DHCM/CQM  
FTP server with email notification
 
               
Pediatric Immunization Audit
  As requested   Section D, Paragraph 23   DHCM/CQM   FTP server with email
notification

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
DHCM Medical Management
               
 
               
Quarterly Inpatient Hospital Showing
  15 days after the end of each quarter   State Medicaid Manual and the AMPM,
Chapter 1000   DHCM/MM   FTP server with email notification
 
               
Utilization Management Plan and Evaluation
  Annually on December 15th   AMPM, Chapter 900   DHCM/MM   FTP server with
email notification
 
               
UM Quarterly Report
  60 Days after the end of each quarter   Section D, Paragraph 24   DHCM/MM  
FTP server with email notification
 
               
HIV Specialty Provider List
  Annually, on December 15th   AMPM, Chapter 300   DHCM/MM   FTP server with
email notification
 
               
Transplant Report
  15 days after the end of each month   AMPM, Chapter 1000   DHCM/MM   FTP
server with email notification
 
               
Non-Transplant Catastrophic Reinsurance covered Diseases
  Annually, within 30 days of the beginning of the contract year, enrollment to
the plan, and when newly diagnosed.   Section D, Paragraph 57   DHCM/MM   FTP
server with email notification

CYE ‘12 Acute Care Contract
10/01/11

 

140



--------------------------------------------------------------------------------



 



      ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

Suspensions and Modifications
The following describes suspensions and modifications made during the current
contract or renewal period with limited application. The following suspensions
and modifications will be in effect for the period from October 1, 2011 through
September 30, 2012. These changes do not serve to remove the requirement for the
Contractor to collect, analyze, and respond to the internal monitoring
mechanisms that support compliance with contractual and statutory requirements
but serve only to condense deliverable requirements in order to ease
administrative burden.
Suspensions
Suspensions will be defined as a complete temporary release from the deliverable
requirement as presented in Contract for the term shown in this Attachment.
Section D, Paragraph 10, Scope of Services
Certain requirements contained in the EPSDT Quarterly Report are being
suspended. The reporting requirements are being reduced by suspending the PEDS
tracking, Obesity Tracking, Performance Measure reporting.
Section D, Paragraph 24, Medical Management
10. Within the term of this contract, the Contractor must review all prior
authorization requirements for services, items or medications and submit a
report to AHCCCS providing the rationale for the requirements. AHCCCS shall
determine and provide a format for the report.
Section D, Paragraph 25, Administrative Performance Standards
The Quarterly Credentialing Report is being suspended. The standards will
continue to be monitored during OFRs and AHCCCS will consider re-implementing
based on the results.
Section D, Paragraph 38, Claims Payment/Health Information System
The Contractor must submit a signed agreement on or before December 31st 2008,
with a schedule for completion, entered into with an independent auditing firm
of their selection to be approved by the AHCCCS Division of Health Care
Management. The Division of Health Care Management will monitor the scope of
this audit, to include no less than a verification of contract information
management (contract loading and auditing), claims processing and encounter
submission processes
Section D, Paragraph 38, Claims Payment/Health Information System
Within the first 6 months of the contract term, the Contractor must review claim
requirements, including billing rules and documentation requirements, and submit
a report to AHCCCS that will include the rationale for the requirements. AHCCCS
shall determine and provide a format for the report.
Attachment F, Periodic Reporting Requirements

                                  SUBMITTED REPORT   WHEN DUE   SOURCE/REFERENCE
  SEND TO:   VIA
DHCM Medical Management
               
 
   
UM Quarterly Report
  60 Days after the end of each quarter   Section D, Paragraph 24   DHCM/MM  
FTP server with email notification

          CYE ‘12 Acute Care Contract     10/01/11

 

141



--------------------------------------------------------------------------------



 



      ATTACHMENT F: PERIODIC REPORT REQUIREMENTS   Contract/RFP No. YH09-0001

Modifications
Modifications will be defined as a reduction in the frequency or content of a
deliverable requirement that will remain in place throughout the temporary term
shown in this Attachment.
There are no modifications at this time.

          CYE ‘12 Acute Care Contract     10/01/11

 

142



--------------------------------------------------------------------------------



 



ATTACHMENT G: AUTO-ASSIGNMENT ALGORITHM   Contract/RFP No. YH09-0001

ATTACHMENT G: AUTO-ASSIGNMENT ALGORITHM
Members who have the right to choose, but do not exercise this right, will be
assigned to a Contractor through an auto-assignment algorithm. The algorithm is
a mathematical formula used to distribute members to the various Contractors in
a manner that is consistent with AHCCCS goals.
With the exception of an enhanced auto-assignment algorithm that may be in
effect at the start of a new contract cycle (October 1, 2008) for a three to six
month period, the auto-assignment algorithm calculation details are as follows:
The algorithm employs a data table and a formula to assign cases (a case may be
a member or a household of members) to Contractors using the target percentages
developed. The algorithm data table consists of all the geographic service areas
(GSA) in the state, all Contractors serving each GSA, and the target percentages
by risk group within each GSA.
The Contractor farthest away from its target percentage within a GSA and risk
group, the largest negative difference, is assigned the next case for that GSA.
The equation used is:
(t/T) – P = d
t = The total members assigned to the GSA, per risk group category, for the
Contractor
T = The total members assigned to the GSA, per risk group category, all
Contractors combined
P = The target percentage of members per risk group for the Contractor
d = The difference
The algorithm is calculated after each assignment to give a new difference for
each Contractor. When more than one Contractor has the same difference, and
their differences are greater than all other Contractors, the Contractor with
the lowest Health Plan I.D. Number will be assigned the case.
Assignment by the algorithm applies to:

  1.  
Members who are newly eligible to the AHCCCS program that did not choose a
Contractor within the prescribed time limits.

  2.  
Members whose assigned health plan is no longer available after the member moves
to a new GSA and did not choose a new Contractor within the prescribed time
limits.

All Contractors, within a given geographic service area (GSA) and for each risk
group, will have a placement in the algorithm and will receive members
accordingly. A Contractor with a more favorable target percentage in the
algorithm will receive proportionally more members. Conversely, a Contractor
with a lower target percentage in the algorithm will receive proportionally
fewer members. The initial algorithm formula favors Contractors with both lower
awarded capitation rates and higher scores on the Program Component of the
proposal.
In future contract years, AHCCCS may adjust the auto-assignment algorithm in
consideration of Contractors’ clinical performance measure results when
calculating target percentages. Ranking in the algorithm may be weighted based
on the number of Performance Measures for which a Contractor is meeting the
current AHCCCS Minimum Performance Standard (MPS) as a percentage of the total
number of measures utilized in the calculation. AHCCCS will determine the
Performance Measures used to evaluate Contractor performance and apply the
criterion universally when making the adjustment.

          CYE ‘12 Acute Care Contract     10/01/11

 

143



--------------------------------------------------------------------------------



 



      ATTACHMENT G: AUTO-ASSIGNMENT ALGORITHM   Contract/RFP No. YH09-0001

Development of the Target Percentages for CYE 09 through CYE 12
Beginning in CYE ’09, the algorithm target percentages will be developed using
the methodology described below, subject to the enhanced algorithm described
below, if applicable. However, for subsequent years, AHCCCS reserves the right
to change the algorithm methodology to assure assignments are made in the best
interest of the AHCCCS program and the State.
A Contractor’s placement in the algorithm is based upon the following two
factors, which are weighted as follows:

              #   Factor   Weighting  
1
  The Contractor’s final awarded capitation rate from AHCCCS.     50 %
2
  The Contractor’s score on the Program component of the proposal.     50 %

Points will be assigned to each Contractor by risk group by GSA. Based on the
rankings of the final awarded capitation rates and the final Program component
scores, each Contractor will be assigned a number of points for each of these
two components separately using the table below:
TABLE OF POINTS FOR FACTORS #1 (LOWEST CAPITATION RATE) AND #2 (HIGHEST PROGRAM
SCORE)

                                                  Number of   1st     2nd    
3rd     4th     5th     6th   Awards in GSA   Place     Place     Place    
Place     Place     Place  
2
    60       40                                  
3
    44       32       24                          
4
    35       28       22       15                  
5
    30       25       20       15       10          
6
    26       23       19       15       11       6  

Two or more Contractors that have equal final awarded capitation rates or
Program component scores in a GSA for the same risk group will be given an equal
percentage of the points for all of the positions held by the tied Contractors
combined.
The points awarded for the two components will be combined as follows to give
the target percentage for each Contractor by GSA by risk group:
Final Awarded Capitation Rate (.50) + Program Component Score (.50) = TARGET
PERCENTAGE
Development of the Target Percentages for CYE 13
A Contractor’s placement in the algorithm for CYE 13 will be based upon the
following two factors, which are weighted as follows:

              #   Factor   Weighting  
1
  The Contractor’s final awarded capitation rate from AHCCCS.     50 %
2
  The Contractor’s percent of all Clinical Quality Performance Measures for
which the Contractor meets the Minimum Performance Standard (MPS). Only those
Contractors that meet at least 75% of the Minimum Standards for the measurement
period of CYE 2011 receive points.     50 %

          CYE ‘12 Acute Care Contract     10/01/11

 

144



--------------------------------------------------------------------------------



 



ATTACHMENT G: AUTO-ASSIGNMENT ALGORITHM   Contract/RFP No. YH09-0001

Points will be assigned to each Contractor by risk group by GSA. Based on the
rankings of the final awarded capitation rates and the Clinical Quality
Performance Measure results, each Contractor will be assigned a number of points
for each of these two components separately using the table below:
TABLE OF POINTS FOR FACTORS #1 (LOWEST CAPITATION RATE) AND #2 (CLINICAL QUALITY
PREFORMANCE MEASURES)

                                                  Number of Awards in          
                            GSA for Factor #1 or                                
      Number of                                       Contractors at or        
                              above 75% for Factor   1st     2nd     3rd     4th
    5th     6th   #2   Place     Place     Place     Place     Place     Place  
2
    60       40                                  
3
    44       32       24                          
4
    35       28       22       15                  
5
    30       25       20       15       10          
6
    26       23       19       15       11       6  

Two or more Contractors that have equal final awarded capitation rates in a GSA
for the same risk group or equal Clinical Quality Performance Measure results
will be given an equal percentage of the points for all of the positions held by
the tied Contractors combined.
The points awarded for the two components will be combined as follows to give
the target percentage for each Contractor by GSA by risk group:
Final Awarded Capitation Rate (.50) + Clinical Quality Performance Measure
results (.50) = TARGET PERCENTAGE
Enrollment Considerations
AHCCCS will favor new and small Contractors in each GSA with increased
auto-assignment. A new Contractor is defined as a Contractor new to the AHCCCS
program or an incumbent Contractor that is new to a GSA. Small Contractors will
be determined based on enrollment as of May 1, 2008. A small Contractor is
defined by GSA and has a membership level as delineated in the following table:

     
County/GSA
  GSA-specific Enrollment Threshold
Maricopa — GSA 12
  <50,000
Pima County Only
  <30,000
Rural GSAs (including Santa Cruz County)
  less than or equal to 45% of enrollment in the entire GSA as of May 1, 2008

          CYE ‘12 Acute Care Contract     10/01/11

 

145



--------------------------------------------------------------------------------



 



ATTACHMENT G: AUTO-ASSIGNMENT ALGORITHM   Contract/RFP No. YH09-0001

Conversion Group Auto-Assignment
Members who are enrolled as of June 30, 2008 in an Exiting Contractor
(Conversion Group) will be assigned to new and small Contractors within their
GSA, effective October 1, 2008 via the conversion auto-assignment algorithm.
These members will be allowed to remain with the Contractor to which they were
auto-assigned or to choose a different Contractor by August 31, 2008 from any of
the incumbent or new Contractors in the GSA that are effective October 1, 2008.
These members will again have an opportunity to change Contractors from
October 1, 2008 until November 30, 2008 in order to provide them with the choice
of any incumbent or new Contractors.
If the number of members in the Conversion Group in a GSA is enough to bring all
new and small Contractors within the GSA above the thresholds listed in the
table above, the conversion auto-assignment algorithm will be applied until all
of the new and small Contractors reach the thresholds. The remaining members of
the Conversion Group will be auto-assigned to all Contractors in the GSA
according to the initial algorithm methodology based on awarded capitation rates
and Program Component scores.
If the number of Conversion Group members in a GSA is not enough to bring all
new and small Contractors within the GSA above the thresholds listed in the
table above, an enhanced auto-assignment will be utilized to bring all new and
small Contractors as close to equal as possible, without reducing any Contractor
size.
In a rural GSA, if both Contractors are new to AHCCCS, the Conversion Group
members will be auto-assigned approximately equally between the two Contractors.
For details on member choice of Contractors for the months of July, August and
September 2008, see Section I. For members being auto-assigned in July 2008, the
algorithm will be based on the CYE 08 Contract. For members auto-assigned during
August and September 2008, the algorithm will be based on the CYE 08 Contract
with exiting Contractors in each GSA excluded, except in family continuity,
newborn enrollment, and 90-day re-enrollment situations. For GSAs in which all
Contractors are exiting, the CYE 08 algorithm will remain in effect through
September 30, 2008.
Post-Conversion Auto-Assignment
For purposes of determining the enhanced algorithm, new Contractors and
Continuing Contractors still below the thresholds on September 1, 2008 will
receive members under the enhanced auto-assign algorithm beginning October 1,
2008. The enhanced algorithm will continue to favor those Contractors below the
threshold, for at least three months but no longer than six months, regardless
of their membership level during or at the end of the time period. In this
situation, the plans not qualifying for the enhanced auto-assignment algorithm
will not receive any members via auto-assignment for the time period. After the
three to six month time period, the algorithm will revert to the initial
methodology based on final awarded capitation and Program Component score and
all Contractors will again be included in the algorithm.
All efforts will be made to auto-assign members based on the methodology and
thresholds above, however amounts may not be exact due to issues such as family
continuity, newborns, 90-day re-enrollment etc.

          CYE ‘12 Acute Care Contract     10/01/11

 

146



--------------------------------------------------------------------------------



 



      ATTACHMENT H:   Contract/RFP No. YH09-0001 GRIEVANCE SYSTEM AND STANDARDS
   

ATTACHMENT H(1): ENROLLEE GRIEVANCE SYSTEM STANDARDS AND POLICY
The Contractor shall have a written policy delineating its Grievance System
which shall be in accordance with applicable Federal and State laws, regulations
and policies, including, but not limited to 42 CFR Part 438 Subpart F. The
Contractor shall provide the ACOM Enrollee Grievance Policy to all providers and
subcontractors at the time of contract. The Contractor shall also furnish this
information to enrollees within a reasonable time after the Contractor receives
notice of the enrollment. Additionally, the Contractor shall provide written
notification of any significant change in this policy at least 30 days before
the intended effective date of the change.
The written information provided to enrollees describing the Grievance System
including the grievance process, the appeals process, enrollee rights, the
grievance system requirements and timeframes, shall be in each prevalent
non-English language occurring within the Contractor’s service area and in an
easily understood language and format. The Contractor shall inform enrollees
that oral interpretation services are available in any language, that additional
information is available in prevalent non-English languages upon request and how
enrollees may obtain this information.
Written documents, including but not limited to the Notice of Action, the Notice
of Appeal Resolution, Notice of Extension for Resolution, and Notice of
Extension of Notice of Action shall be translated in the enrollee’s language if
information is received by the Contractor, orally or in writing, indicating that
the enrollee has a limited English proficiency. Otherwise, these documents shall
be translated in the prevalent non-English language(s) or shall contain
information in the prevalent non-English language(s) advising the enrollee that
the information is available in the prevalent non-English language(s) and in
alternative formats along with an explanation of how enrollees may obtain this
information. This information must be in large, bold print appearing in a
prominent location on the first page of the document.
At a minimum, the Contractor’s Grievance System Standards and Policy shall
specify:

1.  
That the Contractor shall maintain records of all grievances, appeals and
requests for hearing.

2.  
Information explaining the grievance, appeal, and fair hearing procedures and
timeframes. This information shall include a description of the circumstances
when there is a right to a hearing, the method for obtaining a hearing, the
requirements which govern representation at the hearing, the right to file
grievance and appeals and the requirements and timeframes for filing a
grievance, appeal, or request for hearing.

3.  
The availability of assistance in the filing process and the Contractor’s
toll-free numbers that an enrollee can use to file a grievance or appeal by
phone if requested by the enrollee.

4.  
That the Contractor shall acknowledge receipt of each grievance and appeal. For
Appeals, the Contractor shall acknowledge receipt of standard appeals in writing
within five business days of receipt and within one business day of receipt of
expedited appeals.

5.  
That the Contractor shall permit both oral and written appeals and grievances
and that oral inquiries appealing an action are treated as appeals.

6.  
That the Contractor shall ensure that individuals who make decisions regarding
grievances and appeals are individuals not involved in any previous level of
review or decision making and that individuals who make decisions regarding: 1)
appeals of denials based on lack of medical necessity, 2) a grievance regarding
denial of expedited resolution of an appeal or 3) grievances or appeals
involving clinical issues are health care professionals as defined in 42 CFR
438.2 with the appropriate clinical expertise in treating the enrollee’s
condition or disease.

          CYE ‘12 Acute Care Contract     10/01/11

 

147



--------------------------------------------------------------------------------



 



      ATTACHMENT H:   Contract/RFP No. YH09-0001 GRIEVANCE SYSTEM AND STANDARDS
   



7.  
The resolution timeframes for standard appeals and expedited appeals may be
extended up to 14 days if the enrollee requests the extension or if the
Contractor establishes a need for additional information and that the delay is
in the enrollee’s interest.

8.  
That if the Contractor extends the timeframe for resolution of an appeal when
not requested by the enrollee, the Contractor shall provide the enrollee with
written notice of the reason for the delay.

9.  
The definition of grievance as a member’s expression of dissatisfaction with any
aspect of their care, other than the appeal of actions.

10.  
That an enrollee must file a grievance with the Contractor and that the enrollee
is not permitted to file a grievance directly with AHCCCS.

11.  
That the Contractor must dispose of each grievance in accordance with the ACOM
Enrollee Grievance Policy, but in no case shall the timeframe exceed 90 days.

12.  
The definition of action as the [42 CFR 438.400(b)]:

  a.  
Denial or limited authorization of a requested service, including the type or
level of service;
    b.  
Reduction, suspension, or termination of a previously authorized service;
    c.  
Denial, in whole or in part, of payment for a service;
    d.  
Failure to provide services in a timely manner;
    e.  
Failure to act within the timeframes required for standard and expedited
resolution of appeals and standard disposition of grievances; or
    f.  
Denial of a rural enrollee’s request to obtain services outside the Contractor’s
network under 42 CFR 438.52(b)(2)(ii), when the contractor is the only
Contractor in the rural area.

13.  
The definition of a service authorization request as an enrollee’s request for
the provision of a service [42 CFR 431.201].

14.  
The definition of appeal as the request for review of an action, as defined
above.

15.  
Information explaining that a provider acting on behalf of an enrollee and with
the enrollee’s written consent, may file an appeal.

16.  
That an enrollee may file an appeal of: 1) the denial or limited authorization
of a requested service including the type or level of service, 2) the reduction,
suspension or termination of a previously authorized service, 3) the denial in
whole or in part of payment for service, 4) the failure to provide services in a
timely manner, 5) the failure of the Contractor to comply with the timeframes
for dispositions of grievances and appeals and 6) the denial of a rural
enrollee’s request to obtain services outside the Contractor’s network under 42
CFR 438.52(b)(2)(ii) when the Contractor is the only Contractor in the rural
area.

17.  
The definition of a standard authorization request. For standard authorization
decisions, the Contractor must provide a Notice of Action to the enrollee as
expeditiously as the enrollee’s health condition requires, but not later than
14 days following the receipt of the authorization request with a possible
extension of up to 14 days if the enrollee or provider requests an extension or
if the Contractor establishes a need for additional information and delay is in
the enrollee’s best interest [42 CFR 438.210(d)(1)]. The Notice of Action must
comply with the advance notice requirements when there is a termination or
reduction of a previously authorized service OR when there is a denial of an
authorization request and the physician asserts that the requested
service/treatment is a necessary continuation of a previously authorized
service.

18.  
The definition of an expedited authorization request. For expedited
authorization decisions, the Contractor must provide a Notice of Action to the
enrollee as expeditiously as the enrollee’s health condition requires, but not
later than 3 business days following the receipt of the authorization request
with a possible extension of up to 14 days if the enrollee or provider requests
an extension or if the Contractor establishes a need for additional information
and delay is in the enrollee’s interest [42 CFR 438.210(d)(2)].

          CYE ‘12 Acute Care Contract     10/01/11

 

148



--------------------------------------------------------------------------------



 



      ATTACHMENT H:   Contract/RFP No. YH09-0001 GRIEVANCE SYSTEM AND STANDARDS
   



19.  
That the Notice of Action for a service authorization decision not made within
the standard or expedited timeframes, whichever is applicable, will be made on
the date that the timeframes expire. If the Contractor extends the timeframe to
make a standard or expedited authorization decision, the contractor must give
the enrollee written notice of the reason to extend the timeframe and inform the
enrollee of the right to file a grievance if the enrollee disagrees with the
decision. The Contractor must issue and carry out its decision as expeditiously
as the enrollee’s health condition requires and no later than the date the
extension expires.

20.  
That the Contractor shall notify the requesting provider of the decision to deny
or reduce a service authorization request. The notice to the provider must be
written.

21.  
The definition of a standard appeal and that the Contractor shall resolve
standard appeals no later than 30 days from the date of receipt of the appeal
unless an extension is in effect. If a Notice of Appeal Resolution is not
completed when the timeframe expires, the member’s appeal shall be considered to
be denied by the Contractor, and the member can file a request for hearing.

22.  
The definition of an expedited appeal and that the Contractor shall resolve all
expedited appeals not later than three business days from the date the
Contractor receives the appeal (unless an extension is in effect) where the
Contractor determines (for a request from the enrollee), or the provider (in
making the request on the enrollee’s behalf indicates) that the standard
resolution timeframe could seriously jeopardize the enrollee’s life or health or
ability to attain, maintain or regain maximum function. The Contractor shall
make reasonable efforts to provide oral notice to an enrollee regarding an
expedited resolution appeal. If a Notice of Appeal Resolution is not completed
when the timeframe expires, the member’s appeal shall be considered to be denied
by the Contractor, and the member can file a request for hearing.

23.  
That if the Contractor denies a request for expedited resolution, it must
transfer the appeal to the 30-day timeframe for a standard appeal. The
Contractor must make reasonable efforts to give the enrollee prompt oral notice
and follow-up within two days with a written notice of the denial of expedited
resolution.

24.  
That an enrollee shall be given 60 days from the date of the Contractor’s Notice
of Action to file an appeal.

25.  
That the Contractor shall mail a Notice of Action: 1) at least 10 days before
the date of a termination, suspension or reduction of previously authorized
AHCCCS services, except as provided in (a)-(e) below; 2) at least 5 days before
the date of action in the case of suspected fraud; 3) at the time of any action
affecting the claim when there has been a denial of payment for a service, in
whole or in part; 4) within 14 days from receipt of a standard service
authorization request and within three business days from receipt of an
expedited service authorization request, unless an extension is in effect. For
service authorization decisions, the Contractor shall also ensure that the
Notice of Action provides the enrollee with advance notice and the right to
request continued benefits for all terminations and reductions of a previously
authorized service and for denials when the physician asserts that the requested
service/treatment which has been denied is a necessary continuation of a
previously authorized service. As described below, the Contractor may elect to
mail a Notice of Action no later than the date of action when:

  a.  
The Contractor receives notification of the death of an enrollee;
    b.  
The enrollee signs a written statement requesting service termination or gives
information requiring termination or reduction of services (which indicates
understanding that the termination or reduction will be the result of supplying
that information);
    c.  
The enrollee is admitted to an institution where he is ineligible for further
services;
    d.  
The enrollee’s address is unknown and mail directed to the enrollee has no
forwarding address;
    e.  
The enrollee has been accepted for Medicaid in another local jurisdiction.

          CYE ‘12 Acute Care Contract     10/01/11

 

149



--------------------------------------------------------------------------------



 



      ATTACHMENT H:   Contract/RFP No. YH09-0001 GRIEVANCE SYSTEM AND STANDARDS
   

26.  
That the Contractor include, as parties to the appeal, the enrollee, the
enrollee’s legal representative, or the legal representative of a deceased
enrollee’s estate.

27.  
That the Notice of Action must explain: 1) the action the Contractor has taken
or intends to take, 2) the reasons for the action, 3) the enrollee’s right to
file an appeal with the Contractor, 4) the procedures for exercising these
rights, 5) circumstances when expedited resolution is available and how to
request it and 6) the enrollee’s right to receive continued benefits pending
resolution of the appeal, how to request continued benefits and the
circumstances under which the enrollee may be required to pay for the cost of
these services. The Notice of Action shall comply with ACOM Policy 414.

28.  
That benefits shall continue until a hearing decision is rendered if: 1) the
enrollee files an appeal before the later of a) 10 days from the mailing of the
Notice of Action or b) the intended date of the Contractor’s action, 2) a) the
appeal involves the termination, suspension, or reduction of a previously
authorized course of treatment or b) the appeal involves a denial and the
physician asserts that the requested service/treatment is a necessary
continuation of a previously authorized service, 3) the services were ordered by
an authorized provider and 4) the enrollee requests a continuation of benefits.

   
For purposes of this paragraph, benefits shall be continued based on the
authorization which was in place prior to the denial, termination, reduction, or
suspension which has been appealed.

29.  
That for appeals, the Contractor provides the enrollee a reasonable opportunity
to present evidence and allegations of fact or law in person and in writing and
that the Contractor informs the enrollee of the limited time available in cases
involving expedited resolution.

30.  
That for appeals, the Contractor provides the enrollee and his representative
the opportunity before and during the appeals process to examine the enrollee’s
case file including medical records and other documents considered during the
appeals process.

31.  
That the Contractor must ensure that punitive action is not taken against a
provider who either requests an expedited resolution or supports an enrollee’s
appeal.

32.  
That the Contractor shall provide written Notice of Appeal Resolution to the
enrollee and the enrollee’s representative or the representative of the deceased
enrollee’s estate which must contain: 1) the results of the resolution process,
including the legal citations or authorities supporting the determination, and
the date it was completed, and 2) for appeals not resolved wholly in favor of
enrollees: a) the enrollee’s right to request a State fair hearing (including
the requirement that the enrollee must file the request for a hearing in
writing) no later than 30 days after the date the enrollee receives the
Contractor’s notice of appeal resolution and how to do so, b) the right to
receive continued benefits pending the hearing and how to request continuation
of benefits and c) information explaining that the enrollee may be held liable
for the cost of benefits if the hearing decision upholds the Contractor.

33.  
That the Contractor continues extended benefits originally provided to the
enrollee until any of the following occurs: 1) the enrollee withdraws appeal, 2)
the enrollee has not specifically requested continued benefits pending a hearing
decision within 10 days of the Contractor mailing of the appeal resolution
notice, or 3) AHCCCS issues a state fair hearing decision adverse to the
enrollee.

34.  
That if the enrollee files a request for hearing the Contractor must ensure that
the case file and all supporting documentation is received by the AHCCCS Office
of Administrative Legal Services (OALS) as specified by OALS. The file provided
by the Contractor must contain a cover letter that includes:

  a.  
Enrollee’s name
    b.  
Enrollee’s AHCCCS I.D. number
    c.  
Enrollee’s address
    d.  
Enrollee’s phone number (if applicable)
    e.  
date of receipt of the appeal
    f.  
summary of the Contractor’s actions undertaken to resolve the appeal and summary
of the appeal resolution

          CYE ‘12 Acute Care Contract     10/01/11

 

150



--------------------------------------------------------------------------------



 



      ATTACHMENT H:   Contract/RFP No. YH09-0001 GRIEVANCE SYSTEM AND STANDARDS
   



35.  
The following material shall be included in the file sent by the Contractor:

  a.  
the Enrollee’s written request for hearing
    b.  
copies of the entire appeal file which includes all supporting documentation
including pertinent findings and medical records
    c.  
the Contractor’s Notice of Appeal Resolution
    d.  
other information relevant to the resolution of the appeal

36.  
That if the Contractor or the State fair hearing decision reverses a decision to
deny, limit or delay services not furnished during the appeal or the pendency of
the hearing process, the Contractor shall authorize or provide the services
promptly and as expeditiously as the enrollee’s health condition requires
irrespective of whether the Contractor contests the decision.

37.  
That if the Contractor or State fair hearing decision reverses a decision to
deny authorization of services and the disputed services were received pending
appeal, the Contractor shall pay for those services, as specified in policy
and/or regulation.

38.  
That if the Contractor or the Director’s Decision reverses a decision to deny,
limit, or delay authorization of services, and the member received the disputed
services while the appeal was pending, the Contractor shall process a claim for
payment from the provider in a manner consistent with the Contractor’s or
Director’s Decision and applicable statutes, rules, policies, and contract
terms. The provider shall have 90 days from the date of the reversed decision to
submit a clean claim to the Contractor for payment. For all claims submitted as
a result of a reversed decision, the Contractor is prohibited from denying
claims for untimeliness if they are submitted within the 90 day timeframe.
Contractors are also prohibited from denying claims submitted as a result of a
reversed decision because the member failed to request continuation of services
during the appeals/hearing process: a member’s failure to request continuation
of services during the appeals/hearing process is not a valid basis to deny the
claim.

39.  
That if the Contractor or State fair hearing decision upholds a decision to deny
authorization of services and the disputed services were received pending
appeal, the Contractor may recover the cost of those services from the enrollee.

          CYE ‘12 Acute Care Contract     10/01/11

 

151



--------------------------------------------------------------------------------



 



      ATTACHMENT H:   Contract/RFP No. YH09-0001 GRIEVANCE SYSTEM AND STANDARDS
   



ATTACHMENT H(2): PROVIDER CLAIM DISPUTE STANDARDS AND POLICY
The Contractor shall have in place a written claim dispute policy for providers.
The policy shall be in accordance with applicable Federal and State laws,
regulations and policies. The claim dispute policy shall include the following
provisions:

  1.  
The Provider Claim Dispute Policy shall be provided to all subcontractors at the
time of contract. For providers without a contract, the claim dispute policy may
be mailed with a remittance advice, provided the remittance is sent within
45 days of receipt of a claim.
    2.  
The Provider Claim Dispute Policy must specify that all claim disputes
challenging claim payments, denials or recoupments must be filed in writing with
the Contractor no later than 12 months from the date of service, 12 months after
the date of eligibility posting or within 60 days after the payment, denial or
recoupment of a timely claim submission, whichever is later.
    3.  
Specific individuals are appointed with authority to require corrective action
and with requisite experience to administer the claim dispute process.
    4.  
A log is maintained for all claim disputes containing sufficient information to
identify the Complainant, date of receipt, nature of the claim dispute and the
date the claim dispute is resolved. Separate logs must be maintained for
provider and behavioral health recipient claim disputes.
    5.  
Within five business days of receipt, the Complainant is informed by letter that
the claim dispute has been received.
    6.  
Each claim dispute is thoroughly investigated using the applicable statutory,
regulatory, contractual and policy provisions, ensuring that facts are obtained
from all parties.
    7.  
All documentation received by the Contractor during the claim dispute process is
dated upon receipt.
    8.  
All claim disputes are filed in a secure designated area and are retained for
five years following the Contractor’s decision, the AHCCCS’ decision, judicial
appeal or close of the claim dispute, whichever is later, unless otherwise
provided by law.
    9.  
A copy of the Contractor’s Notice of Decision (hereafter referred to as
Decision) shall be mailed to all parties no later than 30 days after the
provider files a claim dispute with the Contractor, unless the provider and
Contractor agree to a longer period. The Decision must include and describe in
detail, the following:

  a.  
the nature of the claim dispute
    b.  
the issues involved
    c.  
the reasons supporting the Contractor’s Decision, including references to
applicable statute, rule, applicable contractual provisions, policy and
procedure
    d.  
the Provider’s right to request a hearing by filing a written request for
hearing to the Contractor no later than 30 days after the date the Provider
receives the Contractor’s decision.
    e.  
If the claim dispute is overturned, the requirement that the Contractor shall
reprocess and pay the claim(s) in a manner consistent with the decision within
15 business days of the date of the Decision.

          CYE ‘12 Acute Care Contract     10/01/11

 

152



--------------------------------------------------------------------------------



 



      ATTACHMENT H:   Contract/RFP No. YH09-0001 GRIEVANCE SYSTEM AND STANDARDS
   

10.  
If the Provider files a written request for hearing, the Contractor must ensure
that all supporting documentation is received by the AHCCCS Office
Administrative Legal Services (OALS), no later than five business days from the
date the Contractor receives the provider’s written hearing request. The file
sent by the Contractor must contain a cover letter that includes:

  a.  
Provider’s name
    b.  
Provider’s address
    c.  
Member’s Name and AHCCCS Identification Number
    d.  
Provider’s phone number (if applicable)
    e.  
the date of receipt of claim dispute
    f.  
a summary of the Contractor’s actions undertaken to resolve the claim dispute
and basis of the determination

11.  
The following material shall be included in the file sent by the Contractor:

  a.  
written request for hearing filed by the Provider
    b.  
copies of the entire file which includes pertinent records; and the Contractor’s
Decision
    c.  
other information relevant to the Notice of Decision of the claim dispute

12.  
If the Contractor’s decision regarding a claim dispute is reversed through the
appeal process, the Contractor shall reprocess and pay the claim (s) in a manner
consistent with the decision within 15 business days of the date of the
Decision.

          CYE ‘12 Acute Care Contract     10/01/11

 

153



--------------------------------------------------------------------------------



 



      ATTACHMENT I: RESERVED   Contract/RFP No. YH09-0001

ATTACHMENT I: RESERVED

          CYE ‘12 Acute Care Contract     10/01/11

 

154



--------------------------------------------------------------------------------



 



      ATTACHMENT J: RESERVED   Contract/RFP No. YH09-0001

ATTACHMENT J: RESERVED

          CYE ‘12 Acute Care Contract     10/01/11

 

155



--------------------------------------------------------------------------------



 



      ATTACHMENT J(2): RESERVED   Contract/RFP No. YH09-0001

ATTACHMENT J(2): RESERVED

          CYE ‘12 Acute Care Contract     10/01/11

 

156



--------------------------------------------------------------------------------



 



      ATTACHMENT K: RESERVED   Contract/RFP No. YH09-0001

ATTACHMENT K: RESERVED

 

157



--------------------------------------------------------------------------------



 



ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
CAPITATION RATE SUMMARY – ACUTE RATES (Risk Adjusted with 100% of 2010 factor)
Phoenix Health Plan
10/01/11 — 9/30/12

                                                                               
                                                                             
Maternity                   TANF     TANF     TANF     TANF     TANF     SSI    
SSI             Delivery               Title XIX and KidsCare Rates1:   <1, M/F
    1-13, M/F     14-44, F     14-44, M     45+, M/F     w/ Med     w/o Med    
SFP     Supplement     Non-MED     MED  
4 Apache/Coconino/Mohave/Navajo
  $ 489.54     $ 104.13     $ 252.22     $ 158.36     $ 341.47     $ 98.53     $
725.83     $ 13.38     $ 5,623.48     $ 394.65     $ 1,273.31  
6 Yavapai
  $ 482.75     $ 106.45     $ 266.45     $ 172.85     $ 374.96     $ 122.17    
$ 834.32     $ 14.79     $ 6,359.05     $ 447.58     $ 1,291.38  
8 Gila/Pinal
  $ 448.95     $ 104.36     $ 255.42     $ 166.63     $ 372.34     $ 109.41    
$ 728.72     $ 12.12     $ 6,223.23     $ 450.81     $ 1,421.57  
10 Pima
  $ 490.46     $ 83.95     $ 190.92     $ 106.62     $ 302.17     $ 96.56     $
677.73     $ 13.07     $ 5,794.54     $ 327.33     $ 1,426.97  
12 Maricopa
  $ 456.68     $ 101.88     $ 216.86     $ 137.85     $ 358.18     $ 139.11    
$ 663.53     $ 14.84     $ 5,838.94     $ 388.23     $ 1,383.39  

                                                                             
TANF     TANF     TANF     TANF     TANF     SSI     SSI               PPC
Rates:   <1, M/F     1-13, M/F     14-44, F     14-44, M     45+, M/F     w/ Med
    w/o Med     Non-MED     MED  
4 Apache/Coconino/Mohave/Navajo
  $ 868.39     $ 39.95     $ 215.40     $ 132.56     $ 396.31     $ 113.84     $
389.92     $ 867.02     $ 5,081.66  
6 Yavapai
  $ 834.03     $ 59.40     $ 209.24     $ 192.60     $ 322.01     $ 137.59     $
362.15     $ 828.77     $ 5,217.28  
8 Gila/Pinal
  $ 829.59     $ 61.37     $ 196.89     $ 145.54     $ 278.53     $ 101.11     $
382.02     $ 773.35     $ 6,678.09  
10 Pima
  $ 969.51     $ 50.05     $ 161.33     $ 117.94     $ 339.48     $ 109.43     $
294.30     $ 573.25     $ 4,997.42  
12 Maricopa
  $ 898.41     $ 53.71     $ 186.23     $ 155.81     $ 266.39     $ 121.78     $
335.81     $ 763.47     $ 6,528.61  

                      Option 1     Option 2   Other Rates:   Transplant    
Transplant  
4 Apache/Coconino/Mohave/Navajo
  $ 16.50     $ 16.50  
6 Yavapai
  $ 16.50     $ 16.50  
8 Gila/Pinal
  $ 16.50     $ 16.50  
10 Pima
  $ 16.50     $ 16.50  
12 Maricopa
  $ 16.50     $ 16.50  

      1.  
Rates have been adjusted for $35,000 Reinsurance Deductible

          CYE ‘12 Acute Care Contract     10/01/11

 

158